 

Exhibit 10.2
 
 
NORTEK, INC.,
the GUARANTORS named herein
and
U.S. BANK NATIONAL ASSOCIATION
as Trustee
 
INDENTURE
 
Dated as of April 26, 2011
 
8.50% Senior Notes due 2021
 
 
 

 

--------------------------------------------------------------------------------

 

CROSS-REFERENCE TABLE
  TIA
Section
Indenture
Section
310(a)(1)
7.10
(a)(2)
7.10
(a)(3)
N.A.
(a)(4)
N.A.
(a)(5)
7.08; 7.10
(b)
7.08; 7.10; 11.02
(c)
N.A.
311(a)
7.11
(b)
7.11
(c)
N.A.
312(a)
2.06
(b)
11.03
(c)
11.03
313(a)
7.06
(b)(1)
7.06
(b)(2)
7.06
(c)
7.06; 11.02
(d)
7.06
314(a)
4.06; 4.17
(b)
N.A.
(c)(1)
7.02; 11.04; 11.05
(c)(2)
7.02; 11.04; 11.05
(c)(3)
N.A.
(d)
N.A.
(e)
11.05
(f)
N.A.
315(a)
7.01(b)
(b)
7.05; 11.02
(c)
7.01(a)
(d)
6.05; 7.01(c)
(e)
6.11
316(a)(last sentence)
2.10
(a)(1)(A)
6.05
(a)(1)(B)
6.04
(a)(2)
9.02
(b)
6.07
(c)
9.04
317(a)(1)
6.08
(a)(2)
6.09
(b)
2.05
318(a)
11.01

_____________________
N.A. means Not Applicable
Note: This Cross-Reference Table shall not, for any purpose, be deemed to be a
part of this Indenture.
 
 

 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS AND INCORPORATION BY REFERENCE
SECTION 1.01.    Definitions.1
SECTION 1.02.    Other Definitions.    22
SECTION 1.03.    Incorporation by Reference of TIA.    23
SECTION 1.04.    Rules of Construction.    23
SECTION 1.05.    Accounting Standards Codification Topic 825-10-25.    24
ARTICLE II
THE NOTES
SECTION 2.01.    Amount of Notes.    24
SECTION 2.02.    Form and Dating.    24
SECTION 2.03.    Execution and Authentication.    25
SECTION 2.04.    Registrar and Paying Agent.    25
SECTION 2.05.    Paying Agent To Hold Assets in Trust.    26
SECTION 2.06.    Holder Lists.    26
SECTION 2.07.    Transfer and Exchange.    26
SECTION 2.08.    Replacement Notes.    26
SECTION 2.09.    Outstanding Notes.    27
SECTION 2.10.    Treasury Notes.    27
SECTION 2.11.    Temporary Notes.    27
SECTION 2.12.    Cancellation.    27
SECTION 2.13.    Defaulted Interest.    28
SECTION 2.14.    CUSIP Number.    28
SECTION 2.15.    Deposit of Moneys.    28
SECTION 2.16.    Book-Entry Provisions for Global Notes.    28
SECTION 2.17.    Special Transfer Provisions.    30
SECTION 2.18.    Computation of Interest.    32
ARTICLE III
REDEMPTION
SECTION 3.01.    Notices to Trustee.    33
SECTION 3.02.    Selection of Notes To Be Redeemed.    33
SECTION 3.03.    Notice of Redemption.    33
SECTION 3.04.    RESERVED.    34
SECTION 3.05.    Effect of Notice of Redemption.    34
SECTION 3.06.    Deposit of Redemption Price.    34
SECTION 3.07.    Notes Redeemed in Part.    34
ARTICLE IV
COVENANTS
SECTION 4.01.    Payment of Notes.    34
SECTION 4.02.    Maintenance of Office or Agency.    35
SECTION 4.03.    Corporate Existence.    35
SECTION 4.04.    Payment of Taxes and Other Claims.    35
SECTION 4.05.    Maintenance of Properties and Insurance.    35

 

--------------------------------------------------------------------------------

 

SECTION 4.06.    Compliance Certificate; Notice of Default.    36
SECTION 4.07.    RESERVED.    36
SECTION 4.08.    Waiver of Stay, Extension or Usury Laws.    36
SECTION 4.09.    Change of Control.    36
SECTION 4.10.    Incurrence of Indebtedness and Issuance of Preferred
Stock.    38
SECTION 4.11.    Limitation on Restricted Payments.    41
SECTION 4.12.    Limitation on Liens.    45
SECTION 4.13.    Asset Sales.    45
SECTION 4.14.    Limitation on Transactions with Affiliates.    48
SECTION 4.15.    Dividend and Other Payment Restrictions, Affecting Restricted
Subsidiaries.    49
SECTION 4.16.    Limitations on Issuances of Guarantees of Indebtedness.    51
SECTION 4.17.    Reports.    51
SECTION 4.18.    Payments for Consent.    52
SECTION 4.19.    Additional Note Guarantees.    52
SECTION 4.20.    Designation of Restricted and Unrestricted Subsidiaries.    52
SECTION 4.21.    Business Activities.    52
ARTICLE V
SUCCESSOR CORPORATION
SECTION 5.01.    Merger, Consolidation, or Sale of Assets.    53
ARTICLE VI
DEFAULT AND REMEDIES
SECTION 6.01.    Events of Default.    54
SECTION 6.02.    Acceleration.    55
SECTION 6.03.    Other Remedies.    56
SECTION 6.04.    Waiver of Defaults.    56
SECTION 6.05.    Control by Majority.    56
SECTION 6.06.    Limitation on Suits.    56
SECTION 6.07.    Rights of Holders To Receive Payment.    57
SECTION 6.08.    Collection Suit by Trustee.    57
SECTION 6.09.    Trustee May File Proofs of Claim.    57
SECTION 6.10.    Priorities.    58
SECTION 6.11.    Undertaking for Costs.    58
ARTICLE VII
TRUSTEE
SECTION 7.01.    Duties of Trustee.    58
SECTION 7.02.    Rights of Trustee.    59
SECTION 7.03.    Individual Rights of Trustee.    60
SECTION 7.04.    Trustee's Disclaimer.    60
SECTION 7.05.    Notice of Default.    60
SECTION 7.06.    Reports by Trustee to Holders.    60
SECTION 7.07.    Compensation and Indemnity.    61
SECTION 7.08.    Replacement of Trustee.    61
SECTION 7.09.    Successor Trustee by Merger, Etc.    62
SECTION 7.10.    Eligibility; Disqualification.    62
SECTION 7.11.    Preferential Collection of Claims Against the Issuer.    62
ARTICLE VIII
DISCHARGE OF INDENTURE; DEFEASANCE
SECTION 8.01.    Termination of the Issuer's Obligations.    63

 

--------------------------------------------------------------------------------

 

SECTION 8.02.    Legal Defeasance and Covenant Defeasance.    63
SECTION 8.03.    Conditions to Legal Defeasance or Covenant Defeasance.    64
SECTION 8.04.    Application of Trust Money.    65
SECTION 8.05.    Repayment to the Issuer.    65
SECTION 8.06.    Reinstatement.    66
ARTICLE IX
AMENDMENTS, SUPPLEMENTS AND WAIVERS
SECTION 9.01.    Without Consent of Holders.    66
SECTION 9.02.    With Consent of Holders.    67
SECTION 9.03.    Compliance with TIA.    68
SECTION 9.04.    Revocation and Effect of Consents.    68
SECTION 9.05.    Notation on or Exchange of Notes.    68
SECTION 9.06.    Trustee To Sign Amendments, Etc.    68
ARTICLE X
GUARANTY OF NOTES
SECTION 10.01.    Guaranty.    69
SECTION 10.02.    Execution Delivery of Note Guarantee.    70
SECTION 10.03.    Additional Guarantors.    70
SECTION 10.04.    Release of Guarantor.    70
SECTION 10.05.    Guarantors May Consolidate, etc., on Certain Terms.    71
SECTION 10.06.    Limitation on Guarantor Liability.    72
ARTICLE XI
MISCELLANEOUS
SECTION 11.01.    TIA Controls.    72
SECTION 11.02.    Notices.    72
SECTION 11.03.    Communications by Holders with Other Holders.    73
SECTION 11.04.    Certificate and Opinion as to Conditions Precedent.    73
SECTION 11.05.    Statements Required in Certificate or Opinion.    74
SECTION 11.06.    Rules by Trustee, Paying Agent and Registrar.    74
SECTION 11.07.    Legal Holidays.    74
SECTION 11.08.    Governing Law.    74
SECTION 11.09.    No Adverse Interpretation of Other Agreements.    74
SECTION 11.10.    No Personal Liability of Directors, Officers, Employees and
Stockholders.    74
SECTION 11.11.    Successors.    74
SECTION 11.12.    Duplicate Originals.    75
SECTION 11.13.    Severability.    75
 
Note: This Table of Contents shall not, for any purpose, be deemed to be part of
this Indenture.
EXHIBITS
Exhibit A    -    Form of NoteA-1
Exhibit B    -    Form of Legend for 144A Notes and Other Notes That Are
Restricted Notes B-1
Exhibit C-1    -    Form of Legend for Regulation S Notes C-1
Exhibit C-2    -    Form of Legend for Regulation S Temporary Global Note C-2
Exhibit D    -    Form of Legend for Global Note D-1
Exhibit E    -    Form of Certificate To Be Delivered in Connection with
Transfers to Non-QIB Accredited Investors E-1
Exhibit F    -    Form of Certificate To Be Delivered in Connection with
Transfers Pursuant to Regulation S F-1

 

--------------------------------------------------------------------------------

 

Exhibit G    -    Form of Notation of Guarantee G-1
Exhibit H    -    Form of Supplemental Indenture to be Delivered by Subsequent
Guarantors H-1
Exhibit I    -    Form of Certificate in Connection with Transfer or Exchange of
Beneficial Interests in a Restricted Global Note for a Beneficial Interest in an
Unrestricted Global Note I-1
 
 
 

 

--------------------------------------------------------------------------------

 

 
 
INDENTURE dated as of April 26, 2011, by and among NORTEK, INC., a Delaware
corporation (the “Issuer”), as Issuer, the Guarantors party hereto and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as trustee (the
“Trustee”).
Each party hereto agrees as follows for the benefit of each other party and for
the equal and ratable benefit of the Holders.
ARTICLE I
DEFINITIONS AND INCORPORATION BY REFERENCE
 
SECTION 1.01.    Definitions.
 
Set forth below are certain defined terms used in this Indenture.
“2018 Notes” means the Issuer's 10.0% Senior Notes due 2018.
“2018 Notes Indenture” means the indenture dated as of November 23, 2010
governing the 2018 Notes.
“ABL Credit Agreement” means the Amended and Restated Credit Agreement among the
Issuer, certain Subsidiaries of the Issuer, the financial institutions from time
to time party thereto, Bank of America, N.A., as Administrative Agent and Bank
of America, N.A. and General Electric Capital Corporation, as Collateral Agents,
dated as of December 17, 2010, as amended by the Amendment to Credit Agreement
dated as of April 26, 2011.
“ABL Facility” means the asset-based revolving credit facility under the ABL
Credit Agreement, including any related notes, guarantees, collateral documents,
instruments and agreements executed in connection therewith, and in each case as
amended, modified, renewed, refunded, replaced, restated, substituted or
refinanced in whole or in part from time to time, including any agreement
extending the maturity of, refinancing, replacing or otherwise restructuring
(including increasing the amount of available borrowings thereunder or adding
Subsidiaries of the Issuer as additional borrowers or guarantors thereunder) all
or any portion of the Indebtedness under such agreement or any successor or
replacement agreement and whether by the same or any other agent, lender or
group of lenders.
“Acquired Debt” means, with respect to any specified Person: (1) Indebtedness of
any other Person existing at the time such other Person is merged with or into
or became a Subsidiary of such specified Person, whether or not such
Indebtedness is incurred in connection with, or in contemplation of, such other
Person merging with or into, or becoming a Subsidiary of, such specified Person;
and (2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
“Additional Interest” means all additional interest then owing pursuant to the
Registration Rights Agreement.
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”,
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling”, “controlled by” and “under common control with” shall have
correlative meanings.
“Agent” means any Registrar, Paying Agent or co-Registrar.
“amend” means amend, modify, supplement, restate or amend and restate, including
successively; and “amending” and “amended” have correlative meanings.
“asset” means any asset or property, whether real, personal or other, tangible
or intangible.
“Asset Acquisition” means (a) an Investment by the Issuer or any of its
Restricted Subsidiaries in any other Person if, as a result of such Investment,
such Person shall become a Restricted Subsidiary of the Issuer, or shall be
merged with or into the Issuer or any Restricted Subsidiary of the Issuer, or
(b) the acquisition by the Issuer or any Restricted Subsidiary of the Issuer of
all or substantially all of the assets of any other Person or any division or
line of business of any other Person.
“Asset Sale” means: (1) the sale, lease, conveyance or other disposition of any
assets or rights of the Issuer or any

 

--------------------------------------------------------------------------------

 

Restricted Subsidiary; provided that the sale, conveyance or other disposition
of all or substantially all of the assets of the Issuer and its Restricted
Subsidiaries taken as a whole will be governed by Section 4.09 and/or
Section 5.01 and not by Section 4.13; and (2) the issuance or sale of Equity
Interests in or by any of the Issuer's Restricted Subsidiaries (other than
director's qualifying shares or shares required by applicable law to be held by
Persons other than the Issuer or a Restricted Subsidiary).
Notwithstanding the preceding, the following items shall not be deemed to be
Asset Sales:
(1)    any single transaction or series of related transactions that involves
assets having a fair market value of less than $10.0 million;
(2)    a transfer of assets (i) between or among the Issuer and Restricted
Subsidiaries that are Guarantors or (ii) between or among Foreign Restricted
Subsidiaries;
(3)    an issuance of Equity Interests by a Restricted Subsidiary that is a
Guarantor to the Issuer or to another Restricted Subsidiary that is a Guarantor;
(4)    the sale, lease, sublease, license, sublicense or consignment of
equipment, inventory or other assets in the ordinary course of business;
(5)    the sale or other disposition of cash or Cash Equivalents;
(6)    a Restricted Payment or Permitted Investment that is permitted under
Section 4.11;
(7)    the licensing of intellectual property to third Persons on customary
terms as determined by the Board of Directors in good faith;
(8)    any sale of accounts receivable, or participation therein, in connection
with any Qualified Receivables Transaction;
(9)    any sale or disposition of any property or equipment that has become
damaged, worn-out, obsolete, condemned, given over in lieu of deed or otherwise
unsuitable or not required for the ordinary course of the business of the Issuer
and its Restricted Subsidiaries;
(10)    any sale of Equity Interests in, or Indebtedness or other securities of,
an Unrestricted Subsidiary;
(11)    any foreclosures of assets; and
(12)    any disposition of an account receivable in connection with the
collection or compromise thereof.
“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction, including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP.
“Bankruptcy Law” means Title 11, U.S. Code or any similar Federal, state or
foreign law for the relief of debtors.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” shall have a corresponding meaning.
“Board of Directors” means: (1) with respect to a corporation, the board of
directors of the corporation or a committee thereof authorized to exercise the
power of the board of directors of such corporation; (2) with respect to a
partnership, the Board of Directors of the general partner of the partnership;
and (3) with respect to any other Person, the board or committee of such Person
serving a similar function.

 

--------------------------------------------------------------------------------

 

“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary of such Person to have been
duly adopted by the Board of Directors of such Person and to be in full force
and effect on the date of such certification, and delivered to the Trustee.
“Borrowing Base” means, as of any date, an amount equal to:
(1)    67% of the amount of all accounts receivable owned by the Issuer and its
Restricted Subsidiaries as of the end of the most recent fiscal quarter
preceding such date; plus
(2)    50% of the amount of all inventory owned by the Issuer and its Restricted
Subsidiaries as of the end of the most recent fiscal quarter preceding such
date;
all calculated on a consolidated basis and in accordance with GAAP.
“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the City of New York are required or authorized by
law or other governmental action to be closed.
“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP.
“Capital Stock” means: (1) in the case of a corporation, corporate stock; (2) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (3) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (4) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.
“Cases” means the cases filed by the Debtors in the United States Bankruptcy
Court for the District of Delaware under chapter 11 of the United States
Bankruptcy Code (Case No. 09-13611).
“Cash Equivalents” means: (1) United States dollars or, in the case of any
Foreign Restricted Subsidiary, such local currencies held by it from time to
time in the ordinary course of business; (2) securities issued or directly and
fully guaranteed or insured by the United States government or any agency or
instrumentality of the United States, Canada or any member nation of the
European Union having maturities of not more than 360 days from the date of
acquisition; (3) certificates of deposit, time deposits and eurodollar time
deposits with maturities of twelve months or less from the date of acquisition,
bankers' acceptances with maturities not exceeding six months and overnight bank
deposits, in each case, with any domestic commercial bank having capital and
surplus in excess of $500.0 million; (4) repurchase obligations for underlying
securities of the types described in clauses (2) and (3) above entered into with
any financial institution meeting the qualifications specified in clause
(3) above; (5) commercial paper having the rating of P-1 or better from Moody's
or A-1 or better from S&P and in each case maturing within twelve months after
the date of acquisition; (6) readily marketable direct obligations issued by any
state of the United States or any political subdivision thereof having one of
the two highest rating categories from either Moody's or S&P with maturities of
twelve months or less from the date of acquisition; (7) instruments equivalent
to those referred to in clauses (1) to (6) above denominated in euro or any
other foreign currency comparable in credit quality and tenor to those referred
to above and customarily used by corporations for cash management purposes in
any jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Restricted Subsidiary organized in
such jurisdiction; and (8) Investments in funds which invest substantially all
of their assets in Cash Equivalents of the kinds described in clauses
(1) through (7) of this definition.
“Cash Management Services” means any or the following to the extent not
constituting a line of credit (other than an overnight overdraft facility that
is not in default): ACH transactions, treasury and/or cash management services,
including, without limitation, controlled disbursement services, overdraft
facilities, foreign exchange facilities, deposit and other accounts and merchant
services.
“Change of Control” means the occurrence of any of the following:
(1)    the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Issuer and its Restricted Subsidiaries, taken as a whole, to any “person” (as
that term is used in Section 13(d)(3) of the Exchange Act) other than any of the
Permitted Holders;
(2)    the adoption of a plan relating to the liquidation or dissolution of the
Issuer or the direct parent

 

--------------------------------------------------------------------------------

 

company of the Issuer;
(3)    the consummation of any transaction (including, without limitation, any
merger or consolidation, but excluding a transaction referred to in clause (5)
of this definition) the result of which is that any “person” (other than any of
the Permitted Holders) or “persons” (other than any of the Permitted Holders)
that are together a “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) becomes the Beneficial Owner, directly or indirectly, of
more than 50% of the voting power of the Voting Stock of the Issuer or a
Permitted Parent;
(4)    the first day on which a majority of the members of the Board of
Directors of the Issuer are not Continuing Directors; or
(5)    the Issuer consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into, the Issuer, in any such event
pursuant to a transaction in which any of the outstanding Voting Stock of the
Issuer or such other Person is converted into or exchanged for cash, securities
or other property, other than any such transaction where (A) the Voting Stock of
the Issuer outstanding immediately prior to such transaction is converted into
or exchanged for Voting Stock (other than Disqualified Stock) of the surviving
or transferee Person or any direct or indirect parent of such Person, in each
case constituting a majority of the outstanding shares of such Voting Stock of
such surviving or transferee Person or such parent, as the case may be (in each
case, immediately after giving effect to such issuance) and (B) immediately
after such transaction, no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), other than the Permitted Holders,
becomes the Beneficial Owner, directly or indirectly, of more than 50% of the
voting power of the Voting Stock of the surviving or transferee Person or such
parent.
Notwithstanding the foregoing, (A) a Person shall not be deemed to have
beneficial ownership of securities subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement and (B) the term “Change of Control” shall not
include a merger or consolidation of the Issuer with or the sale, assignment,
conveyance, transfer, lease or other disposition of all or substantially all of
the Issuer's assets to, (x) an Affiliate incorporated or organized solely for
the purpose of reincorporating or reorganizing the Issuer in another
jurisdiction and/or for the sole purpose of forming a holding company or (y) a
Guarantor.
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code as in effect on the Issue Date
and any subsequent provisions of the Code amendatory thereof, supplemental
thereto or substituted therefor.
“Commission” means the Securities and Exchange Commission.
“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period and, without
duplication, plus: (1) provision for taxes based on income or profits of such
Person and its Restricted Subsidiaries for such period, to the extent that such
provision for taxes was deducted in computing such Consolidated Net Income; plus
(2) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, whether or not paid or accrued and whether or not capitalized
(including, without limitation, amortization of debt issuance costs and original
issue discount, non-cash interest payments, the interest component of any
deferred payment obligations, the interest component of all payments associated
with Capital Lease Obligations, imputed interest with respect to Attributable
Debt, commissions, discounts and other fees and charges incurred in respect of
letter of credit or bankers' acceptance financings, and net of the effect of all
payments made or received pursuant to Hedging Obligations), to the extent that
any such expense was deducted in computing such Consolidated Net Income; plus
(3) depreciation, amortization (including amortization of the step-up in
inventory valuation arising from purchase accounting and other intangibles) and
other non-cash expenses (excluding any such non-cash expense to the extent that
it represents an accrual of or reserve for cash expenses in any future period or
amortization of a prepaid cash expense that was paid in a prior period) of such
Person and its Restricted Subsidiaries for such period to the extent that such
depreciation, amortization and other non-cash expenses were deducted in
computing such Consolidated Net Income; plus (4) any reasonable expenses, fees
or charges incurred during such period related to the Transactions or any
acquisition, Investment, Asset Sale, incurrence, repayment or modification of
Indebtedness or issuance of Equity Interests whether or not successful and
including, in each case, any such transaction consummated prior to the Issue
Date and any such transaction undertaken but not completed, in each case to the
extent that any such expenses, fees or charges were deducted in computing such
Consolidated Net Income; plus (5) (a) non-recurring cash charges and (b) the
amount of “run-rate” cost savings and synergies projected by the Issuer in good
faith to result from actions either taken or expected to be taken within
12 months after the end of such period (which cost savings and synergies shall
be subject only to certification by management of the Issuer and calculated on a
pro forma basis as though such cost savings and synergies had been realized on
the first day of such period), net of the amount of actual benefits realized
from such actions (it is understood and agreed that

 

--------------------------------------------------------------------------------

 

“run-rate” means the full recurring benefit that is associated with any action
taken or expected to be taken within 12 months (which adjustments, without
duplication, may be incremental to Pro Forma Cost Savings adjustments made
pursuant to the definition of “Fixed Charge Coverage Ratio”)); provided that the
aggregate amount of addbacks made pursuant to this clause (5) in any period of
four consecutive fiscal quarters shall not exceed 10% of Consolidated Cash Flow
(prior to giving effect to such addbacks); minus (6) non-cash items increasing
such Consolidated Net Income for such period, excluding any items which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any period; provided, that all adjustments made pursuant to
fresh-start accounting made prior to the date that the Debtors emerge from
Chapter 11 bankruptcy proceedings (the “Emergence Date”) and any expenses
arising after the Emergence Date that are included in cost of goods sold arising
from adjustments to inventory and any additional depreciation and amortization
expenses that are made in connection with fresh-start accounting shall be
excluded from the calculation of Consolidated Cash Flow but without duplication
to any such exclusion made in the calculation of Consolidated Net Income.
Notwithstanding the preceding, the provision for taxes based on the income or
profits of, and the depreciation and amortization and other non-cash expenses
of, a Restricted Subsidiary of the Issuer shall be added to Consolidated Net
Income to compute Consolidated Cash Flow of the Issuer only to the extent that a
corresponding amount would be permitted at the date of determination to be
dividended to the Issuer by such Restricted Subsidiary without prior
governmental approval (that has not been obtained), and without direct or
indirect restriction pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to that Restricted Subsidiary or its stockholders.
“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Subsidiaries for
such period, on a consolidated basis, determined in accordance with GAAP;
provided that:
(1)    the Net Income of any Person that is not a Restricted Subsidiary, or that
is accounted for by the equity method of accounting shall be excluded; provided
that, to the extent not previously included, Consolidated Net Income shall be
increased by the amount of dividends or distributions paid in cash to the
specified Person or a Restricted Subsidiary thereof;
(2)    the Net Income of any Restricted Subsidiary that is not a Guarantor (and,
solely for purposes of Section 4.11 (and not for any other purpose, including
the calculation of Consolidated Cash Flow for purposes of Section 4.10), any
other Restricted Subsidiaries) shall be excluded to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of that Net Income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived; provided that Consolidated Net Income of
such Person shall be increased by the amount of dividends or distributions or
other payments that are actually paid in cash (or to the extent converted into
cash) to such Person or a Restricted Subsidiary thereof (subject to provisions
of this clause (2)) during such period, to the extent not previously included
therein;
(3)    the Net Income (or loss) of any Person acquired in a pooling of interests
transaction for any period prior to the date of such acquisition shall be
excluded;
(4)    the cumulative effect of a change in accounting principles shall be
excluded;
(5)    noncash charges relating to employee benefit or other management
compensation plans of any Parent (to the extent such noncash charges relate to
plans of any Parent for the benefit of members of the Board of Directors of the
Issuer (in their capacity as such) or employees of the Issuer and its Restricted
Subsidiaries), the Issuer or any of its Restricted Subsidiaries or any noncash
compensation charge arising from any grant of stock, stock options or other
equity-based awards of any Parent (to the extent such noncash charges relate to
plans of any Parent for the benefit of members of the Board of Directors of the
Issuer (in their capacity as such) or employees of the Issuer and its Restricted
Subsidiaries), the Issuer or any of its Restricted Subsidiaries (excluding in
each case any non-cash charge to the extent that it represents an accrual of or
reserve for cash expenses in any future period or amortization of a prepaid cash
expense incurred in a prior period) in each case, to the extent that such
noncash charges are deducted in computing such Consolidated Net Income shall be
excluded;
(6)    any non-cash goodwill, other impairment charges or noncash charges
relating to the amortization of intangibles, in each case, in accordance with
GAAP shall be excluded;

 

--------------------------------------------------------------------------------

 

(7)    any increase in cost of sales as a result of the step-up in inventory
valuation arising from applying the purchase method of accounting in accordance
with GAAP in connection with any acquisition consummated after the date of this
Indenture, net of taxes, shall be excluded;
(8)    unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies in accordance
with GAAP shall be excluded; and
(9)    all adjustments made pursuant to fresh-start accounting made prior to the
Emergence Date and any expenses arising after the Emergence Date that are
included in cost of goods sold arising from adjustments to inventory and any
additional depreciation and amortization expenses that are made in connection
with fresh-start accounting shall be excluded; and
(10)    all cash and non-cash restructuring charges, including (i) any fees,
expenses or charges related to or arising from the restructuring of the Debtors
in connection with the Cases, including, without limitation, all fees, expenses
or charges incurred or reimbursed by the Debtors (including those of the
Debtors, the informal committees of holders of the Debtors' public indebtedness,
the committee appointed to represent the interests of equity holders in the
Cases, any witnesses retained by the Debtors in the Cases and the respective
legal and financial advisors of such parties), whether incurred in connection
with the planning, negotiation, structuring or implementation of the Plan of
Reorganization, and whether incurred prior to the petition date of the Cases,
during the pendency of the Cases or after the effective date of the Cases, and
(ii) any severance, relocation and transition costs, shall be excluded.
“Consolidated Tangible Assets” means, with respect to any Person, the
consolidated total assets of such Person and its Restricted Subsidiaries
determined in accordance with GAAP, less all goodwill, trade names, trademarks,
patents and other similar intangibles properly classified as intangibles in
accordance with GAAP, all as shown on the most recent balance sheet for such
Person.
“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Issuer or any Parent, as the case may be, who: (1) was
a member of such Board of Directors on the date of this Indenture; (2) was
nominated for election or elected to such Board of Directors with the approval
of a majority of the Continuing Directors who were members of such Board at the
time of such nomination or election; or (3) was designated or appointed by the
Principals.
“Corporate Trust Office” means the corporate trust office of the Trustee located
at One Federal Street, 3rd Floor, Boston, Massachusetts 02110, Attention:
Corporate Trust Services, or such other office, designated by the Trustee by
written notice to the Issuer, at which at any particular time its corporate
trust business and this Indenture shall be administered.
“Credit Facilities” means one or more debt facilities (including, without
limitation, the ABL Facility and the Term Loan Facility), commercial paper
facilities or indentures, in each case with banks or other institutional lenders
or a trustee providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to such lenders or to
special purpose entities formed to borrow from such lenders against such
receivables), letters of credit or issuances of notes, in each case as amended,
modified, renewed, refunded, replaced, restated, substituted or refinanced in
whole or in part from time to time.
“Custodian” means any receiver, trustee, assignee, liquidator, sequestrator or
similar official under any Bankruptcy Law.
“Debtors” means the Issuer and certain of its subsidiaries and affiliates that
are debtors under the Cases.
“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.
“Depositary” shall mean The Depository Trust Company, New York, New York, or a
successor thereto registered under the Exchange Act or other applicable statute
or regulation.
“Designated Noncash Consideration” means the fair market value of non-cash
consideration received by the Issuer or any of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Noncash
Consideration pursuant to an Officers' Certificate setting forth the basis of
such valuation, less the amount of cash or Cash Equivalents received in
connection with a subsequent sale of such Designated Noncash Consideration.
“Designated Offering” means an Equity Offering.

 

--------------------------------------------------------------------------------

 

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is 91 days after the date on
which the Notes mature; provided that if such Capital Stock is issued to any
employee or to any plan for the benefit of employees of the Issuer or any of its
Restricted Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by the Issuer or such Restricted Subsidiary in order to
satisfy applicable statutory or regulatory obligations; and provided further
that any Capital Stock that would constitute Disqualified Stock solely because
the holders thereof have the right to require the Issuer to repurchase such
Capital Stock upon the occurrence of a change of control or an asset sale shall
not constitute Disqualified Stock if the terms of such Capital Stock provided
that the Issuer may not repurchase or redeem any such Capital Stock pursuant to
such provisions unless such repurchase or redemption complies with Section 4.11.
“Domestic Subsidiary” means any Restricted Subsidiary that was formed under the
laws of the United States or any state thereof or the District of Columbia.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
“Equity Offering” means an offering (including in a private placement) of the
Equity Interests (other than Disqualified Stock) of the Issuer or any Parent,
other than public offerings with respect to the Equity Interests registered on
Form S-8.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
“Exchange Notes” means the 8.50% Senior Notes due 2021 to be issued pursuant to
this Indenture in connection with (i) a registration pursuant to the
Registration Rights Agreement or (ii) the issuance of Additional Notes issued in
accordance with Section 2.01 or any registration of such Additional Notes
pursuant to a registration rights agreement.
“Excluded Contributions” means the net cash proceeds received by the Issuer
after the Issue Date from (a) contributions to its common equity capital and (b)
the sale (other than to a Subsidiary or to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement of the
Issuer or any of its Subsidiaries) of Capital Stock (other than Disqualified
Stock) of the Issuer, in each case designated within 60 days of the receipt of
such net cash proceeds as Excluded Contributions pursuant to an Officers'
Certificate, the cash proceeds of which are excluded from the calculation set
forth in clause (3) of Section 4.11(a).
“Existing Indebtedness” means Indebtedness outstanding on the date of this
Indenture after giving effect to the Transactions, other than under the ABL
Credit Agreement, the Term Loan Credit Agreement and this Indenture, but
including, for the avoidance of doubt, the $250,000,000 in aggregate principal
amount of 2018 Notes issued on November 23, 2010.
“Fixed Charge Coverage Ratio” means with respect to any specified Person for any
period, the ratio of the Consolidated Cash Flow of such Person for such period
to the Fixed Charges of such Person for such period. In the event that the
specified Person or any of its Restricted Subsidiaries incurs, assumes,
Guarantees, repays, repurchases or redeems any Indebtedness or issues,
repurchases or redeems Disqualified Stock or preferred stock subsequent to the
commencement of the period for which the Fixed Charge Coverage Ratio is being
calculated and on or prior to the date on which the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Calculation Date”),
then the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
to such incurrence, assumption, Guarantee, repayment, repurchase or redemption
of Indebtedness, or such issuance, repurchase or redemption of Disqualified
Stock or preferred stock, and the use of the proceeds therefrom as if the same
had occurred at the beginning of the applicable four-quarter reference period.
In addition, for purposes of calculating the Fixed Charge Coverage Ratio:
(1)    the Investments, acquisitions, dispositions, mergers, consolidations and
discontinued operations (as determined in accordance with GAAP) that have been
made by the Issuer or any Restricted Subsidiary of the Issuer during the
four-quarter reference period or subsequent to such reference period and on or
prior to or simultaneously with the Calculation Date shall be calculated on a
pro forma basis including Pro Forma Cost Savings assuming that the Transactions
and all such Investments, acquisitions, dispositions, mergers, consolidations
and discontinued operations (and the change in any associated fixed charge
obligations and the change in Consolidated Cash Flow resulting therefrom) had
occurred on the first day of the four-quarter reference period. If since the
beginning of such period any

 

--------------------------------------------------------------------------------

 

Person (that subsequently became a Restricted Subsidiary of the Issuer or was
merged with or into the Issuer or any Restricted Subsidiary of the Issuer since
the beginning of such period) shall have made any Investment, acquisition,
disposition, merger, consolidation or discontinued operation that would have
required adjustment pursuant to this definition, then the Fixed Charge Coverage
Ratio shall be calculated giving pro forma effect thereto for such period as if
such Investment, acquisition, disposition, merger, consolidation or discontinued
operation had occurred at the beginning of the applicable four-quarter period;
and
(2)    in calculating Fixed Charges attributable to interest on any Indebtedness
computed on a pro forma basis, (a) interest on outstanding Indebtedness
determined on a fluctuating basis as of the Calculation Date and which will
continue to be so determined thereafter shall be deemed to have accrued at a
fixed rate per annum equal to the rate of interest on such Indebtedness in
effect on the Calculation Date; (b) if interest on any Indebtedness actually
incurred on the Calculation Date may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a eurocurrency interbank
offered rate, or other rates, then the interest rate in effect on the
Calculation Date will be deemed to have been in effect during the four-quarter
period; and (c) notwithstanding clause (a) above, interest on Indebtedness
determined on a fluctuating basis, to the extent such interest is covered by
agreements relating to interest rate swaps, caps or collars, shall be deemed to
accrue at the rate per annum resulting after giving effect to the operation of
such agreement.
“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication of, (1) the consolidated interest expense of such
Person and its Restricted Subsidiaries for such period, whether paid or accrued,
including, without limitation, amortization of debt issuance costs and original
issue discount, non-cash interest payments (other than the amortization of
discount or imputed interest arising as a result of purchase accounting), the
interest component of any deferred payment obligations, the interest component
of all payments associated with Capital Lease Obligations, imputed interest with
respect to Attributable Debt, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers' acceptance financings, and
net of the effect of all payments made or received pursuant to Hedging
Obligations; plus (2) the consolidated interest of such Person and its
Restricted Subsidiaries that was capitalized during such period; plus (3) any
interest expense on Indebtedness of another Person that is Guaranteed by such
Person or one of its Restricted Subsidiaries or secured by a Lien on assets of
such Person or one of its Restricted Subsidiaries, whether or not such Guarantee
or Lien is called upon; plus (4) the product of (a) all dividends and
distributions, whether paid or accrued and whether or not in cash, on any series
of preferred stock or Disqualified Stock of such Person or any of its Restricted
Subsidiaries, other than dividends on Equity Interests payable solely in Equity
Interests of the Issuer (other than Disqualified Stock) or to the Issuer or a
Restricted Subsidiary that is a Guarantor, times (b) a fraction, the numerator
of which is one and the denominator of which is one minus the then current
combined federal, state and local statutory tax rate of such Person, expressed
as a decimal, in each case, on a consolidated basis and in accordance with GAAP;
minus (5) the amortization or expensing of financing fees incurred by the Issuer
and its Restricted Subsidiaries in connection with the Transactions and
recognized in the applicable period; minus (6) interest income actually received
by the Issuer or any Restricted Subsidiary in cash for such period.
“Foreign Restricted Subsidiary” means any Restricted Subsidiary of the Issuer
organized in any jurisdiction outside the United States.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect on the date of this Indenture.
“Government Securities” means direct obligations of, or obligations Guaranteed
by, the United States of America for the payment of which obligations or
guaranty the full faith and credit of the United States is pledged.
“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness, and the term “Guaranteed” shall
have a correlative meaning.
“Guarantor” means any Person that incurs a Guarantee of the Notes; provided
that, upon the release and discharge of such Person from its Note Guarantee in
accordance with this Indenture, such Person shall cease to be a Guarantor.
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:
(1)    interest rate swap agreements, interest rate cap agreements, interest
rate collar agreements and other

 

--------------------------------------------------------------------------------

 

agreements or arrangements designed for the purpose of fixing, hedging or
swapping interest rate risk;
(2)    commodity swap agreements, commodity option agreements, forward contracts
and other agreements or arrangements designed for the purpose of fixing, hedging
or swapping commodity price risk; and
(3)    foreign exchange contracts, currency swap agreements and other agreements
or arrangements designed for the purpose of fixing, hedging or swapping foreign
currency exchange rate risk.
“Holder” or “Noteholder” means the Person in whose name a Note is registered on
the Registrar's books.
“Immaterial Subsidiary” means any Subsidiary of the Issuer that has less than
$1,000,000 in total assets; provided that the aggregate total assets for all
Immaterial Subsidiaries shall not at any time exceed $5,000,000.
“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person, whether or not contingent, in respect of:
(1)    borrowed money;
(2)    obligations evidenced by bonds, notes, debentures or similar instruments
or letters of credit (or reimbursement agreements in respect thereof);
(3)    banker's acceptances;
(4)    Capital Lease Obligations;
(5)    the balance deferred and unpaid of the purchase price of any property,
except any such balance that constitutes an accrued expense or trade payable; or
(6)    representing any Hedging Obligations,
if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person), to the extent not otherwise included, the Guarantee by
the specified Person of any obligations constituting Indebtedness and
Indebtedness of any partnership in which such Person is a general partner. The
amount of any Indebtedness outstanding as of any date shall be:
(1)    the accreted value thereof, in the case of any Indebtedness issued with
original issue discount;
(2)    the principal amount thereof, together with any interest thereon that is
more than 30 days past due, in the case of any other Indebtedness; and
(3)    with respect to Indebtedness of another Person secured by a Lien on the
assets of the Issuer or any of its Restricted Subsidiaries, the lesser of the
fair market value of the property secured or the amount of the secured
Indebtedness.
“Indenture” means this Indenture, as amended, restated or supplemented from time
to time in accordance with the terms hereof.
“Initial Purchaser” means UBS Securities LLC.
“interest” means, with respect to the Notes, interest and any Additional
Interest, if any.
“Interest Payment Date” means the Stated Maturity of an installment of interest
on the Notes.
“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding accounts receivable, trade credit, advances to
customers, commission, travel and similar advances to officers and employees
made consistent with past practices), purchases or other acquisitions for
consideration of Indebtedness, Equity

 

--------------------------------------------------------------------------------

 

Interests or other securities, together with all items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
If the Issuer or any Restricted Subsidiary of the Issuer sells or otherwise
disposes of any Equity Interests of any direct or indirect Restricted Subsidiary
of the Issuer such that, after giving effect to any such sale or disposition,
such Person is no longer a Restricted Subsidiary of the Issuer, the Issuer shall
be deemed to have made a Restricted Investment on the date of any such sale or
disposition equal to the fair market value of the Equity Interests of such
Restricted Subsidiary not sold or disposed of in an amount determined as
provided in Section 4.11(c). The acquisition by the Issuer or any Restricted
Subsidiary of the Issuer of a Person that holds an Investment in a third Person
shall be deemed to be an Investment by the Issuer or such Restricted Subsidiary
in such third Person in an amount equal to the fair market value of the
Investment held by the acquired Person in such third Person in an amount
determined as provided in Section 4.11(c).
For purposes of the definition of “Unrestricted Subsidiary” and Section 4.11,
(i) Investments shall include the portion (proportionate to the Issuer's equity
interest in such Subsidiary) of the fair market value of the net assets of a
Subsidiary of the Issuer at the time such Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Issuer shall be deemed to continue to
have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (x) the Issuer's “Investment” in such Subsidiary at the time
of such redesignation less (y) the portion (proportionate to the Issuer's equity
interest in such Subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation; and (ii) any property transferred
to or from an Unrestricted Subsidiary shall be valued at its fair market value
at the time of such transfer, in each case as determined in good faith by the
Issuer.
“Issue Date” shall mean April 26, 2011, the original issue date of the Notes.
“Issuer” means the party named as the “Issuer” in the first paragraph of this
Indenture.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease (other than
an operating lease), any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction.
“Make Whole Amount” means, with respect to any Note at any redemption date, the
greater of (i) 1.0% of the principal amount of such Note and (ii) the excess, if
any, of (A) an amount equal to the present value of (1) the redemption price of
such Note at April 15, 2016 plus (2) the remaining scheduled interest payments
on the Notes to be redeemed (subject to the right of Holders on the relevant
record date to receive interest due on the relevant interest payment date) to
April 15, 2016 (other than interest accrued but unpaid to the redemption date),
computed using a discount rate equal to the Treasury Rate plus 50 basis points,
over (B) the principal amount of the Notes to be redeemed.
“Maturity Date” means April 15, 2021.
“Moody's” means Moody's Investors Service, Inc. or any successor to the rating
agency business thereof.
“Net Income” means, with respect to any specified Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends, excluding, however: (1) any
gain (or loss), together with any related provision for taxes on such gain (or
loss), realized in connection with: (a) any Asset Sale (without reference to the
$10.0 million limitation); or (b) the disposition of any other assets by such
Person or any of its Restricted Subsidiaries (other than in the ordinary course
of business) or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries; (2) any extraordinary or nonrecurring gains, losses
or charges, together with any related provision for taxes on such gain, loss or
charge; and (3) any gains, losses, or charges of the Issuer and its Subsidiaries
incurred in connection with the Transactions together with any related provision
for taxes on such gain, loss, or charge.
“Net Proceeds” means the aggregate cash proceeds received by the Issuer or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale or disposition of such non-cash consideration, including,
without limitation, legal, accounting and investment banking fees, and sales
commissions, and any relocation expenses incurred as a result thereof, taxes
paid or payable as a result thereof or as a result of any transactions occurring
or deemed to occur in connection with a prepayment hereunder, in each case,
after taking into account any available tax credits or deductions and any tax
sharing arrangements, and amounts required to be applied to the repayment of
Indebtedness (other than revolving credit Indebtedness, unless there is a
required reduction in commitments) secured by a Lien on the asset or assets that
were the subject of such Asset Sale and any (1) reserve for adjustment in
respect of the sale price of

 

--------------------------------------------------------------------------------

 

such asset or assets established in accordance with GAAP and (2) any reserve or
payment with respect to any liabilities associated with such asset or assets and
retained by the Issuer after such sale or other disposition thereof, including,
without limitation, severance costs, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction.
“Non-Recourse Debt” means Indebtedness:
(1)    as to which neither the Issuer nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), or (b) is directly or indirectly
liable as a guarantor or otherwise; and
(2)    as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of the Issuer or any of its Restricted
Subsidiaries.
“Non-U.S. Person” has the meaning assigned to such term in Regulation S.
“Note Guarantee” shall mean the Guarantee of the Notes by each Guarantor of the
Issuer's payment obligations under this Indenture and the Notes, executed
pursuant to the provisions of this Indenture.
“Notes” means the 8.50% Senior Notes due 2021 issued by the Issuer, including,
without limitation the Exchange Notes and the Additional Notes, if any, treated
as a single class of securities, as amended from time to time in accordance with
the terms hereof, that are issued pursuant to this Indenture.
“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages, costs, expenses and other liabilities payable under the
documentation governing any Indebtedness (including with respect to the Notes
and this Indenture).
“Offering Memorandum” means the final offering memorandum, dated April 12, 2011,
relating to the Notes (other than the Exchange Notes and any Additional Notes).
“Officer” means the Chairman of the Board, the Chief Executive Officer, Chief
Financial Officer or Chief Accounting Officer, the President, any Executive Vice
President, Senior Vice President or Vice President, the Treasurer or the
Secretary of the Issuer.
“Officers' Certificate” means, with respect to any Person, a certificate signed
by the Chief Executive Officer or President and by the Treasurer, Chief
Financial Officer or Chief Accounting Officer of such Person.
“Opinion of Counsel” means a written opinion, subject to customary assumptions
and exclusions, from legal counsel who is reasonably acceptable to the Trustee.
The counsel may be an employee of or counsel to the Issuer or the Trustee.
“Parent” means any direct or indirect parent company of the Issuer.
“Pari Passu Indebtedness” means: (1) with respect to the Issuer, the Notes and
any Indebtedness which ranks pari passu in right of payment to the Notes
(including the 2018 Notes); and (2) with respect to any Guarantor, its Note
Guarantee and any Indebtedness which ranks pari passu in right of payment to
such Guarantor's Note Guarantee (including its guarantee of the 2018 Notes).
“Permitted Business” means any business conducted or proposed to be conducted by
the Issuer and its Restricted Subsidiaries on the date of this Indenture and
other businesses reasonably related or ancillary thereto.
“Permitted Holders” means each of (i) the Principals and any group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any
successor provision) of which any of the Principals are members; provided that,
in the case of such group and without giving effect to the existence of such
group or any other group, such Principals, collectively, have beneficial
ownership of more than 50% of the total voting power of the Voting Stock of the
Issuer or any other direct or indirect parent company of the Issuer and (ii) any
Permitted Parent that (A) is newly formed at the time of any transaction and (B)
would not, if the Person or Persons forming such Permitted Parent and owning all
of such Permitted Parent's Equity Interests were to engage in such transaction
in lieu of Permitted Parent and if all references to “Permitted Parent” in the
definition of Change of Control were to be disregarded, result in a Change of
Control. Any Person or group whose acquisition of beneficial ownership
constitutes a Change of Control in respect of which a Change of Control Offer is
made in accordance

 

--------------------------------------------------------------------------------

 

with the requirements of this Indenture will thereafter constitute an additional
Permitted Holder.
“Permitted Investments” means:
(1)    any Investment in the Issuer or in a Restricted Subsidiary of the Issuer;
(2)    any Investment in Cash Equivalents;
(3)    any Investment by the Issuer or any Restricted Subsidiary of the Issuer
in a Person, if as a result of such Investment:
(a)    such Person becomes a Restricted Subsidiary of the Issuer; or
(b)    such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Issuer or a Restricted Subsidiary of the Issuer;
(4)    any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale or other sale of assets that was made pursuant to and in
compliance with Section 4.13;
(5)    any Investment the payment for which consists of Equity Interests (other
than Disqualified Stock) of the Issuer or any Parent (which Investment, in the
case of any Parent, is contributed to the common equity capital of the Issuer;
provided that any such contribution shall be excluded from
Section 4.11(a)(3)(b));
(6)    Hedging Obligations;
(7)    any Investment to the extent such Investment, when taken together with
all other Investments made pursuant to this clause (7) and outstanding on the
date of such Investment, do not exceed the greater of (x) $50.0 million or
(y) 5.0% of Consolidated Tangible Assets of the Issuer; provided that
Investments pursuant to this clause (7) shall not, directly or indirectly, fund
the repurchase, redemption or other acquisition or retirement for value of, or
payment of dividends or distribution on, any Equity Interests of, or making any
Investment in the holder of any Equity Interests in, any Parent;
(8)    any Investment of the Issuer or any of its Restricted Subsidiaries
existing on the date of this Indenture and any extension, modification or
renewal of any such Investment, but only to the extent not involving additional
advances, contributions or other Investments of cash or other assets or other
increases thereof (other than as a result of the accrual or accretion of
interest or original issue discount or the issuance of pay-in-kind securities,
in each case, pursuant to the terms of such Investment as in effect on the Issue
Date);
(9)    loans to employees that are approved in good faith by a majority of the
Board of Directors of the Issuer in an amount not to exceed $5.0 million
outstanding at any time;
(10)    any Investment acquired by the Issuer or any of its Restricted
Subsidiaries:
(a)    in exchange for any other Investment or accounts receivable held by the
Issuer or any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of a Person, or
(b)    as a result of a foreclosure by the Issuer or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;
(11)    Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;
(12)    Investments in joint ventures engaged in a Permitted Business not in
excess of the greater of (x) $75.0 million or (y) 7.5% of Consolidated Tangible
Assets of the Issuer, in the aggregate outstanding at any one time;
(13)    Investments in Unrestricted Subsidiaries not in excess of the greater of
(x) $75.0 million or (y) 7.5% of Consolidated Tangible Assets of the Issuer, in
the aggregate outstanding at any one time;

 

--------------------------------------------------------------------------------

 

(14)    Investments by the Issuer or a Restricted Subsidiary of the Issuer in a
Receivables Subsidiary or any Investment by a Receivables Subsidiary in any
other Person, in each case, in connection with a Qualified Receivables
Transaction; and
(15)    Investments of a Person or any of its Subsidiaries existing at the time
such Person becomes a Restricted Subsidiary or at the time such Person merges or
consolidates with the Issuer or any Restricted Subsidiary, in either case in
compliance with this Indenture, provided that such Investments were not made by
such Person in connection with, or in anticipation or contemplation of, such
Person becoming a Restricted Subsidiary or such merger or consolidation.
The amount of Investments outstanding at any time pursuant to clauses (7),
(12) and (13) of this definition shall be reduced by an amount equal to the net
reduction in Investments by the Issuer and its Restricted Subsidiaries,
subsequent to the date of this Indenture, resulting from repayments of loans or
advances or other transfers of assets, in each case to the Issuer or any such
Restricted Subsidiary from any such Investment, or from the net cash proceeds
from the sale of any such Investment, or from a redesignation of an Unrestricted
Subsidiary to a Restricted Subsidiary, not to exceed, in the case of any
Investment, the amount of the Investment previously made by the Issuer or any
Restricted Subsidiary in such Person or Unrestricted Subsidiary.
“Permitted Liens” means:
(1)    Liens securing obligations under the Notes;
(2)    Liens securing Indebtedness and other obligations of the Issuer and its
Restricted Subsidiaries not to exceed the greater of (i) the aggregate amount of
Indebtedness permitted to be incurred pursuant to Section 4.10(b)(1) and
(ii) the maximum principal amount of Indebtedness that, as of the date such
Indebtedness was incurred and after giving effect to the incurrence of such
Indebtedness, would not cause the Secured Leverage Ratio of the Issuer to exceed
3.50 to 1.0;
(3)    other Liens existing on the Issue Date after giving effect to the
Transactions;
(4)    Liens securing Permitted Refinancing Indebtedness incurred to refinance
Indebtedness that has been secured by a Lien permitted under this Indenture;
provided that such Liens do not extend to or cover any property or assets of the
Issuer or any of its Restricted Subsidiaries not securing the Indebtedness so
refinanced;
(5)    Liens on property existing at the time of acquisition thereof by the
Issuer or any Restricted Subsidiary of the Issuer; provided that such Liens were
in existence prior to the contemplation of such acquisition and do not extend to
any property other than the property so acquired by the Issuer or the Restricted
Subsidiary;
(6)    Liens to secure Indebtedness (including Capital Lease Obligations)
permitted by Section 4.10(b)(4) covering only the assets acquired with such
Indebtedness;
(7)    Liens incurred in the ordinary course of business of the Issuer or any
Restricted Subsidiary of the Issuer with respect to obligations that do not
exceed $75.0 million at any one time outstanding;
(8)    Liens to secure the performance of statutory obligations, surety or
appeal bonds, performance bonds or other similar obligations (exclusive of
obligations for the payment of borrowed money) incurred in the ordinary course
of business;
(9)    Liens upon specific items of inventory, or other goods and proceeds of
any Person securing such Person's obligations in respect of bankers' acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
(10)    Liens incurred or deposits made in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other types of
social security, including any Lien securing letters of credit issued in the
ordinary course of business consistent with past practice in connection
therewith;
(11)    Liens to secure Indebtedness of any Foreign Restricted Subsidiary
permitted by Section 4.10(b)(16) covering only the assets of such Foreign
Restricted Subsidiary;
(12)    Liens on assets of a Receivables Subsidiary arising in connection with a
Qualified Receivables

 

--------------------------------------------------------------------------------

 

Transaction;
(13)    Liens for taxes, assessments, governmental charges or claims that are
not yet due or are being contested in good faith by appropriate legal
proceedings; provided that any reserve or other appropriate provision, if any,
as shall be required in conformity with GAAP shall have been made therefor;
(14)    statutory Liens of landlords and carriers, warehousemen, mechanics,
suppliers, materialmen, repairmen or other similar Liens arising in the ordinary
course of business and with respect to amounts not yet delinquent or being
contested in good faith by appropriate legal proceedings; provided that any
reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor;
(15)    easements, rights-of-way, municipal and zoning ordinances and similar
charges, encumbrances, title defects or other irregularities that do not
materially interfere with the ordinary course of business of the Issuer or any
of its Subsidiaries, taken as a whole;
(16)    leases or subleases or licenses granted to others in the ordinary course
of business of the Issuer or any of its Restricted Subsidiaries, taken as a
whole;
(17)    Liens encumbering property or assets under construction arising from
progress or partial payments by a customer of the Issuer or any of its
Restricted Subsidiaries relating to such property or assets;
(18)    any interest or title of a lessor in the property subject to any Capital
Lease Obligation;
(19)    Liens arising from filing precautionary Uniform Commercial Code
financing statements regarding leases;
(20)    Liens on property of, or on shares of stock or Indebtedness of, any
Person existing at the time (A) such Person becomes a Restricted Subsidiary of
the Issuer or (B) such Person or such property is acquired by the Issuer or any
Restricted Subsidiary; provided that such Liens do not extend to any other
assets of the Issuer or any Restricted Subsidiary and such Lien secures only
those obligations which it secures on the date of such acquisition (and
extensions, renewals, refinancings and replacements thereof);
(21)    Liens arising from the rendering of a final judgment or order against
the Issuer or any Restricted Subsidiary that does not give rise to an Event of
Default;
(22)    Liens securing reimbursement obligations with respect to letters of
credit that encumber documents and other property relating to such letters of
credit and the products and proceeds thereof;
(23)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(24)    Liens encumbering customary initial deposits and margin deposits, and
other Liens that are either within the general parameters customary in the
industry and incurred in the ordinary course of business or otherwise permitted
under the terms of the Credit Facilities, in each case securing Indebtedness
under Hedging Obligations;
(25)    Liens solely on any cash earnest money deposits made by the Issuer or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Indenture;
(26)    Liens (i) of a collection bank arising under Section 4-208 of the
Uniform Commercial Code (or equivalent statutes) on items in the course of
collection and (ii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;
(27)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to brokerage accounts incurred in the
ordinary course of business and not for speculative purposes;
(28)    Liens in favor of the Issuer or any Guarantor; and
(29)    Liens securing Hedging Obligations and Cash Management Services so long
as (a) related

 

--------------------------------------------------------------------------------

 

Indebtedness is, and is permitted to be under this Indenture, secured by a Lien
on the same property securing such Hedging Obligations or (b) such obligations
are secured by the property securing any Credit Facilities so long as such
obligations are owed to lenders (or affiliates thereof) under such Credit
Facilities.
For purposes of determining compliance with this “Permitted Liens” definition,
in the event that any proposed Lien on any Indebtedness meets the criteria of
more than one of the categories of Permitted Liens described in clauses (1)
through (29) above, the Issuer will be permitted to classify the Lien on the
date of its incurrence, and from time to time may reclassify, in any manner that
complies with this definition at such time.
“Permitted Parent” means any direct or indirect parent of the Issuer.
“Permitted Refinancing Indebtedness” means any Indebtedness of the Issuer or any
of its Restricted Subsidiaries issued in exchange for, or the net proceeds of
which are used to extend, refinance, renew, replace, defease or refund other
Indebtedness of the Issuer or any of its Restricted Subsidiaries (other than
intercompany Indebtedness); provided that:
(1)    the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued interest thereon and the
accounts receivable and other assets that are customarily transferred, or in
respect of which security interests are customarily granted, in connection with
an asset securitization transaction involving accounts receivable;
(2)    such Permitted Refinancing Indebtedness has a final maturity date equal
to or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
(3)    if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Notes, such
Permitted Refinancing Indebtedness has a final maturity date later than the
final maturity date of, and is subordinated in right of payment to, the Notes on
terms at least as favorable to the Holders of Notes as those contained in the
documentation governing the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded; and
(4)    such Indebtedness is incurred either by the Issuer or by the Restricted
Subsidiary who is the obligor on the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded.
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock issuer, trust, unincorporated organization, limited
liability issuer or government or other entity.
“Plan of Reorganization” means the joint plan of reorganization of the Debtors,
dated as of September 18, 2009, as amended, supplemented or modified from time
to time.
“Principals” means Ares Management LLC and its Affiliates.
“Pro Forma Cost Savings” means, with respect to any period, the reduction in net
costs and related adjustments that (i) were directly attributable to an Asset
Acquisition that occurred during the four-quarter period or after the end of the
four-quarter period and on or prior to the Calculation Date and calculated on a
basis that is consistent with Regulation S-X under the Securities Act as in
effect and applied as of the date of this Indenture, (ii) were actually
implemented by the business that was the subject of any such Asset Acquisition
within six months after the date of the Asset Acquisition and prior to the
Calculation Date that are supportable and quantifiable by the underlying
accounting records of such business or (iii) relate to the business that is the
subject of any such Asset Acquisition and that the Issuer reasonably determines
are probable based upon specifically identifiable actions to be taken within six
months of the date of the Asset Acquisition and, in the case of each of (i),
(ii) and (iii) of this definition, are described, as provided below, in an
Officers' Certificate, as if all such reductions in costs had been effected as
of the beginning of such period. Pro Forma Cost Savings described above shall be
accompanied by a certificate delivered to the Trustee from the Issuer's Chief
Financial Officer that outlines the specific actions taken or to be taken, the
net cost savings achieved or to be achieved from each such action and that, in
the case of clause (iii) above, such savings have been determined to be
probable.
“Private Placement Legend” means the legends in the form set forth in Exhibit B.
“Public Equity Offering” means an offer and sale for cash of common stock (other
than Disqualified Stock) of the

 

--------------------------------------------------------------------------------

 

Issuer or any Parent pursuant to a registration statement that has been declared
effective, by the Commission pursuant to the Securities Act (other than a
registration statement on Form S-8 or otherwise relating to equity securities
issuable under any employee benefit plan of the Issuer).
“Purchase Money Note” means a promissory note evidencing a line of credit, or
evidencing other Indebtedness, owed to the Issuer or any Restricted Subsidiary
of the Issuer in connection with a Qualified Receivables Transaction, which note
shall be repaid from cash available to the maker of such note, other than
amounts required to be established as reserves pursuant to agreement, amounts
paid to investors in respect of interest, principal and other amounts owing to
such investors and amounts paid in connection with the purchase of newly
generated receivables.
“Qualified Institutional Buyer” or “QIB” shall have the meaning specified in
Rule 144A under the Securities Act.
“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Issuer or by any Restricted
Subsidiary of the Issuer pursuant to which the Issuer or any Restricted
Subsidiary of the Issuer may sell, convey or otherwise transfer to a Receivables
Subsidiary, any accounts receivable (whether now existing or arising in the
future) of the Issuer or any Restricted Subsidiary of the Issuer and any asset
related thereto, including, without limitation, all collateral securing such
accounts receivable, and all Guarantees or other obligations in respect of such
accounts receivable, proceeds of such accounts receivable and other assets that
are customarily transferred, or in respect of which security interests are
customarily granted, in connection with an asset securitization transaction
involving accounts receivable.
“Receivables Subsidiary” means a Subsidiary of the Issuer (other than a
Guarantor) that engages in no activities other than in connection with the
financing of accounts receivables and that is designated by the Board of
Directors of the Issuer (as provided below) as a Receivables Subsidiary (a) no
portion of the Indebtedness or any other obligations (contingent or otherwise)
of which (i) is Guaranteed by the Issuer or any other Restricted Subsidiary of
the Issuer (excluding Guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Issuer or any other
Restricted Subsidiary of the Issuer in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property or asset of the
Issuer or any other Restricted Subsidiary of the Issuer, directly or indirectly,
contingently or otherwise to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings, (b) with which neither the Issuer nor any
other Restricted Subsidiary of the Issuer has any material contract, agreement,
arrangement or understanding (except in connection with a Purchase Money Note or
Qualified Receivables Transaction) other than on terms no less favorable to the
Issuer or such other Restricted Subsidiary of the Issuer than those that might
be obtained at the time from Persons that are not Affiliates of the Issuer,
other than fees payable in the ordinary course of business in connection with
servicing accounts receivable, and (c) to which neither the Issuer nor any other
Restricted Subsidiary of the Issuer has any obligation to maintain or preserve
such entity's financial condition or cause such entity to achieve a certain
level of operating results. Any such designation by the Board of Directors of
the Issuer shall be evidenced to the Trustee by filing with the Trustee a
certified copy of the resolution of the Board of Directors of the Issuer giving
effect to such designation and an Officers' Certificate certifying, to the best
of such officer's knowledge and belief after consulting with counsel, that such
designation complied with the foregoing conditions.
“Record Date” means the applicable Record Date specified in the Notes; provided
that if any such date is not a Business Day, the Record Date shall be the first
day immediately succeeding such specified day that is a Business Day.
“Redemption Date,” when used with respect to any Note to be redeemed, means the
date fixed for such redemption pursuant to this Indenture and the Notes.
“Redemption Price,” when used with respect to any Note to be redeemed, means the
price fixed for such redemption, payable in immediately available funds,
pursuant to this Indenture and the Notes.
“Registration Rights Agreement” means the Registration Rights Agreement in
respect of the Notes, to be dated as of the Issue Date, among the Initial
Purchaser, the Issuer and the Guarantors.
“Regulation S” means Regulation S under the Securities Act.
“Replacement Assets” means (1) non-current tangible assets that will be used or
useful in a Permitted Business or (2) all or substantially all of the assets of
a Permitted Business or a majority of the Voting Stock of any Person engaged in
a Permitted Business that will become on the date of acquisition thereof a
Restricted Subsidiary.
“Responsible Officer” means, when used with respect to the Trustee, any officer
in the Corporate Trust Office of the Trustee to whom any corporate trust matter
is referred because of such officer's knowledge of and familiarity with the
particular

 

--------------------------------------------------------------------------------

 

subject and shall also mean any officer who shall have direct responsibility for
the administration of this Indenture.
“Restricted Investment” means an Investment other than a Permitted Investment.
“Restricted Security” means, with respect to any Note issued on the Issue Date,
any Note issued to a Holder who is deemed an underwriter as defined in
Section 1145 of the Bankruptcy Code, and with respect to any Additional Note,
has the meaning set forth in Rule 144(a)(3) under the Securities Act; provided,
however, that the Trustee shall be entitled to request and conclusively rely
upon an Opinion of Counsel with respect to whether any Note is a Restricted
Security.
“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary. Unless otherwise specified, a Restricted
Subsidiary as used herein refers to a Restricted Subsidiary of the Issuer.
“S&P” means Standard & Poor's Ratings Services or any successor to the rating
agency business thereof.
“Secured Indebtedness” means any Indebtedness secured by a Lien.
“Secured Leverage Ratio” means with respect to any specified Person, as of any
date of determination, the ratio of: (1) the outstanding principal amount of
Secured Indebtedness of such Person and its Restricted Subsidiaries as of such
date on a consolidated basis in accordance with GAAP; to (2) Consolidated Cash
Flow of such Person for the period of the most recent four consecutive fiscal
quarters ending prior to such date for which financial statements prepared on a
consolidated basis in accordance with GAAP are available; provided, however,
that Consolidated Cash Flow shall be determined for purposes of this definition
with such pro forma adjustment consistent with the definition of Fixed Charge
Coverage Ratio. For purposes of determining the amount of Indebtedness
outstanding under the Secured Leverage Ratio, the Issuer, at its option, may
designate all or any portion of the commitments under any revolving credit
facility to be fully drawn as of the date of such designation; provided that
such commitments so designated shall thereafter be deemed to be outstanding at
all times thereafter in such amount for the purposes of the Secured Leverage
Ratio.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article I, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the date of
this Indenture.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Issuer or any Restricted
Subsidiary of the Issuer that are reasonably customary in an accounts receivable
transaction.
“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.
“Subordinated Indebtedness” means (a) with respect to the Issuer, any
Indebtedness which is by its terms subordinated in right of payment to the
Notes, and (b) with respect to any Guarantor, any Indebtedness of such Guarantor
which is by its terms subordinated in right of payment to its Note Guarantee.
“Subsidiary” means, with respect to any specified Person: (1) any corporation,
association or other business entity of which more than 50% of the total voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by such
Person or one or more of the other Subsidiaries of that Person (or a combination
thereof); and (2) any partnership (a) the sole general partner or the managing
general partner of which is such Person or a Subsidiary of such Person or
(b) the only general partners of which are such Person or one or more
Subsidiaries of such Person (or any combination thereof).
“Term Loan Credit Agreement” means the Credit Agreement, dated as of the Issue
Date, among the Issuer, certain Subsidiaries of the Issuer, the financial
institutions from time to time party thereto and UBS AG, Stamford Branch, as
administrative agent and collateral agent.
“Term Loan Facility” means the senior secured term loan facility under the Term
Loan Credit Agreement, including

 

--------------------------------------------------------------------------------

 

any related notes, guarantees, collateral documents, instruments and agreements
executed in connection therewith, and in each case as amended, modified,
renewed, refunded, replaced, restated, substituted or refinanced in whole or in
part from time to time, including any agreement extending the maturity of,
refinancing, replacing or otherwise restructuring (including increasing the
amount of available borrowings thereunder or adding Subsidiaries of the Issuer
as additional borrowers or guarantors thereunder) all or any portion of the
Indebtedness under such agreement or any successor or replacement agreement and
whether by the same or any other agent, lender or group of lenders.
“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb), as
amended, as in effect on the date of the execution of this Indenture until such
time as this Indenture is qualified under the TIA, and thereafter as in effect
on the date on which this Indenture is qualified under the TIA, except as
otherwise provided in Section 9.03.
“Transactions” means, collectively, (a) the execution, delivery and performance
by the Issuer and the Guarantors of this Indenture and other related documents
to which they are a party and the issuance of the Notes hereunder, (b) the
execution, delivery and performance by the Issuer and the Guarantors of the Term
Loan Credit Agreement and other related documents to which they are a party and
the incurrence of term loans thereunder on the Issue Date, (c) the consummation
of the Issuer's offer to purchase the Issuer's 11% Senior Secured Notes due 2013
as described in the Offering Memorandum and the redemption of any portion of the
11% Senior Secured Notes due 2013 not purchased pursuant to such offer to
purchase and (d) the payment of related fees and expenses.
“Treasury Rate” means, at the time of computation, the yield to maturity of
United States Treasury Securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15(519) which
has become publicly available at least two Business Days prior to the redemption
date or, if such Statistical Release is no longer published, any publicly
available source of similar market data) most nearly equal to the period from
the redemption date to April 15, 2016; provided, however, that if the period
from the redemption date to April 15, 2016 is not equal to the constant maturity
of a United States Treasury Security for which a weekly average yield is given,
the Treasury Rate shall be obtained by linear interpolation (calculated to the
nearest one-twelfth of a year) from the weekly average yields of United States
Treasury Securities for which such yields are given, except that if the period
from the redemption date to April 15, 2016 is less than one year, the weekly
average yield on actively traded United States Treasury Securities adjusted to a
constant maturity of one year shall be used.
“Trustee” means the party named as the “Trustee” in the first paragraph of this
Indenture until a successor replaces it pursuant to the applicable provisions of
this Indenture and, thereafter, shall mean such successor.
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in the
relevant jurisdiction from time to time. Unless otherwise specified, references
to the Uniform Commercial Code herein refer to the New York Uniform Commercial
Code.
“Unrestricted Global Note” means a permanent global note substantially in the
form of Exhibit A attached hereto that bears the legend for Global Notes set
forth in Exhibit D, and that is deposited with or on behalf of and registered in
the name of the Depositary, representing Notes that do not bear the legends in
the form set forth in Exhibit B, Exhibit C-1 or Exhibit C-2, including, without
limitation, the Exchange Notes.
“Unrestricted Subsidiary” means any Subsidiary of the Issuer that is designated
by the Board of Directors as an Unrestricted Subsidiary pursuant to a Board
Resolution, but only to the extent that such Subsidiary:
(1)    has no Indebtedness other than Non-Recourse Debt;
(2)    is a Person with respect to which neither the Issuer nor any of its
Restricted Subsidiaries has any direct or indirect obligation (a) to subscribe
for additional Equity Interests or (b) to maintain or preserve such Person's
financial condition or to cause such Person to achieve any specified levels of
operating results; and
(3)    is not a guarantor or does not otherwise directly or indirectly provide
credit support for any Indebtedness of the Issuer or any of its Restricted
Subsidiaries at the time of such designation unless such Guarantee or credit
support is released upon such designation.
Any designation of a Restricted Subsidiary of the Issuer as an Unrestricted
Subsidiary shall be evidenced to the Trustee by filing with the Trustee a
certified copy of the Board Resolution giving effect to such designation and an
Officers' Certificate certifying that such designation complied with the
preceding conditions and was permitted by Section 4.11. If, at any time, any
Unrestricted Subsidiary would fail to meet the preceding requirements as an
Unrestricted Subsidiary, it shall

 

--------------------------------------------------------------------------------

 

thereafter cease to be an Unrestricted Subsidiary for purposes of this Indenture
and any Indebtedness of such Subsidiary shall be deemed to be incurred by a
Restricted Subsidiary of the Issuer as of such date and, if such Indebtedness is
not permitted to be incurred as of such date under Section 4.10, the Issuer
shall be in default.
“U.S. Legal Tender” means such coin or currency of the United States of America
as at the time of payment shall be legal tender for the payment of public and
private debts.
“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:
(1)    the sum of the products obtained by multiplying (a) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by
(2)    the then outstanding principal amount of such Indebtedness.
“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such person
of which securities (except for directors' qualifying shares) or other ownership
interests representing 100% of the Capital Stock are, at the time any
determination is being made, owned, controlled or held by such person or one or
more Wholly Owned Subsidiaries of such person or by such Person and one or more
Wholly Owned Subsidiaries of such person.
SECTION 1.02.    Other Definitions.
 
Term
Defined in Section
“Additional Notes”
2.01
 
“Affiliate Transaction”
4.14
 
“Agent Members”
2.16
 
“Asset Sale Investment”
4.13
 
“Asset Sale Offer”
4.13
 
“Change of Control Offer”
4.09
 
“Change of Control Payment”
4.09
 
“Change of Control Payment Date”
4.09
 
“Covenant Defeasance”
8.02
 
“Event of Default”
6.01
 
“Excess Proceeds”
4.13
 
“Excess Proceeds Payment”
4.13
 
“Global Note”
2.16
 
“incur”
4.10
 
“Independent Financial Advisor”
4.11
 
“Legal Defeasance”
8.02
 
“Other Notes”
2.02
 
“Payment Date”
4.13
 
“Payment Default”
6.01
 
“Paying Agent”
2.04
 
“Permitted Debt”
4.10
 
“Physical Notes”
2.02
 
“Registrar”
2.04
 
“Regulation S Global Note”
2.16
 

 

 

--------------------------------------------------------------------------------

 

“Regulation S Notes”
2.02
“Regulation S Temporary Global Notes
2.16
“Restricted Global Notes”
2.16
“Restricted Payments”
4.11
“Restricted Period”
2.16
“Rule 144A Notes”
2.02

 
SECTION 1.03.    Incorporation by Reference of TIA.
 
Whenever this Indenture refers to a provision of the TIA, such provision is
incorporated by reference in, and made a part of, this Indenture. The following
TIA terms used in this Indenture have the following meanings:
“indenture securities” means the Notes.
“indenture security holder” means a Holder or a Noteholder.
“indenture to be qualified” means this Indenture.
“indenture trustee” or “institutional trustee” means the Trustee.
“obligor” on the indenture securities means the Issuer or any other obligor on
the Notes.
All other TIA terms used in this Indenture that are defined by the TIA, defined
by the TIA reference to another statute or defined by Commission rule and not
otherwise defined herein have the meanings assigned to them therein.
SECTION 1.04.    Rules of Construction.
Unless the context otherwise requires:
(1)a term has the meaning assigned to it herein, whether defined expressly or by
reference;
 
(2)an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;
 
(3)“or” is not exclusive;
 
(4)words in the singular include the plural, and words in the plural include the
singular;
 
(5)words used herein implying any gender shall apply to both genders;
 
(6)provisions apply to successive events and transactions;
 
(7)“herein,” “hereof” and other words of similar import refer to this Indenture
as a whole and not to any particular Article, Section or other subdivision;
 
(8)the words “including,” “includes” and similar words shall be deemed to be
followed by “without limitation;”
 
(9)references to sections of, or rules under, the Securities Act or the Exchange
Act shall be deemed to include substitute, replacement or successor sections or
rules adopted by the SEC from time to time; and
 
(10)unless the context otherwise requires, any reference to an “Article,”
“Section” or “clause” refers to an Article, Section or clause, as the case may
be, of this Indenture.
 
SECTION 1.05.    Accounting Standards Codification Topic 825-10-25.
 
Notwithstanding anything to the contrary in this Indenture, all financial
statements delivered hereunder shall be prepared, and all financial covenants
contained herein shall be calculated, without giving effect to any election
under Accounting Standards Codification Topic 825-10-25, “The Fair Value
Option,” or any similar accounting principle, permitting

 

--------------------------------------------------------------------------------

 

a Person to value its financial liabilities at the fair value thereof.
ARTICLE II
THE NOTES
 
SECTION 2.01.    Amount of Notes.
 
The Trustee shall initially authenticate Notes for original issue on the Issue
Date in an aggregate principal amount of $500,000,000 upon a written order of
the Issuer in the form of an Officers' Certificate of the Issuer. The Trustee
shall authenticate Notes thereafter in unlimited amount (so long as permitted by
the terms of this Indenture, including, without limitation, Section 4.10) (any
such Notes, the “Additional Notes”) for original issue upon a written order of
the Issuer in the form of an Officers' Certificate in aggregate principal amount
as specified in such order. Each such written order shall specify the principal
amount of the Notes to be authenticated and the date on which the Notes are to
be authenticated.
SECTION 2.02.    Form and Dating.
 
The Notes and the Trustee's certificate of authentication shall be substantially
in the form of Exhibit A hereto, which is incorporated in and forms a part of
this Indenture. The Notes may have notations, legends or endorsements required
by law, rule or usage to which the Issuer is subject. Without limiting the
generality of the foregoing, Additional Notes offered and sold to Qualified
Institutional Buyers in reliance on Rule 144A (“Rule 144A Notes”) shall bear the
legend and include the form of assignment set forth in Exhibit B, Additional
Notes offered and sold in offshore transactions in reliance on Regulation S
(“Regulation S Notes”) shall bear the legend and include the form of assignment
set forth in Exhibit C-1, and Additional Notes offered and sold to Institutional
Accredited Investors (as defined in Rule 501(a)(1), (2), (3), (7), or (8) of the
Securities Act) in transactions exempt from registration under the Securities
Act not made in reliance on Rule 144A or Regulation S (“Other Notes”) may be
represented by a Restricted Global Note or, if such an investor may not hold an
interest in the Restricted Global Note, a Physical Note, in each case, bearing
the Private Placement Legend. The Issuer shall approve the form of the Notes and
any notation, legend or endorsement on them. Each Note shall be dated the date
of its issuance and show the date of its authentication.
The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture and, to the extent applicable, the
Issuer and the Trustee, by their execution and delivery of this Indenture,
expressly agree to such terms and provisions and agree to be bound thereby.
The Notes may be presented for registration of transfer and exchange at the
offices of the Registrar.
Notes issued in exchange for interests in a Global Note pursuant to Section 2.16
may be issued in the form of permanent certificated Notes in registered form in
substantially the form set forth in Exhibit A (the “Physical Notes”).
SECTION 2.03.    Execution and Authentication.
 
One Officer, who shall have been duly authorized by all requisite corporate
actions, shall sign the Notes for the Issuer by manual or facsimile signature.
If the Officer whose signature is on a Note was an Officer at the time of such
execution but no longer holds that office at the time the Trustee authenticates
the Note, the Note shall be valid nevertheless.
No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Note a certificate of
authentication substantially in the form provided for herein executed by the
Trustee by manual signature, and such certificate upon any Note shall be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered hereunder. Notwithstanding the foregoing, if any
Note shall have been authenticated and delivered hereunder but never issued and
sold by the Issuer, and the Issuer shall deliver such Note to the Trustee for
cancellation as provided in Section 2.12, for all purposes of this Indenture
such Note shall be deemed never to have been authenticated and delivered
hereunder and shall never be entitled to the benefits of this Indenture. The
Trustee may appoint an authenticating agent reasonably acceptable to the Issuer
to authenticate the Notes. Unless otherwise provided in the appointment, an
authenticating agent may authenticate the Notes whenever the Trustee may do so.
Each reference in this Indenture to authentication by the Trustee includes
authentication by such agent. An authenticating agent has the same rights as an
Agent to deal with the Issuer and Affiliates of the Issuer. Each Paying Agent is
designated as an authenticating agent for purposes of this Indenture.
The Notes shall be issuable only in registered form without coupons in
denominations of $2,000 and integral multiples

 

--------------------------------------------------------------------------------

 

of $1,000 in excess thereof.
SECTION 2.04.    Registrar and Paying Agent.
 
The Issuer shall maintain an office or agency in the Borough of Manhattan, The
City of New York, where (a) Notes may be presented or surrendered for
registration of transfer or for exchange (“Registrar”), (b) Notes may be
presented or surrendered for payment (“Paying Agent”) and (c) notices and
demands to or upon the Issuer in respect of the Notes and this Indenture may be
served. The Issuer may also from time to time designate one or more other
offices or agencies where the Notes may be presented or surrendered for any or
all such purposes and may from time to time rescind such designations; provided,
however, that no such designation or rescission shall in any manner relieve the
Issuer of its obligation to maintain an office or agency in the Borough of
Manhattan, The City of New York, for such purposes. The Issuer may act as its
own Registrar or Paying Agent, except that for the purposes of Articles Three
and Eight and Sections 4.09 and 4.13, neither the Issuer nor any Affiliate of
the Issuer shall act as Paying Agent. The Registrar shall keep a register of the
Notes and of their transfer and exchange. The Issuer, upon notice to the
Trustee, may have one or more co-Registrars and one or more additional paying
agents reasonably acceptable to the Trustee. The term “Paying Agent” includes
any additional paying agent. The Issuer initially appoints the Trustee as
Registrar and Paying Agent until such time as the Trustee has resigned and a
successor has been appointed. The Issuer may remove any Registrar or Paying
Agent upon written notice to such Registrar or Paying Agent and to the Trustee.
The Issuer shall enter into an appropriate agency agreement with any Agent not a
party to this Indenture, which agreement shall implement the provisions of this
Indenture that relate to such Agent. The Issuer shall notify the Trustee, in
advance, of the name and address of any such Agent. If the Issuer fails to
maintain a Registrar or Paying Agent, the Trustee shall act as such.
SECTION 2.05.    Paying Agent To Hold Assets in Trust.
 
The Issuer shall require each Paying Agent other than the Trustee to agree in
writing that each Paying Agent shall hold in trust for the benefit of Holders or
the Trustee all assets held by the Paying Agent for the payment of, principal
of, premium, if any, or interest on, the Notes (whether such assets have been
distributed to it by the Issuer or any other obligor on the Notes), and shall
notify the Trustee of any Default by the Issuer (or any other obligor on the
Notes) in making any such payment. The Issuer at any time may require a Paying
Agent to promptly distribute all assets held by it to the Trustee and account
for any assets disbursed, and the Trustee may at any time during the continuance
of any payment Default, upon written request to a Paying Agent, require such
Paying Agent to promptly distribute all assets held by it to the Trustee and to
account for any assets distributed. Upon distribution to the Trustee of all
assets that shall have been delivered by the Issuer to the Paying Agent, the
Paying Agent shall have no further liability for such assets.
SECTION 2.06.    Holder Lists.
 
The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of Holders. If the
Trustee is not the Registrar, the Issuer shall furnish to the Trustee at least
two (2) Business Days prior to each Interest Payment Date and at such other
times as the Trustee may request in writing a list in such form and as of such
date as the Trustee may reasonably require of the names and addresses of
Holders, which list may be conclusively relied upon by the Trustee.
SECTION 2.07.    Transfer and Exchange.
 
Subject to Sections 2.16 and 2.17, when Notes are presented to the Registrar
with a request to register the transfer of such Notes or to exchange such Notes
for an equal principal amount of the Notes of other authorized denominations,
the Registrar shall promptly register the transfer or make the exchange as
requested if its requirements for such transaction are met; provided, however,
that the Notes surrendered for transfer or exchange shall be duly endorsed or
accompanied by a written instrument of transfer in form satisfactory to the
Issuer and the Registrar, duly executed by the Holder thereof or his or her
attorney duly authorized in writing. To permit registrations of transfers and
exchanges, the Issuer shall execute and the Trustee shall authenticate Notes at
the Registrar's request. No service charge shall be made for any registration of
transfer or exchange, but the Issuer may require payment of a sum sufficient to
cover any transfer tax or similar governmental charge payable in connection
therewith.
The Registrar shall not be required to register the transfer of or exchange of
any Note (i) during a period beginning at the opening of business 15 days before
the mailing of a notice of redemption of the Notes and ending at the close of
business on the day of such mailing, (ii) selected for redemption in whole or in
part pursuant to Article III, except the unredeemed

 

--------------------------------------------------------------------------------

 

portion of any Note being redeemed in part, and (iii) during a Change of Control
Offer or an Asset Sale Offer if such Note is tendered pursuant to such Change of
Control Offer or Asset Sale Offer and not withdrawn.
Any holder of a beneficial interest in a Global Note shall, by acceptance of
such beneficial interest, agree that transfers of beneficial interests in such
Global Notes may be effected only through a book-entry system maintained by the
Holder of such Global Note (or its agent), and that ownership of a beneficial
interest in the Note shall be required to be reflected in a book-entry system.
SECTION 2.08.    Replacement Notes.
 
If a mutilated Note is surrendered to the Registrar or the Trustee, or if the
Holder of a Note claims that the Note has been lost, destroyed or wrongfully
taken, the Issuer shall issue and the Trustee shall authenticate a replacement
Note if the Holder of such Note furnishes to the Issuer and the Trustee evidence
reasonably acceptable to them of the ownership and the destruction, loss or
theft of such Note and if the requirements of Section 8-405 of the New York
Uniform Commercial Code as in effect on the date of this Indenture are met. If
required by the Trustee or the Issuer, an indemnity bond shall be posted,
sufficient in the judgment of all to protect the Issuer, if any, the Trustee or
any Paying Agent from any loss that any of them may suffer if such Note is
replaced. The Issuer may charge such Holder for the Issuer's reasonable
out-of-pocket expenses in replacing such Note and the Trustee may charge the
Issuer for the Trustee's expenses (including, without limitation, attorneys'
fees and disbursements) in replacing such Note. Every replacement Note shall
constitute a contractual obligation of the Issuer.
SECTION 2.09.    Outstanding Notes.
 
The Notes outstanding at any time are all the Notes that have been authenticated
by the Trustee except those canceled by it, those delivered to it for
cancellation and those described in this Section as not outstanding. A Note does
not cease to be outstanding because the Issuer or any of its Affiliates holds
the Note (subject to the provisions of Section 2.10).
If a Note is replaced pursuant to Section 2.08 (other than a mutilated Note
surrendered for replacement), it ceases to be outstanding unless a Responsible
Officer of the Trustee receives proof satisfactory to it that the replaced Note
is held by a bona fide purchaser. A mutilated Note ceases to be outstanding upon
surrender of such Note and replacement thereof pursuant to Section 2.08.
If the principal of any Note is considered paid under Section 4.01, it ceases to
be outstanding and interest ceases to accrue. If on a Redemption Date or the
Maturity Date the Trustee or Paying Agent (other than the Issuer or an Affiliate
thereof) holds U.S. Legal Tender or Government Securities sufficient to pay all
of the principal of, premium, if any, and interest due on the Notes payable on
that date, then on and after that date such Notes cease to be outstanding and
interest on them ceases to accrue.
SECTION 2.10.    Treasury Notes.
 
In determining whether the Holders of the required principal amount of the Notes
have concurred in any direction, waiver or consent, Notes owned by the Issuer or
any of its Subsidiaries shall be disregarded, except that, for the purposes of
determining whether the Trustee shall be protected in relying on any such
direction, waiver or consent, only Notes that a Responsible Officer of the
Trustee actually knows are so owned shall be disregarded.
The Issuer is not prohibited from acquiring Notes by means other than a
redemption, whether by tender offer, open market purchases, negotiated
transactions or otherwise, in accordance with applicable securities laws, so
long as such acquisition does not otherwise violate the terms of this Indenture.
SECTION 2.11.    Temporary Notes.
 
Until definitive Notes are ready for delivery, the Issuer may prepare and the
Trustee shall authenticate temporary Notes. Temporary Notes shall be
substantially in the form of definitive Notes but may have variations that the
Issuer considers appropriate for temporary Notes. Without unreasonable delay,
the Issuer shall prepare and the Trustee shall authenticate definitive Notes in
exchange for temporary Notes. Until such exchange, temporary Notes shall be
entitled to the same rights, benefits and privileges as definitive Notes.
Notwithstanding the foregoing, so long as the Notes are represented by a Global
Note, such Global Note may be in typewritten form.
SECTION 2.12.    Cancellation.
 

 

--------------------------------------------------------------------------------

 

The Issuer at any time may deliver Notes to the Trustee for cancellation. The
Registrar and the Paying Agent shall forward to the Trustee any Notes
surrendered to them for transfer, exchange or payment. The Trustee or, at the
direction of the Trustee, the Registrar or the Paying Agent (other than the
Issuer or a Subsidiary), and no one else, shall cancel and, at the written
direction of the Issuer, shall dispose of all Notes surrendered for transfer,
exchange, payment or cancellation in accordance with its customary procedures.
Subject to Section 2.08, the Issuer may not issue new Notes to replace Notes
that it has paid or delivered to the Trustee for cancellation. If the Issuer
shall acquire any of the Notes, such acquisition shall not operate as a
redemption or satisfaction of the Indebtedness represented by such Notes unless
and until the same are surrendered to the Trustee for cancellation pursuant to
this Section 2.12.
SECTION 2.13.    Defaulted Interest.
 
If the Issuer defaults in a payment of interest on the Notes, it shall, unless
the Trustee fixes another Record Date pursuant to Section 6.10, pay the
defaulted interest, plus (to the extent lawful) any interest payable on the
defaulted interest, in any lawful manner. The Issuer may pay the defaulted
interest to the persons who are Holders on a subsequent special Record Date,
which special Record Date shall be the fifteenth day next preceding the date
fixed by the Issuer for the payment of defaulted interest or the next succeeding
Business Day if such date is not a Business Day. At least 15 days before any
such subsequent special Record Date, the Issuer shall mail to each Holder, with
a copy to the Trustee, a notice that states the subsequent special Record Date,
the payment date and the amount of defaulted interest, and interest payable on
such defaulted interest, if any, to be paid. The Issuer may make payment of any
defaulted interest in any other lawful manner not inconsistent with the
requirements (if applicable) of any securities exchange on which the Notes may
be listed and, upon such notice as may be required by such exchange, if, after
written notice given by the Issuer to the Trustee of the proposed payment
pursuant to this sentence, such manner of payment shall be deemed practicable by
the Trustee.
SECTION 2.14.    CUSIP Number.
 
The Issuer in issuing the Notes may use a “CUSIP” number (and corresponding
“ISIN” number) (provided that if any Notes are issued with an original issue
discount, they may trade under a separate CUSIP number from the rest of the
Notes pursuant to Section 2.16(j)), and if so, the Trustee shall use the CUSIP
number in notices of redemption or exchange as a convenience to Holders;
provided, however, that any such notice may state that no representation is made
as to the correctness or accuracy of the CUSIP number printed in the notice or
on the Notes, and that reliance may be placed only on the other identification
numbers printed on the Notes. The Issuer will promptly notify the Trustee of any
change in the CUSIP numbers.
SECTION 2.15.    Deposit of Moneys.
 
Prior to 10:00 a.m. New York City time on each Interest Payment Date, Maturity
Date, Redemption Date, Change of Control Payment Date and Excess Proceeds
Payment Date, the Issuer shall have deposited with the Paying Agent in
immediately available funds money sufficient to make cash payments, if any, due
on such Interest Payment Date, Maturity Date, Redemption Date, Change of Control
Payment Date and Offer Payment Date, as the case may be, in a timely manner
which permits the Paying Agent to remit payment to the Holders on such Interest
Payment Date, Maturity Date, Redemption Date, Change of Control Payment Date and
Offer Payment Date, as the case may be. The principal of, premium and interest
on Global Notes shall be payable to the Depositary or its nominee, as the case
may be, as the sole registered owner and the sole Holder of the Global Notes
represented thereby. The principal amount and interest on Physical Notes shall
be payable, either in person or by mail, at the office of the Paying Agent.
SECTION 2.16.    Book-Entry Provisions for Global Notes.
 
(a)The Notes may be issued in the form of one or more Unrestricted Global Notes.
Rule 144A Notes and Other Notes shall be represented by one or more notes in
registered, global form without interest coupons (collectively, the “Restricted
Global Note”). Regulation S Notes initially shall be represented by one or more
notes in registered, global form without interest coupons (collectively, the
“Regulation S Temporary Global Note”). Following (i) the termination of the
Restricted Period and (ii) the receipt by the Trustee of (A) a certification or
other evidence in a form reasonably acceptable to the Issuer of non-United
States beneficial ownership of 100% of the aggregate principal amount of each
Regulation S Temporary Global Note (except to the extent of any beneficial
owners thereof who acquired an interest therein during the Restricted Period
pursuant to another exemption from registration under the Securities Act and who
shall take delivery of a beneficial ownership interest in a Rule 144A Note
bearing a Private Placement Legend, all as contemplated by Section 2.16(b)
hereof) and (B) an Officers' Certificate from the Issuer, beneficial interests
in the Regulation S Temporary Global Note shall be exchanged for beneficial
interests in a permanent Regulation S Note (the “Regulation S Permanent Global
Note” and, together with the Regulation S Temporary Global Note, the “Regulation
S Global Note” and, further together with the Restricted Global Note, the
Unrestricted Global Note, the Regulation S Temporary Global Note and any other
global notes representing Notes,

 

--------------------------------------------------------------------------------

 

the “Global Notes”) issued in a denomination equal to the outstanding principal
amount of the Regulation S Temporary Global Note upon expiration of the
Restricted Period and pursuant to the to the applicable procedures of the
Depositary. Simultaneously with the authentication of the Regulation S Permanent
Global Note, the Trustee shall cancel the Regulation S Temporary Global Note.
The aggregate principal amount of the Regulation S Temporary Global Note and the
Regulation S Permanent Global Note may from time to time be increased or
decreased by adjustments made on the records of the Trustee and the Depositary
or its nominee, as the case may be, in connection with transfers of interest as
hereinafter provided.
 
The Global Notes shall bear legends as set forth in Exhibit D. The Global Notes
initially shall (i) be registered in the name of the Depositary or the nominee
of such Depositary, in each case for credit to an account of an Agent Member,
(ii) be delivered to the Trustee as custodian for such Depositary and (iii) bear
legends as set forth in Exhibit B with respect to Restricted Global Notes,
Exhibit C-1 with respect to Regulation S Permanent Global Notes and Exhibit C-1
and Exhibit C-2 with respect to Regulation S Temporary Global Note.
  
Members of, or direct or indirect participants in, the Depositary (“Agent
Members”) shall have no rights under this Indenture with respect to any Global
Note held on their behalf by the Depositary, or the Trustee as its custodian, or
under the Global Notes, and the Depositary may be treated by the Issuer, the
Trustee and any agent of the Issuer or the Trustee as the absolute owner of the
Global Note for all purposes whatsoever. Notwithstanding the foregoing, nothing
herein shall prevent the Issuer, the Trustee or any agent of the Issuer or the
Trustee from giving effect to any written certification, proxy or other
authorization furnished by the Depositary or impair, as between the Depositary
and its Agent Members, the operation of customary practices governing the
exercise of the rights of a Holder of any Note.
(b)Transfers of Global Notes shall be limited to transfer in whole, but not in
part, to the Depositary, its successors or their respective nominees. Interests
of Beneficial Owners in the Global Notes may be transferred or exchanged for
Physical Notes in accordance with the rules and procedures of the Depositary and
the provisions of Section 2.17. In addition, a Global Note shall be exchangeable
for Physical Notes if (i) requested by a Holder of such interests or (ii) the
Depositary notifies the Issuer that it is unwilling or unable to continue as
Depository for such Global Note and the Issuer thereupon fails to appoint a
successor depositary within 90 days. In all cases, Physical Notes delivered in
exchange for any Global Note or beneficial interests therein shall be registered
in the names, and issued in any approved denominations, requested by or on
behalf of the Depositary (in accordance with its customary procedures). A Holder
of a Physical Note may exchange such Physical Note for a beneficial interest in
a Global Note or transfer such Physical Notes to a Person who takes delivery
thereof in the form of a beneficial interest in a Global Note at any time. Upon
receipt of a request for such an exchange or transfer, the Trustee will cancel
the applicable Physical Note and increase or cause to be increased the aggregate
principal amount of one of the Global Notes.
 
(c)In connection with any transfer or exchange of a portion of the beneficial
interest in any Global Note to Beneficial Owners pursuant to paragraph (b), the
Registrar shall (if one or more Physical Notes are to be issued) reflect on its
books and records the date and a decrease in the principal amount of the Global
Note in an amount equal to the principal amount of the beneficial interest in
the Global Note to be transferred, and the Issuer shall execute, and the Trustee
shall upon receipt of a written order from the Issuer authenticate and make
available for delivery, one or more Physical Notes of like tenor and amount.
 
(d)In connection with the transfer of Global Notes as an entirety to Beneficial
Owners pursuant to paragraph (b), the Global Notes shall be deemed to be
surrendered to the Trustee for cancellation, and the Issuer shall execute, and
the Trustee shall authenticate and deliver, to each Beneficial Owner identified
by the Depositary in writing in exchange for its beneficial interest in the
Global Notes, an equal aggregate principal amount of Physical Notes of
authorized denominations.
 
(e)Any Physical Note constituting a Restricted Security delivered in exchange
for an interest in a Global Note pursuant to paragraph (b), (c) or (d) shall,
except as otherwise provided by paragraphs (a)(i)(x) and (d) of Section 2.17,
bear (i) the Private Placement Legend, (ii) in the case of the Regulation S
Global Note, the legend set forth in Exhibit C-1 or (iii) in the case of any
Note issued on the Issue Date, the legend as set forth in Section 2.17(d), in
each case, unless the Issuer determines otherwise in compliance with applicable
law.
 
(f)On or prior to the end of the “distribution compliance period” (as defined in
Regulation S, the “Restricted Period”), a beneficial interest in a Regulation S
Global Note may be transferred to a Person who takes delivery in the form of an
interest in the corresponding Restricted Global Note only upon receipt by the
Trustee of a written certification from the transferor to the effect that such
transfer is being made (i) (a) to a Person that the transferor reasonably
believes is a Qualified Institutional Buyer in a transaction meeting the
requirements of Rule 144A or (b) pursuant to another exemption from the
registration requirements under the Securities Act which is accompanied by an
Opinion of Counsel regarding the availability of such exemption and (ii) in
accordance with all applicable securities laws of any state of the United States
or any other

 

--------------------------------------------------------------------------------

 

jurisdiction.
 
(g)Beneficial interests in the Restricted Global Note may be transferred to a
Person who takes delivery in the form of an interest in the Regulation S Global
Note, whether before or after the expiration of the Restricted Period, only if
the transferor first delivers to the Trustee a written certificate to the effect
that such transfer is being made in accordance with Regulation S or Rule 144 (if
available).
 
(h)Any beneficial interest in one of the Global Notes that is transferred to a
Person who takes delivery in the form of an interest in another Global Note
shall, upon transfer, cease to be an interest in such Global Note and become an
interest in such other Global Note and, accordingly, shall thereafter be subject
to all transfer restrictions and other procedures applicable to beneficial
interests in such other Global Note for as long as it remains such an interest.
 
(i)The Holder of any Global Note may grant proxies and otherwise authorize any
Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action which a Holder is entitled to take under this
Indenture or the Notes.
 
To the extent that any Notes are issued at a discount to their stated redemption
price at maturity and bear the legend specified above, each group of Notes
bearing a given amount of original issue discount shall be treated as a separate
series only for purposes of the transfer and exchange provisions of this
Section 2.16 and may trade under a separate CUSIP number.
SECTION 2.17.    Special Transfer Provisions.
 
(a)    Transfers to Non-QIB Institutional Accredited Investors and Non-U.S.
Persons. The following provisions shall apply with respect to the registration
of any proposed transfer of a Note constituting a Restricted Security to any
Institutional Accredited Investor which is not a QIB or to any Non-U.S. Person:
(i)the Registrar shall register the transfer of any Note constituting a
Restricted Security, whether or not such Note bears the Private Placement
Legend, if (x) the requested transfer is after the first anniversary of the date
of original issuance thereof or such other date as such Note shall be freely
transferable under Rule 144 as certified in an Officers' Certificate or (y)
(1) in the case of a transfer to an Institutional Accredited Investor which is
not a QIB (excluding Non-U.S. Persons), the proposed transferee has delivered to
the Registrar a certificate substantially in the form of Exhibit E hereto or
(2) in the case of a transfer to a Non-U.S. Person (including a QIB), the
proposed transferor has delivered to the Registrar a certificate substantially
in the form of Exhibit F hereto; provided that, in the case of any transfer of a
Note bearing the Private Placement Legend for a Note not bearing the Private
Placement Legend, the Registrar has received an Officers' Certificate
authorizing such transfer; and
 
(ii)if the proposed transferor is an Agent Member holding a beneficial interest
in a Global Note, upon receipt by the Registrar of (x) the certificate, if any,
required by clause (i) above and (y) instructions given in accordance with the
Depositary's and the Registrar's procedures, whereupon the Registrar shall
reflect on its books and records (a) the date and (if the transfer does not
involve a transfer of outstanding Physical Notes) a decrease in the principal
amount of a Global Note in an amount equal to the principal amount of the
beneficial interest in a Global Note to be transferred, and (b) the date and an
increase in the principal amount of a Global Note in an amount equal to the
principal amount of the beneficial interest in the Global Note transferred or
the Issuer shall execute and the Trustee shall authenticate and make available
for delivery one or more Physical Notes of like tenor and amount.
 
(b)    Transfers to QIBs. The following provisions shall apply with respect to
the registration or any proposed registration of transfer of a Note constituting
a Restricted Security to a QIB (excluding transfers to Non-U.S. Persons):
 
(i)    the Registrar shall register the transfer if such transfer is being made
by a proposed transferor who has checked the box provided for on such Holder's
Note stating, or to a transferee who has advised the Issuer and the Registrar in
writing, that it is purchasing the Note for its own account or an account with
respect to which it exercises sole investment discretion and that it and any
such account is a QIB within the meaning of Rule 144A, and is aware that the
sale to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding the Issuer as it has requested pursuant to
Rule 144A or has determined not to request such information and that it is aware
that the transferor is relying upon its foregoing representations in order to
claim the exemption from registration provided by Rule 144A; and
 
(ii)    if the proposed transferee is an Agent Member, and the Notes to be
transferred consist of Physical Notes which after transfer are to be evidenced
by an interest in the Global Note, upon receipt by the Registrar of instructions
given in accordance with the Depositary's and the Registrar's procedures, the
Registrar shall reflect on its

 

--------------------------------------------------------------------------------

 

books and records the date and an increase in the principal amount of the Global
Note in an amount equal to the principal amount of the Physical Notes to be
transferred, and the Trustee shall cancel the Physical Notes so transferred.
 
(c)    Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note. A beneficial interest
in any Restricted Global Note may be exchanged by any holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the Registrar receives the following:
 
(i)    if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such holder in the form of
Exhibit I hereto, including the certifications in item (1) thereof; or
 
(ii)    if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit I hereto, including
the certifications in item (2) thereof;
 
and, in each such case set forth in subclauses (i) and (ii), if the Registrar so
requests an Opinion of Counsel in form reasonably acceptable to the Registrar to
the effect that such exchange or transfer is in compliance with the Securities
Act and that the restrictions on transfer contained herein and in the Private
Placement Legend hereof are no longer required in order to maintain compliance
with the Securities Act.
If any such transfer is effected pursuant to subclauses (i) and (ii) above at a
time when an Unrestricted Global Note has not yet been issued, the Issuer shall
issue and the Trustee shall authenticate one or more Unrestricted Global Notes
in an aggregate principal amount equal to the aggregate principal amount of
beneficial interests transferred pursuant to subclauses (i) and (ii) above.
(d)    Restricted Securities Legend. Each Restricted Security that is a Physical
Security issued on the Issue Date shall bear a legend in substantially the
following form:
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION AND MAY NOT BE
SOLD, OFFERED FOR SALE OR OTHERWISE TRANSFERRED UNLESS REGISTERED OR QUALIFIED
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR UNLESS NORTEK, INC.
RECEIVES AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH
REGISTRATION OR QUALIFICATION IS NOT REQUIRED.
(e)    Upon the transfer, exchange or replacement of Notes not bearing the
Private Placement Legend or the Restricted Securities Legend, the Registrar
shall deliver Notes that do not bear such legend. Upon the transfer, exchange or
replacement of Notes bearing the Private Placement Legend or the Restricted
Securities Legend, the Registrar shall deliver only Notes that bear such legend
unless (i) it has received the Officers' Certificate required by clause
(a)(i)(y) of this Section 2.17, (ii) there is delivered to the Registrar an
Opinion of Counsel reasonably satisfactory to the Company and the Trustee to the
effect that neither such legend nor the related restrictions on transfer are
required in order to maintain compliance with the provisions of the Securities
Act or (iii) such Note has been sold pursuant to an effective registration
statement under the Securities Act or such Note has been exchanged in the
exchange offer contemplated by the Registration Rights Agreement.
 
(f)    General. By its acceptance of any Note bearing the Restricted Securities
Legend, each Holder of such Note acknowledges the restrictions on transfer of
such Note set forth in this Indenture and in the Restricted Securities Legend
and agrees that it will transfer such Note only as provided in this Indenture.
 
The Registrar shall retain for a period of two years copies of all letters,
notices and other written communications received pursuant to Section 2.16 or
this Section 2.17. The Issuer shall have the right to inspect and make copies of
all such letters, notices or other written communications at any reasonable time
upon the giving of reasonable notice to the Registrar.
The Trustee shall have no responsibility or obligation to any Beneficial Owner
of a Global Note, a member of, or a participant in the Depositary or other
Person with respect to the accuracy of the books or records, or the acts or
omissions, of the Depositary or its nominee or of any participant or member
thereof, with respect to any ownership interest in the Notes or with respect to
the delivery to any participant, member, Beneficial Owner or other Person (other
than the Depositary) of any notice (including any notice of redemption) or the
payment of any amount, under or with respect to such Notes. All notices and

 

--------------------------------------------------------------------------------

 

communications to be given to the Holders and all payments to be made to Holders
under the Notes shall be given or made only to or upon the order of the
registered Holders (which shall be the Depositary or its nominee in the case of
a Global Note). The rights of Beneficial Owners in any Global Note shall be
exercised only through the Depositary subject to the applicable procedures of
the Depositary. The Trustee may rely and shall be fully protected in relying
upon information furnished by the Depositary with respect to its members,
participants and any Beneficial Owners.
The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under this Indenture or
under applicable law with respect to any transfer of any interest in any Note
(including any transfers between or among Agent Members or Beneficial Owners in
any Global Note) other than to require delivery of such certificates and other
documentation or evidence as are expressly required by, and to do so if and when
expressly required by, the terms of this Indenture, and to examine the same to
determine substantial compliance as to form with the express requirements
hereof.
SECTION 2.18.    Computation of Interest.
 
Interest on the Notes shall be computed on the basis of a 360-day year comprised
of twelve 30-day months.
ARTICLE III
REDEMPTION
 
SECTION 3.01.    Notices to Trustee.
 
If the Issuer elects to redeem Notes pursuant to Section 5 of the Notes, it
shall notify the Trustee in writing of the Redemption Date, the Redemption Price
and the principal amount of Notes to be redeemed. Subject to Section 3.03, the
Issuer shall give notice of redemption to the Paying Agent and Trustee at least
45 days but not more than 60 days before the Redemption Date (unless a shorter
notice shall be agreed to by the Trustee in writing), together with an Officers'
Certificate stating that such redemption will comply with the conditions
contained herein.
SECTION 3.02.    Selection of Notes To Be Redeemed.
 
If less than all of the Notes are to be redeemed at any time, the Trustee will
select Notes for redemption as follows:
(1)if the Notes are listed on any national securities exchange, in compliance
with the requirements of the principal national securities exchange on which the
Notes are listed; or
 
(2)if the Notes are not so listed on any national securities exchange, on a pro
rata basis, by lot or by such method as the Trustee shall deem fair and
appropriate.
 
No Notes of $2,000 or less shall be redeemed in part.
SECTION 3.03.    Notice of Redemption.
 
At least 30 days but not more than 60 days before a Redemption Date, the Issuer
shall mail a notice of redemption by first class mail, postage prepaid, to each
Holder whose Notes are to be redeemed at its registered address, except that
redemption notices may be mailed more than 60 days prior to a Redemption Date if
the notice is issued in connection with a defeasance of the Notes or a
satisfaction and discharge of this Indenture. At the Issuer's request, the
Trustee shall forward the notice of redemption in the Issuer's name and at the
Issuer's expense; provided that, in such case, the Trustee has received notice
from the Issuer at least 45 days, but not more than 60 days, before a Redemption
Date (unless a shorter notice shall be agreed to in writing by the Trustee).
Notes called for redemption become due on the date fixed for redemption. On and
after the Redemption Date, interest ceases to accrue on Notes or portions of
them called for redemption. Each notice of redemption shall identify the Notes
(including the CUSIP number) to be redeemed and shall state:
(1)    the Redemption Date;
 
(2)    the Redemption Price and the amount of accrued interest, if any, to be
paid;
 
(3)the name and address of the Paying Agent;
 
(4)that Notes called for redemption must be surrendered to the Paying Agent to
collect the Redemption

 

--------------------------------------------------------------------------------

 

Price plus accrued interest, if any;
 
(5)that, unless the Issuer defaults in making the redemption payment, interest
on the Notes called for redemption ceases to accrue on and after the Redemption
Date, and the only remaining right of the Holders of such Notes is to receive
payment of the Redemption Price upon surrender to the Paying Agent of the Notes
redeemed;
 
(6)if any Note is to be redeemed in part only, the portion of the principal
amount thereof to be redeemed and that a new Note in principal amount equal to
the unredeemed portion of the original Note will be issued in the name of the
Holder thereof upon cancellation of the original Note;
 
(7)if fewer than all the Notes are to be redeemed, the identification of the
particular Notes (or portion thereof) to be redeemed, as well as the aggregate
principal amount of Notes to be redeemed and the aggregate principal amount of
Notes to be outstanding after such partial redemption; and
 
(8)the Section of the Notes pursuant to which the Notes are to be redeemed. The
notice, if mailed in a manner herein provided, shall be conclusively presumed to
have been given, whether or not the Holder receives such notice. In any case,
failure to give such notice by mail or any defect in the notice to the Holder of
any Note designated for redemption in whole or in part shall not affect the
validity of the proceedings for the redemption of any other Note. Except as set
forth in Section 5(a) of the Notes, notices of redemption may not be
conditional.
 
SECTION 3.04.    RESERVED.
 
SECTION 3.05.    Effect of Notice of Redemption.
 
Once notice of redemption is mailed in accordance with Section 3.03, Notes
called for redemption become due and payable on the Redemption Date and at the
Redemption Price plus accrued interest. Upon surrender to the Trustee or Paying
Agent, such Notes called for redemption shall be paid at the Redemption Price
(which shall include accrued interest thereon to the Redemption Date), but
installments of interest, the maturity of which is on or prior to the Redemption
Date, shall be payable to Holders of record at the close of business on the
relevant Record Dates. On and after the Redemption Date interest ceases to
accrue on Notes or portions of them called for redemption.
SECTION 3.06.    Deposit of Redemption Price.
 
On or before 10:00 a.m. New York time on the Redemption Date, the Issuer shall
deposit with the Paying Agent U.S. Legal Tender sufficient to pay the Redemption
Price plus accrued interest, of all Notes to be redeemed on that date.
If the Issuer complies with the preceding paragraph, then, unless the Issuer
defaults in the payment of such Redemption Price plus accrued interest, interest
ceases to accrue on Notes or portions of them called for redemption on and after
the applicable Redemption Date, whether or not such Notes are presented for
payment.
SECTION 3.07.    Notes Redeemed in Part.
 
If any Note is to be redeemed in part only, the notice of redemption that
relates to such Note shall state the portion of the principal amount thereof to
be redeemed. A new Note in principal amount equal to the unredeemed portion of
the original Note shall be issued in the name of the Holder thereof upon
cancellation of the original Note.
 
ARTICLE IV
COVENANTS
 
SECTION 4.01.    Payment of Notes.
 
(a)    The Issuer shall pay the principal of (and premium, if any) and interest
on the Notes on the dates and in the manner provided in the Notes and this
Indenture. An installment of principal of (and premium, if any) or interest on
the Notes shall be considered paid on the date it is due if the Trustee or
Paying Agent (other than the Issuer or an Affiliate thereof) holds on that date
U.S. Legal Tender designated for and sufficient to pay the installment.
 
(b)    The Issuer shall pay interest on overdue principal amount (including,
without limitation, post petition interest in a proceeding under any Bankruptcy
Law), and overdue interest, to the extent lawful, at the same rate per annum
borne by the

 

--------------------------------------------------------------------------------

 

Notes.
 
SECTION 4.02.    Maintenance of Office or Agency.
 
(a)    The Issuer shall maintain in the Borough of Manhattan, The City of New
York, the office or agency required under Section 2.04. The Issuer shall give
prompt written notice to the Trustee of the location, and any change in the
location, of such office or agency. If at any time the Issuer shall fail to
maintain any such required office or agency or shall fail to furnish the Trustee
with the address thereof, such presentations, surrenders, notices and demands
may be made or served at the address of the Trustee set forth in Section 11.02.
 
(b)    The Issuer may also from time to time designate one or more other offices
or agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations. The Issuer will
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.
 
(c)    The Issuer hereby initially designates U.S. Bank National Association,
c/o U.S. Bank Trust National Association, 100 Wall Street, Suite 1600, New York,
NY 10005 as one such office or agency of the Issuer in accordance with
Section 2.04.
 
SECTION 4.03.    Corporate Existence.
 
Except as otherwise permitted by Article V, the Issuer shall do or cause to be
done all things necessary to preserve and keep in full force and effect its
corporate existence in accordance with its organizational documents and the
rights (charter and statutory) and material franchises of the Issuer.
SECTION 4.04.    Payment of Taxes and Other Claims.
 
The Issuer shall, and shall cause each of its Restricted Subsidiaries to, pay or
discharge or cause to be paid or discharged, before the same shall become
delinquent, (a) all material taxes, assessments and governmental charges levied
or imposed upon it or any of its Restricted Subsidiaries or upon the income,
profits or property of it or any of its Restricted Subsidiaries and (b) all
lawful claims for labor, materials and supplies which, in each case, if unpaid,
might by law become a material liability or Lien upon the property of it or any
of its Restricted Subsidiaries; provided, however, that the Issuer shall not be
required to pay or discharge or cause to be paid or discharged any such tax,
assessment, charge or claim whose amount, applicability or validity is being
contested in good faith by appropriate actions.
SECTION 4.05    Maintenance of Properties and Insurance.
 
(a)    The Issuer shall cause all material properties owned by or leased by it
or any of its Restricted Subsidiaries used or useful to the conduct of its
business or the business of any of its Restricted Subsidiaries to be maintained
and kept in normal condition, repair and working order and supplied with all
necessary equipment and shall cause to be made all repairs, renewals,
replacements, and betterments thereof, all as in its judgment may be necessary,
so that the business carried on in connection therewith may be properly and
advantageously conducted at all times; provided, however, that nothing in this
Section 4.05 shall prevent the Issuer or any of its Restricted Subsidiaries from
discontinuing the use, operation or maintenance of any of such properties, or
disposing of any of them, if such discontinuance or disposal is, in the judgment
of the management of the Issuer or any such Restricted Subsidiary desirable in
the conduct of the business of the Issuer or any such Restricted Subsidiary;
provided, further, that nothing in this Section 4.05 shall prevent the Issuer or
any of its Restricted Subsidiaries from discontinuing or disposing of any
properties to the extent otherwise permitted by this Indenture.
 
(b)    The Issuer shall maintain, and shall cause its Restricted Subsidiaries to
maintain, insurance with responsible carriers against such risks and in such
amounts, and with such deductibles, retentions, self-insured amounts and
co-insurance provisions, as are customarily carried by similar businesses of
similar size, including property and casualty loss, workers' compensation and
interruption of business insurance.
 
SECTION 4.06.    Compliance Certificate; Notice of Default.
 
(a)    The Issuer shall deliver to the Trustee, within 120 days after the close
of each fiscal year commencing with the fiscal year ending December 31, 2011, an
Officers' Certificate stating that a review of the activities of the Issuer and
its Subsidiaries has been made under the supervision of the signing Officers
with a view to determining whether the Issuer has kept, observed, performed and
fulfilled its obligations under this Indenture and further stating, as to each
such Officer signing

 

--------------------------------------------------------------------------------

 

such certificate, that to the best of such Officer's knowledge, the Issuer
during such preceding fiscal year has kept, observed, performed and fulfilled
each and every such covenant and no Default occurred during such year and at the
date of such certificate there is no Default that has occurred and is continuing
or, if such signers do know of such Default, the certificate shall describe its
status with particularity. The Officers' Certificate shall also notify the
Trustee should the Issuer elect to change the manner in which it fixes its
fiscal year end.
 
(b)    The Issuer shall deliver to the Trustee as soon as possible, and in any
event within fifteen days after the Issuer becomes aware of the occurrence of
any Default or Event of Default, an Officers' Certificate specifying the Default
or Event of Default and describing its status with particularity and the action
proposed to be taken thereto.
 
(c)    The Issuer's fiscal years currently end on December 31. The Issuer will
provide written notice to the Trustee of any change in its fiscal year.
 
SECTION 4.07    RESERVED.
 
SECTION 4.08.    Waiver of Stay, Extension or Usury Laws.
 
The Issuer covenants (to the extent permitted by applicable law) that it will
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay or extension law or any usury law or other
law that would prohibit or forgive the Issuer from paying all or any portion of
the principal of, premium, if any, and/or interest on the Notes as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this Indenture, and (to the extent
permitted by applicable law) the Issuer hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted.
SECTION 4.09.    Change of Control.
 
(a)    Upon the occurrence of a Change of Control, each Holder of Notes will
have the right to require the Issuer to repurchase all or any part (equal to
$2,000 or an integral multiple of $1,000 in excess thereof) of such Holder's
Notes pursuant to an offer (the “Change of Control Offer”) on the terms set
forth in this Indenture. In the Change of Control Offer, the Issuer will offer a
payment in cash equal to 101% of the aggregate principal amount of Notes
repurchased plus accrued and unpaid interest and Additional Interest if any,
thereon, to the date of purchase (the “Change of Control Payment”).
 
(b)    Within 30 days following any Change of Control, the Issuer shall mail a
notice to each Holder stating:
 
(i)that the Change of Control Offer is being made pursuant to this Section 4.09
and that all Notes tendered will be accepted for payment;
 
(ii)the amount of the Change of Control Payment and the purchase date (the
“Change of Control Payment Date”), which may not be earlier than 30 days nor
later than 60 days from the date such notice is mailed;
 
(iii)that any Note not tendered will continue to accrue interest;
 
(iv)that, unless the Issuer defaults in the payment thereof, all Notes accepted
for payment pursuant to the Change of Control Offer will cease to accrue
interest on and after the Change of Control Payment Date;
 
(v)that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer will be required to surrender the Notes to be purchased to the
Paying Agent at the address specified in the notice prior to the close of
business on the third business day preceding the Change of Control Payment Date;
 
(vi)that Holders will be entitled to withdraw Notes they have tendered on the
terms and conditions set forth in such notice; and
 
(vii)that Holders whose Notes are being purchased only in part will be issued
new Notes (or book-entry notation made with respect thereto) equal in principal
amount to the unpurchased portion of the Notes tendered; provided that the
portion of each Note purchased and each such new Note issued (or book-entry
notation, if applicable) shall be in a principal amount of $2,000 or an integral
multiple of $1,000 in excess thereof.
 
(c)    On the Change of Control Payment Date, the Issuer will, to the extent
lawful:

 

--------------------------------------------------------------------------------

 

(i)    accept for payment all Notes or portions thereof tendered pursuant to the
Change of Control Offer and not withdrawn;
 
(ii)    deposit with the Paying Agent an amount equal to the Change of Control
Payment in respect of all Notes or portions thereof so tendered and not
withdrawn; and
 
(iii)    deliver or cause to be delivered to the Trustee the Notes so accepted
together with an Officers' Certificate stating the aggregate principal amount of
Notes or portions thereof being purchased by the Issuer.
 
(d)    The Paying Agent will promptly mail to each Holder of Notes so tendered
and not withdrawn the Change of Control Payment for such Notes, and the Trustee
will promptly authenticate and mail (or cause to be transferred by book entry)
to such Holder a new Note equal in principal amount to any unpurchased portion
of the Notes surrendered, if any; provided that each such new Note shall be in a
principal amount of $2,000 or an integral multiple of $1,000 in excess thereof.
 
(e)    RESERVED.
 
(f)    Notwithstanding the foregoing, the Issuer will not be required to make a
Change of Control Offer upon a Change of Control if a third party makes the
Change of Control Offer in the manner, at the times and otherwise in compliance
with the requirements set forth in this Indenture applicable to a Change of
Control Offer made by the Issuer and purchases all Notes validly tendered and
not withdrawn under such Change of Control Offer. A Change of Control Offer may
be made in advance of a Change of Control, conditional upon such Change of
Control, if a definitive agreement is in place for the Change of Control at the
time of making of the Change of Control Offer. Notes repurchased pursuant to a
Change of Control Offer will be retired and cancelled.
 
(g)    The Issuer will publicly announce the results of the Change of Control
Offer on or as soon as practicable after the Change of Control Payment Date. The
Issuer will comply, and will cause any third party making a Change of Control
Offer to comply, with the requirements of Rule 14e-1 under the Exchange Act and
any other securities laws and regulations thereunder to the extent such laws and
regulations are applicable in connection with the repurchase of Notes triggered
by a Change of Control Offer. To the extent the provisions of any applicable
securities laws or regulations conflict with Change of Control provisions of
this Indenture, the Issuer will comply with the applicable securities laws and
regulations and will not be deemed to have breached its obligations under this
Indenture by virtue of complying with such laws and regulations.
 
SECTION 4.10.    Incurrence of Indebtedness and Issuance of Preferred Stock.
 
(a)    The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, Guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur”) any Indebtedness (including Acquired
Debt), and the Issuer will not issue any Disqualified Stock and the Issuer will
not permit any of its Restricted Subsidiaries to issue any Disqualified Stock or
preferred stock; provided, however, that the Issuer and the Restricted
Subsidiaries may incur Indebtedness (including Acquired Debt) or issue
Disqualified Stock and the Restricted Subsidiaries may issue preferred stock, if
the Fixed Charge Coverage Ratio for the Issuer's most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
or such Disqualified Stock or preferred stock is issued would have been at least
2.00 to 1, determined on a pro forma basis (including a pro forma application of
the net proceeds therefrom), as if the additional Indebtedness had been incurred
or Disqualified Stock or preferred stock had been issued, as the case may be, at
the beginning of such four-quarter period; provided, however, that the aggregate
amount of Indebtedness or Disqualified Stock that may be incurred and Preferred
Stock that may be issued under this Section 4.10(a) by Restricted Subsidiaries
that are not Guarantors shall not exceed $50.0 million.
 
(b)    Section 4.10(a) will not prohibit the incurrence of any of the following
items of Indebtedness (collectively, “Permitted Debt”):
 
(1)    the incurrence by the Issuer or any Restricted Subsidiary of Indebtedness
under (a) any ABL Facility in an aggregate principal amount at any one time
outstanding (with letters of credit being deemed to have a principal amount
equal to the maximum potential liability of the Issuer and the Restricted
Subsidiaries thereunder) not to exceed the greater of (x) $325.0 million and
(y) the Borrowing Base, in each case, less (x) the aggregate amount of all Net
Proceeds of Asset Sales applied by the Issuer or any Guarantor to repay any
Indebtedness under any ABL Facility (and to effect a corresponding commitment
reduction thereunder) pursuant to Section 4.13 and (y) amounts outstanding under
any Qualified Receivables Transactions and (b) any Credit Facility (including
the Term Loan Facility) in an aggregate principal amount at any one time
outstanding not to exceed $550.0 million, less the aggregate amount of all

 

--------------------------------------------------------------------------------

 

Net Proceeds of Asset Sales applied by the Issuer or any Guarantor to repay any
Indebtedness under such Credit Facilities pursuant to Section 4.13;
 
(2)    the incurrence by the Issuer or any Restricted Subsidiary of the Existing
Indebtedness;
 
(3)    the incurrence by the Issuer and its Restricted Subsidiaries of
Indebtedness represented by the Notes to be issued on the date of this Indenture
and the related Note Guarantees, the Exchange Notes and the related Note
Guarantees to be issued pursuant to the Registration Rights Agreement; and any
Exchange Notes issued by the Issuer in exchange for Additional Notes, if any,
issued in compliance with this Indenture and pursuant to a registered exchange
offer and the related Note Guarantees;
 
(4)    the incurrence by the Issuer or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price, or cost of construction or improvement,
of property (real or personal), plant or equipment used in the business of the
Issuer or any of its Restricted Subsidiaries, whether through the direct
purchase of assets or the Capital Stock of any Person owning such assets, in an
aggregate principal amount, including all Permitted Refinancing Indebtedness
incurred to refund, refinance or replace any Indebtedness incurred pursuant to
this clause (4), not to exceed, at any time outstanding, the greater of (x)
$30.0 million or (y) 3.0% of Consolidated Tangible Assets of the Issuer;
 
(5)    the incurrence by the Issuer or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance or replace Indebtedness (other than intercompany
Indebtedness) that is permitted by this Indenture to be incurred under
Section 4.10(a) or clauses (2), (3), (4), (5), (15), or (16) of this
Section 4.10(b);
 
(6)    the incurrence by the Issuer or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Issuer and any of its Restricted
Subsidiaries; provided, however, that:
 
(a)if the Issuer or any Guarantor is the obligor on such Indebtedness, and such
Indebtedness is owed to a Restricted Subsidiary that is not a Guarantor, such
Indebtedness must be expressly subordinated to the prior payment in full in cash
of all Obligations with respect to the Notes, in the case of the Issuer, or the
Note Guarantee, in the case of a Guarantor; and
 
(b)(i) any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than the Issuer or a
Restricted Subsidiary thereof and (ii) any sale or other transfer of any such
Indebtedness to a Person that is not either the Issuer or a Restricted
Subsidiary thereof, shall be deemed, in each case, to constitute an incurrence
of such Indebtedness by the Issuer or such Restricted Subsidiary, as the case
may be, that was not permitted by this clause (6);
 
(7)    the incurrence by the Issuer or any of its Restricted Subsidiaries of
Hedging Obligations that are incurred in the ordinary course of business for the
purpose of fixing, hedging or swapping interest rate, commodity price or foreign
currency exchange rate risk (or to reverse or amend any such agreements
previously made for such purposes), and not for speculative purposes, and that
do not increase the Indebtedness of the obligor outstanding at any time other
than as a result of fluctuations in interest rates, commodity prices or foreign
currency exchange rates or by reason of fees, indemnities and compensation
payable thereunder;
 
(8)    the Guarantee by the Issuer or any Restricted Subsidiary of Indebtedness
of the Issuer or a Restricted Subsidiary of the Issuer that was permitted to be
incurred by another provision of this Section 4.10; provided that, in the case
of a Guarantee of any Restricted Subsidiary that is not a Guarantor, such
Restricted Subsidiary complies with Section 4.16;
 
(9)    the accrual of interest, the accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, and the payment of dividends on Disqualified
Stock or preferred stock in the form of additional shares of the same class of
Disqualified Stock or preferred stock will not be deemed to be an incurrence of
Indebtedness or an issuance of Disqualified Stock or preferred stock for
purposes of this Section 4.10; provided, in each such case, that the amount
thereof is included in Fixed Charges of the Issuer as accrued;
 
(10)    the incurrence by the Issuer or any Restricted Subsidiary of obligations
in respect of Cash

 

--------------------------------------------------------------------------------

 

Management Services;
 
(11)    the incurrence by the Issuer or any of its Restricted Subsidiaries of
Indebtedness constituting reimbursement obligations with respect to letters of
credit issued in the ordinary course of business, including, without limitation,
letters of credit in respect of workers' compensation claims or self-insurance,
or other Indebtedness with respect to reimbursement type obligations regarding
workers' compensation claims or self-insurance; provided, however, that, upon
the drawing of such letters of credit or the incurrence of such Indebtedness,
such obligations are reimbursed within 30 days following such drawing or
incurrence;
 
(12)    the incurrence by the Issuer or any of its Restricted Subsidiaries of
Indebtedness arising from agreements of the Issuer or such Restricted Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or Capital Stock of the Issuer or a
Restricted Subsidiary, other than Guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or a Subsidiary for
the purpose of financing such acquisition; provided that:
 
(a)    such Indebtedness is not reflected on the balance sheet of the Issuer or
any Restricted Subsidiary (contingent obligations referred to in a footnote or
footnotes to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on that balance sheet for purposes of
this clause (a)); and
 
(b)    the maximum assumable liability in respect of that Indebtedness shall at
no time exceed the gross proceeds including noncash proceeds (the fair market
value of those noncash proceeds being measured at the time received and without
giving effect to any subsequent changes in value) actually received by the
Issuer and/or that Restricted Subsidiary in connection with that disposition;
 
(13)    the issuance of Disqualified Stock or preferred stock by any of the
Issuer's Restricted Subsidiaries issued to the Issuer or another Restricted
Subsidiary; provided that (i) any subsequent issuance or transfer of any Equity
Interests that results in such Disqualified Stock or preferred stock being held
by a Person other than the Issuer or a Restricted Subsidiary thereof and
(ii) any sale or other transfer of any such shares of Disqualified Stock or
preferred stock to a Person that is not either the Issuer or a Restricted
Subsidiary thereof shall be deemed, in each case, to constitute an issuance of
such shares of Disqualified Stock or preferred stock that was not permitted by
this clause (13);
 
(14)    the incurrence by the Issuer or any of its Restricted Subsidiaries of
obligations in respect of performance and surety bonds and completion Guarantees
provided by the Issuer or such Restricted Subsidiary in the ordinary course of
business;
 
(15)    the incurrence of (a) Indebtedness or Disqualified Stock of the Issuer
and Indebtedness, Disqualified Stock or preferred stock of the Issuer or any
Restricted Subsidiary equal to 100.0% of the net cash proceeds received by the
Issuer since immediately after the Issue Date from the issue or sale of Equity
Interests of the Issuer or cash contributed to the capital of the Issuer (in
each case, other than Excluded Contributions or proceeds of Disqualified Stock
or sales of Equity Interests to the Issuer or any of its Subsidiaries or amounts
applied to make a Restricted Payment in accordance with clause (2) of Section
4.11(b) as determined in accordance with clause (3)(b) of Section 4.11(a) to the
extent such net cash proceeds or cash have not been applied pursuant to such
clauses to make Restricted Payments or to make other Investments, payments or
exchanges pursuant to Section 4.11(b) or to make Permitted Investments (other
than Permitted Investments specified in clauses (1), (2) and (3) of the
definition thereof) and (b) Indebtedness or Disqualified Stock of the Issuer or
any Restricted Subsidiary in an aggregate principal amount (or accreted value,
as applicable) at any time outstanding, including all Permitted Refinancing
Indebtedness incurred to refund, refinance or replace any Indebtedness incurred
pursuant to this clause (15), not to exceed $75.0 million;
 
(16)    the incurrence by the Foreign Restricted Subsidiaries of the Issuer of
Indebtedness in an aggregate principal amount at any one time outstanding (with
letters of credit being deemed to have a principal amount equal to the maximum
potential liability of the Restricted Subsidiaries thereunder), including all
Permitted Refinancing Indebtedness incurred to refund, refinance or replace any
Indebtedness incurred pursuant to this clause (16), not to exceed $75.0 million;
 
(17)    the incurrence of any Indebtedness by a Receivables Subsidiary that is
not recourse to the Issuer or any other Restricted Subsidiary of the Issuer
(other than Standard Securitization Undertakings) incurred in connection

 

--------------------------------------------------------------------------------

 

with a Qualified Receivables Transaction; provided, that, the aggregate amount
of Indebtedness under this clause (17), when aggregated with all Indebtedness
outstanding under Section 4.10(b)(1), shall not exceed the maximum amount
permitted under Section 4.10(b)(1);
 
(18)    the incurrence of Indebtedness (x) of the Issuer or a Restricted
Subsidiary incurred to finance an acquisition or (y) Persons that are acquired
by the Issuer or any Restricted Subsidiary or merged into the Issuer or
Restricted Subsidiary in accordance with the terms of this Indenture; provided,
that after giving effect to any such transaction, including the incurrence
and/or repayment or retirement of any Indebtedness, the Fixed Charge Coverage
Ratio would be equal to or greater than the Fixed Charge Coverage Ratio
immediately prior to such transaction;
 
(19)    contingent liabilities arising out of endorsements of checks and other
negotiable instruments for deposit or collection in the ordinary course of
business;
 
(20)    the incurrence by the Issuer of Indebtedness to effect the repurchase,
redemption or other acquisition or retirement for value of any Equity Interests
of the Issuer or any Parent, in each case held by any former or current
employees, officers, directors or consultants of the Issuer or any of its
Restricted Subsidiaries or their respective estates, spouses, former spouses or
family members under any management equity plan or stock option or other
management or employee benefit plan upon the death, disability or termination of
employment of such Persons in an aggregate amount at any one time outstanding
not to exceed the maximum amount of such acquisitions pursuant to
Section 4.11(b)(5);
 
(21)    the incurrence of Indebtedness of the Issuer or any Restricted
Subsidiary supported by a letter of credit issued pursuant to an ABL Facility in
a principal amount not in excess of the stated amount of such letter of credit;
and
 
(22)    contingent liabilities arising out of endorsements of checks and other
negotiable instruments for deposit or collection in the ordinary course of
business.
 
For purposes of determining compliance with this Section 4.10, in the event that
any proposed Indebtedness meets the criteria of more than one of the categories
of Permitted Debt described in clauses (1) through (22) above, or is entitled to
be incurred pursuant to Section 4.10(a), the Issuer will be permitted to
classify such item of Indebtedness on the date of its incurrence, and from time
to time may reclassify, in any manner that complies with this Section 4.10 at
such time. Indebtedness under the ABL Facility or the Term Loan Facility on the
date of this Indenture shall be deemed to have been incurred on such date
pursuant to Section 4.10(b)(1).
Any Indebtedness incurred under Credit Facilities pursuant to clause (1) of
Section 4.10(b) hereof shall be deemed for purposes of this Section 4.10 to have
been incurred on the date such Indebtedness was first incurred until such
Indebtedness is actually repaid, notwithstanding any provisions under any Credit
Facility that provide that such Indebtedness is deemed to be borrowed, repaid
and reborrowed daily (or otherwise periodically).
SECTION 4.11.    Limitation on Restricted Payments.
 
(a)    The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:
 
(I)    declare or pay any dividend or make any other payment or distribution on
account of the Issuer's or any of its Restricted Subsidiaries' Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Issuer or any of its Restricted Subsidiaries), other
than dividends or distributions payable in Equity Interests (other than
Disqualified Stock) of the Issuer or to the Issuer or a Restricted Subsidiary of
the Issuer;
(II)    purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Issuer) any Equity Interests of the Issuer or any Parent;
(III)    make any payment of principal or premium on or with respect to, or
purchase, redeem, defease or otherwise acquire or retire for value, any
Indebtedness that is subordinated to the Notes or the Note Guarantees prior to
scheduled maturity, scheduled repayment or scheduled sinking fund payment (other
than (A) from the Issuer or a Restricted Subsidiary or (B) the purchase,
repurchase, redemption, defeasance or other acquisition or retirement of such
subordinated Indebtedness purchased in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such purchase, repurchase, redemption, defeasance or

 

--------------------------------------------------------------------------------

 

other acquisition or retirement); or
(IV)    make any Restricted Investment (all such payments and other actions set
forth in clause (I) through (IV) above being collectively referred to as
“Restricted Payments”),
unless, at the time of and after giving effect to such Restricted Payment:
(1)    no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;
 
(2)    the Issuer would, at the time of such Restricted Payment and after giving
pro forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable four-quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in Section 4.10(a); and
 
(3)    such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Issuer and its Restricted Subsidiaries after the
Issue Date (excluding Restricted Payments permitted by clauses (2), (3), (4),
(5), (6), (7), (8), (9), (10), (12), (13) and (14) of Section 4.11(b)), is less
than the sum, without duplication, of:
 
(a)    50% of the Consolidated Net Income of the Issuer for the period (taken as
one accounting period) beginning on April 3, 2011 and ending on the date of the
Issuer's most recently ended fiscal quarter for which internal financial
statements are available at the time of such Restricted Payment (or, if such
Consolidated Net Income for such period is a deficit, less 100% of such
deficit); plus
 
(b)    100% of the aggregate net proceeds (including the fair market value of
property) received by the Issuer subsequent to the Issue Date as a contribution
to its common equity capital or from the issue or sale of Equity Interests of
the Issuer (other than Excluded Contributions or net proceeds from the issue and
sale of Disqualified Stock) or from the issue or sale of convertible or
exchangeable Disqualified Stock or convertible or exchangeable debt securities
of the Issuer that have been converted into or exchanged for such Equity
Interests (other than Equity Interests (or Disqualified Stock or debt
securities) sold to a Restricted Subsidiary of the Issuer); plus
 
(c)    an amount equal to the net reduction in Restricted Investments by the
Issuer and its Restricted Subsidiaries, subsequent to the Issue Date, resulting
from payments of interests on Indebtedness, dividends, repayments of loans or
advances or other transfers of assets, in each case to the Issuer or any such
Restricted Subsidiary from any such Investment, or from the net cash proceeds
from the sale of any such Investment, or from a redesignation of an Unrestricted
Subsidiary to a Restricted Subsidiary, but only if and to the extent such
amounts are not included in the calculation of Consolidated Net Income and not
to exceed in the case of any Investment the amount of the Restricted Investment
previously made by the Issuer or any Restricted Subsidiary in such Person or
Unrestricted Subsidiary.
 
(b)    Section 4.11(a) will not prohibit:
 
(1)    the payment of any dividend within 60 days after the date of declaration
thereof, if at said date of declaration such payment would have complied with
the provisions of this Indenture;
 
(2)    the redemption, repurchase, retirement, defeasance or other acquisition
of any subordinated Indebtedness of the Issuer or any Restricted Subsidiary or
of any Equity Interests of the Issuer or any Parent in exchange for, or out of
the net cash proceeds of the substantially concurrent sale (other than to a
Restricted Subsidiary of the Issuer) of, Equity Interests of the Issuer other
than Disqualified Stock (and any distribution, loan or advance of such net cash
proceeds to any Parent for such purpose) or out of contributions to the equity
capital of the Issuer (other than Disqualified Stock); provided that the amount
of any such net proceeds that are utilized for any such redemption, repurchase,
retirement, defeasance or other acquisition shall be excluded from
Section 4.11(a)(3)(b);
 
(3)    the repayment, defeasance, redemption, repurchase or other acquisition of
subordinated Indebtedness of the Issuer or any Restricted Subsidiary with the
net cash proceeds from an incurrence of Permitted Refinancing Indebtedness;
 

 

--------------------------------------------------------------------------------

 

(4)    the payment of any dividend by a Restricted Subsidiary of the Issuer to
the holders of any series or class of its common Equity Interests on a pro rata
basis;
 
(5)    the repurchase, redemption or other acquisition or retirement for value
of any Equity Interests of the Issuer and any distribution, loan or advance to
any Parent for the repurchase, redemption or other acquisition or retirement for
value of any Equity Interests of any Parent, in each case held by any former or
current employees, officers, directors or consultants of the Issuer or any of
its Restricted Subsidiaries or their respective estates, spouses, former spouses
or family members under any management equity plan or stock option or other
management or employee benefit plan upon the death, disability or termination of
employment of such Persons, in an amount not to exceed $7.5 million (plus the
amount of any withholding or similar taxes payable by any such Person in
connection with grants under such plan) in any calendar year; provided that such
amount in any calendar year may be increased by an amount not to exceed (i) the
net cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Issuer (or any Parent to the extent such net cash proceeds are
contributed to the common equity of the Issuer) to employees, officers,
directors or consultants of the Issuer and its Restricted Subsidiaries that
occurs after the Issue Date to the extent the cash proceeds from the sale of
such Equity Interests have not otherwise been applied to the payment of
Restricted Payments pursuant to clause (2) above or previously applied to the
payment of Restricted Payments pursuant to this clause (5) plus (ii) the cash
proceeds of key man life insurance policies received by the Issuer and its
Restricted Subsidiaries after the Issue Date less any amounts previously applied
to the payment of Restricted Payments pursuant to this clause (5); provided,
further, that cancellation of Indebtedness owing to the Issuer from employees,
officers, directors and consultants of the Issuer or any of its Restricted
Subsidiaries in connection with a repurchase of Equity Interests of the Issuer
from such Persons will not be deemed to constitute a Restricted Payment for
purposes of this Section 4.11 or any other provisions of this Indenture to the
extent that the proceeds received from the sale of such Equity Interests were
excluded from Section 4.11(a)(3)(b); provided, further, that the net cash
proceeds from such sales of Equity Interests described in subclause (i) of this
clause (5) shall be excluded from Section 4.11(a)(3)(b) to the extent such
proceeds have been or are applied to the payment of Restricted Payments pursuant
to this clause (5);
 
(6)    the payment of dividends or other distributions or the making of loans or
advances to any Parent in amounts required for any Parent to pay franchise taxes
and other fees required to maintain its existence and provide for all other
operating costs of any Parent to the extent attributable to the ownership or
operation of the Issuer and its Restricted Subsidiaries, including, without
limitation, in respect of director fees and expenses, administrative, legal and
accounting services provided by third parties and other costs and expenses
including all costs and expenses with respect to filings with the Commission
plus any indemnification claims made by directors or officers of any Parent
attributable to the ownership or operation of the Issuer and its Restricted
Subsidiaries;
 
(7)    the payment of dividends or other distributions by the Issuer to any
Parent in amounts required to pay the tax obligations of any Parent attributable
to the Issuer and its Subsidiaries determined as if the Issuer and its
Subsidiaries had filed a separate consolidated, combined or unitary return for
the relevant taxing jurisdiction; provided that any refunds received by any
Parent attributable to the Issuer or any of its Subsidiaries shall promptly be
returned by any Parent to the Issuer through a contribution to the common equity
of, or the purchase of common stock (other than Disqualified Stock) of the
Issuer from, the Issuer; and provided, further, that the amount of any such
contribution or purchase shall be excluded from Section 4.11(a)(3)(b) of Section
4.11(b)(6); provided further that the permitted payment pursuant to this Section
4.11(b)(7) with respect to any taxes of any Unrestricted Subsidiary for any
taxable period shall be limited to the amount actually paid with respect to such
period by such Unrestricted Subsidiary to the Issuer or its Restricted
Subsidiaries for the purposes of paying such consolidated, combined or similar
taxes;
 
(8)    repurchases of Capital Stock deemed to occur upon the cashless exercise
of stock options and warrants;
 
(9)    other Restricted Payments not otherwise permitted pursuant to this
Section 4.11 in an aggregate amount not to exceed $75.0 million;
 
(10)    the declaration and payment of dividends and distributions to holders of
any class or series of Disqualified Stock of the Issuer or any of its Restricted
Subsidiaries issued or incurred in accordance with Section 4.10;
 
(11)    following the first Public Equity Offering of the Issuer or any Parent
after the date of this Indenture, the payment of dividends on the Issuer's
common stock (and, in the case of a Public Equity Offering of any Parent, solely
for the purpose of paying dividends on such Parent's common stock) in an amount
not to exceed 6% per annum

 

--------------------------------------------------------------------------------

 

of the gross proceeds of such Public Equity Offering received by or contributed
to the common equity capital of, the Issuer (other than any such gross proceeds
constituting Excluded Contributions);
 
(12)    upon the occurrence of a Change of Control or Asset Sale and within
60 days after completion of the offer to repurchase Notes pursuant to
Section 4.09 and Section 4.13 (including the purchase of all Notes tendered),
any purchase or redemption of Indebtedness of the Issuer subordinated to the
Notes that is required to be repurchased or redeemed pursuant to the terms
thereof as a result of such Change of Control or Asset Sale, at a purchase price
not greater than 101% of the outstanding principal amount thereof (plus accrued
and unpaid interest);
 
(13)    the payment of dividends or other distributions by the Issuer to any
Parent in amounts required for any Parent to pay any expenses incurred in
connection with unconsummated offerings of debt securities or Equity Interests
of any Parent; and
 
(14)    Restricted Payments that are made with Excluded Contributions;
 
provided, however, that in the case of clauses (2), (3), (5), (9), (10), (11),
(12) and (13)  of this Section 4.11, no Default or Event of Default has occurred
and is continuing.
(c)    The amount of all Restricted Payments (other than cash) shall be the fair
market value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued to or by the Issuer or such Subsidiary, as
the case may be, pursuant to the Restricted Payment. The fair market value of
any assets or securities that are required to be valued by this Section 4.11
shall, if the fair market value thereof exceeds $10.0 million, be determined by
the Board of Directors whose resolution with respect thereto shall be delivered
to the Trustee. The Board of Directors' determination must be based upon an
opinion or appraisal issued by an accounting, appraisal or investment banking
firm of national standing (an “Independent Financial Advisor”) if the fair
market value exceeds $25.0 million. If any fairness opinion or appraisal is
required by this Indenture in connection with any Restricted Payments, the
Issuer shall deliver to the Trustee an Officers' Certificate stating that such
Restricted Payment is permitted and setting forth the basis upon which the
calculations required by this Section 4.11 were computed, together with a copy
of such fairness opinion or appraisal.
 
(d)    Notwithstanding the foregoing provisions of this Section 4.11, neither
the Issuer nor its Restricted Subsidiaries may make a Restricted Payment
(including the repurchase, redemption or other acquisition or retirement for
value of any Equity Interests of the Issuer or any distribution, loan or advance
to any Parent) for the purposes, directly or indirectly, of funding the
repurchase, redemption or other acquisition or retirement for value of, or
payment of dividends or distribution on, any Equity Interests of, or making any
Investment in the holder of any Equity Interests in, any Parent, in each case by
means of utilization of the cumulative Restricted Payment credit provided by
Section 4.11(a), or the exceptions provided by clauses (1) or (9) of
Section 4.11(b).
 
SECTION 4.12.    Limitation on Liens.
 
The Issuer shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create, incur or suffer to exist any Lien (other than
Permitted Liens) on any asset or property of the Issuer or such Restricted
Subsidiary, or any income or profits therefrom, or assign or convey any right to
receive income therefrom, that secures any Obligations of the Issuer or such
Restricted Subsidiary, unless:
(1)    in the case of Liens securing Subordinated Indebtedness, the Notes or any
applicable Note Guarantee is secured by a Lien on such assets of the Issuer or
such Restricted Subsidiary and proceeds thereof that is senior in priority to
such Liens; or
 
(2)    in all other cases, the Notes or the applicable Note Guarantee is equally
and ratably secured with or prior to such Obligation with a Lien on the same
assets of the Issuer or such Restricted Subsidiary, as the case may be.
 
The preceding paragraph shall not require the Issuer or any Restricted
Subsidiary of the Issuer to secure the Notes if the relevant Lien consists of a
Permitted Lien. Any Lien which is granted to secure the Notes or such Note
Guarantee under the preceding paragraph shall be automatically released and
discharged at the same time as the release of the Lien (other than a release
following enforcement of remedies in respect of such Lien or the Obligations
secured by such Lien) that gave rise to the obligation to secure the Notes or
such Note Guarantee under the preceding paragraph.
SECTION 4.13.    Asset Sales.
 

 

--------------------------------------------------------------------------------

 

(a)    The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale unless:
 
(1)    the Issuer (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of such Asset Sale at least equal to the fair market
value of the assets or Equity Interests issued or sold or otherwise disposed of;
 
(2)    in the case of Asset Sales involving consideration in excess of
$10.0 million, such fair market value is determined by the Issuer's Board of
Directors and evidenced by a resolution of the Board of Directors set forth in
an Officers' Certificate delivered to the Trustee; and
 
(3)    at least 75% of the consideration therefor received by the Issuer or such
Restricted Subsidiary is in the form of cash, Cash Equivalents or Replacement
Assets or a combination thereof.
 
(b)    Within 365 days after the Issuer's or Restricted Subsidiary of the
Issuer's receipt of the Net Proceeds from such Asset Sale, the Issuer or such
Restricted Subsidiary may at its option do any one or more of the following:
 
(1)    to permanently reduce any Indebtedness secured by a Permitted Lien
(including the ABL Facility and the Term Loan Facility) or any Indebtedness of a
Restricted Subsidiary that is not a Guarantor (and, in the case of revolving
obligations, to correspondingly reduce commitments with respect thereto) or any
Pari Passu Indebtedness, in each case other than Indebtedness owed to the Issuer
or an Affiliate of the Issuer; provided, however, that if the Issuer or any
Guarantor shall so reduce any Pari Passu Indebtedness, the Issuer will equally
and ratably reduce Indebtedness under the Notes through open-market purchases
(to the extent such purchases are at or above 100.0% of the principal amount
thereof) or by making an offer to all Holders of Notes to purchase at a purchase
price equal to 100% of the principal amount thereof, plus accrued and unpaid
interest and Additional Interest, if any, the pro rata principal amount of the
Notes, such offer to be conducted in accordance with the procedures set forth in
this Section 4.13 for an Asset Sale Offer but without any further limitation in
amount; or
 
(2)    acquire assets or make capital expenditures, that, in either case, are
used or useful in a Permitted Business (provided, however, that if such
acquisition is in the form of the acquisition of Capital Stock of a Person, such
acquisition results in such Person becoming a Restricted Subsidiary of the
Issuer or, if such Person is a Restricted Subsidiary of the Issuer (other than a
Wholly Owned Subsidiary), in an increase in the percentage ownership of such
Person by the Issuer or any Restricted Subsidiary of the Issuer) (an “Asset Sale
Investment”).
 
Pending the final application of any such Net Proceeds, the Issuer or such
Restricted Subsidiary of the Issuer may temporarily reduce Indebtedness under a
revolving credit facility, if any, or otherwise invest such Net Proceeds in Cash
Equivalents.
(c)    Any Net Proceeds from any Asset Sale that are not applied or invested as
provided in Section 4.13(b) will constitute “Excess Proceeds”. Within ten
Business Days after the date that the aggregate amount of Excess Proceeds
exceeds $20.0 million, the Issuer shall make an offer to all Holders of Notes
(and, at the option of the Issuer, to holders of any Pari Passu Indebtedness)
(an “Asset Sale Offer”) to purchase the maximum principal amount of Notes (and
principal amount or accreted value, as applicable, of such Pari Passu
Indebtedness), that is a multiple of $2,000 or an integral multiple of $1,000 in
excess thereof that may be purchased out of the Excess Proceeds. The offer price
in any Asset Sale Offer shall be in an amount equal to 100% of the principal
amount of the Notes, plus accrued and unpaid interest and Additional Interest,
if any (or, in respect of such Pari Passu Indebtedness, such lesser price, if
any, as may be provided for by the terms of such Pari Passu Indebtedness), plus
accrued and unpaid interest to the date of purchase, and will be payable in cash
(the “Excess Proceeds Payment”), to the date fixed for the closing of such Asset
Sale Offer.
 
(d)    If any Excess Proceeds remain after consummation of an Asset Sale Offer,
the Issuer may use such Excess Proceeds for general corporate purposes. If the
aggregate principal amount of Notes and Pari Passu Indebtedness tendered into
such Asset Sale Offer exceeds the amount of Excess Proceeds, the Notes and such
Pari Passu Indebtedness to be purchased shall be purchased on a pro rata basis
based on the principal amount of Notes and such Pari Passu Indebtedness
tendered. Upon completion of each Asset Sale Offer, the amount of Excess
Proceeds shall be reduced to zero.
 
(1)    For purposes of this Section 4.13(a)(3), each of the following shall be
deemed to be cash:
 
(i)    any liabilities (as shown on the Issuer's or such Restricted Subsidiary's
most recent balance sheet) of the Issuer or any Restricted Subsidiary (other
than contingent liabilities and liabilities that are by their terms subordinated
to the Notes or any Note Guarantee) that are assumed by the transferee of any
such assets and, in the case

 

--------------------------------------------------------------------------------

 

of liabilities other than Non-Recourse Debt, where the Issuer and all Restricted
Subsidiaries are released from any further liability in connection therewith;
 
(ii)    any securities, notes or other obligations received by the Issuer or any
such Restricted Subsidiary from such transferee that are converted by the Issuer
or such Restricted Subsidiary into cash within 180 days thereafter (to the
extent of the cash received in that conversion); and
 
(iii)    any Designated Noncash Consideration received by the Issuer or any of
its Restricted Subsidiaries in such Asset Sale having an aggregate fair market
value (as determined in good faith by the Board of Directors of the Issuer),
taken together with all other Designated Noncash Consideration received pursuant
to this clause (c) that is at that time outstanding, not to exceed the greater
of (x) $50.0 million or (y) 5.0% of Consolidated Tangible Assets at the time of
the receipt of such Designated Noncash Consideration (with the fair market value
of each item of Designated Noncash Consideration being measured at the time
received without giving effect to subsequent changes in value).
 
(2)    Any liabilities of the Issuer or any Restricted Subsidiary that are not
assumed by the transferee of such assets in respect of which the Issuer and all
Restricted Subsidiaries are not released from any future liabilities in
connection therewith shall not be considered consideration.
 
(e)    Immediately following any Asset Sale Offer, the Issuer is required to
mail a notice to the Trustee and to each Holder stating:
 
(i)    that such offer is being made pursuant to this Section 4.13 and that all
Notes tendered will be accepted for payment;
 
(ii)    the amount of the Excess Proceeds Payment, as applicable, and the
purchase date (in each case, the “Payment Date”), which may not be earlier than
30 days nor later than 60 days from the date such notice is mailed;
 
(iii)    that any Note not tendered will continue to accrue interest;
 
(iv)    that, unless the Issuer defaults in the payment thereof, all Notes
accepted for payment pursuant to the such offer will cease to accrue interest on
and after the Payment Date, as applicable;
 
(v)    that Holders electing to have any Notes purchased pursuant to such offer
will be required to surrender the Notes to be purchased to the Paying Agent at
the address specified in the notice prior to the close of business on the third
business day preceding the Payment Date;
 
(vi)    that Holders will be entitled to withdraw Notes they have tendered on
the terms and conditions set forth in such notice; and
 
(vii)    that Holders whose Notes are being purchased only in part will be
issued new Notes (or book-entry notation made with respect thereto) equal in
principal amount to the unpurchased portion of the Notes tendered; provided that
the portion of each Note purchased and each such new Note issued (or book-entry
notation, if applicable) shall be in a principal amount of $2,000 or an integral
multiple of $1,000 in excess thereof.
 
(f)    On the Offer Payment Date, the Issuer will, to the extent lawful:
 
(i)    accept for payment all Notes or portions thereof tendered pursuant to
such offer and not withdrawn;
 
(ii)    deposit with the Paying Agent an amount sufficient to pay the Excess
Proceeds Payment, as applicable, in respect of all Notes or portions thereof so
tendered and not withdrawn; and
 
(iii)    deliver or cause to be delivered to the Trustee all Notes so tendered
and not withdrawn together with an Officers' Certificate specifying the Notes or
portions thereof tendered to the Issuer.
 
(g)    The Paying Agent will promptly mail to each Holder of Notes so tendered
and not withdrawn the Excess Proceeds Payment, as applicable, in respect of such
Notes, and the Trustee will promptly authenticate and mail to such Holder a new
Note (or cause to be transferred by book entry) equal in principal amount to any
unpurchased portion of the Notes surrendered; provided that each such new Note
shall be in a principal amount of $2,000 or an integral multiple of $1,000 in
excess thereof. The Issuer will publicly announce the results of such offer on
or as soon as practicable after the Payment Date.

 

--------------------------------------------------------------------------------

 

 
(h)    The Issuer will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws and regulations are applicable in connection with each
repurchase of Notes pursuant to such offer. To the extent that the provisions of
any securities laws or regulations conflict with this Section 4.13, the Issuer
will comply with the applicable securities laws and regulations and will not be
deemed to have breached its obligations under this Section 4.13 by virtue of
complying with such laws and regulations.
 
SECTION 4.14.    Limitation on Transactions with Affiliates.
 
The Issuer shall not, and shall not permit any of its Restricted Subsidiaries
to, make any payment to, or sell, lease, transfer or otherwise dispose of any of
its properties or assets to, or purchase any property or assets from, or enter
into or make or amend any transaction, contract, agreement, understanding, loan,
advance or Guarantee with, or for the benefit of, any Affiliate involving
aggregate consideration in excess of $5.0 million on or after the Issue Date
(each, an “Affiliate Transaction”), unless:
(1)    such Affiliate Transaction is on terms that are no less favorable to the
Issuer or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Issuer or such Restricted Subsidiary
with an unrelated Person; and
 
(2)    the Issuer delivers to the Trustee:
 
(a)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $10.0 million, a
resolution of the Board of Directors set forth in an Officers' Certificate
certifying that such Affiliate Transaction complies with this Section 4.14 and
that such Affiliate Transaction has been approved by a majority of the
disinterested members of the Board of Directors; and
 
(b)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $25.0 million, an
opinion as to the fairness to the Issuer or such Restricted Subsidiary of such
Affiliate Transaction from a financial point of view issued by an Independent
Financial Advisor.
 
The following items shall not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of the prior paragraph:
(1)    any consulting, severance or employment agreement or arrangement entered
into by the Issuer or any of its Restricted Subsidiaries approved by a majority
of the disinterested members of the Board of Directors of the Issuer;
(2)    transactions (i) between or among the Issuer and/or the Guarantors,
(ii) between or among Restricted Subsidiaries that are not Guarantors; and
(iii) between or among the Issuer and the Guarantors, on the one hand, and
Restricted Subsidiaries that are not Guarantors, on the other hand, in the
ordinary course of business;
(3)    payment of reasonable directors fees to directors of the Issuer and any
Parent and the provision of customary indemnities to directors, officers,
employees or consultants of the Issuer, and any Parent or any Restricted
Subsidiary;
(4)    issuances and sales of Equity Interests (other than Disqualified Stock)
to Affiliates of the Issuer;
(5)    any tax sharing agreement or arrangement and payments pursuant thereto
among the Issuer and its Subsidiaries and any other Person with which the Issuer
or its Subsidiaries is required or permitted to file a consolidated, combined or
unitary tax return or with which the Issuer or any of its Restricted
Subsidiaries is or could be part of a consolidated, combined or unitary group
for tax purposes in amounts not otherwise prohibited by this Indenture;
(6)    Restricted Payments that are permitted by Section 4.11 or any Permitted
Investment;
(7)    loans to employees that are approved in good faith by a majority of the
Board of Directors of the Issuer in an amount not to exceed $5.0 million
outstanding at any time and advances and expense reimbursements to

 

--------------------------------------------------------------------------------

 

employees in the ordinary course of business;
(8)    agreements (and payments relating thereto) existing on the Issue Date, as
the same may be amended, modified or replaced from time to time, so long as any
amendment, modification or replacement is not materially less favorable to the
Issuer and its Restricted Subsidiaries than the agreement in effect on the Issue
Date;
(9)    transactions with a joint venture engaged in a Permitted Business;
provided that all the outstanding ownership interests of such joint venture are
owned only by the Issuer, its Restricted Subsidiaries and Persons who are not
Affiliates of the Issuer;
(10)    transactions between a Receivables Subsidiary and any Person in which
the Receivables Subsidiary has an Investment;
(11)    transactions with customers, clients, suppliers or purchasers or sellers
of goods, in each case in the ordinary course of business; and
(12)    transactions which have been approved by a majority of the disinterested
members of the Board of Directors and with respect to which an Independent
Financial Advisor has delivered an opinion as to the fairness to the Issuer or
such Restricted Subsidiary of such transaction from a financial point of view.
SECTION 4.15.    Dividend and Other Payment Restrictions, Affecting Restricted
Subsidiaries.
 
(a)    The Issuer will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to:
 
(1)pay dividends or make any other distributions on its Capital Stock to the
Issuer or any of its Restricted Subsidiaries or pay any indebtedness owed to the
Issuer or any of its Restricted Subsidiaries;
 
(2)    make loans or advances to the Issuer or any of its Restricted
Subsidiaries; or
 
(3)    transfer any of its properties or assets to the Issuer or any of its
Restricted Subsidiaries.
 
(b)    However, the restrictions under Section 4.15(a) will not apply to
encumbrances or restrictions existing under or by reason of:
 
(1)    Existing Indebtedness, the ABL Credit Agreement, the Term Loan Credit
Agreement and the 2018 Notes Indenture;
 
(2)    this Indenture, the Notes and the Note Guarantees or by other
Indebtedness of the Issuer or of a Guarantor which is pari passu in right of
payment with the Notes or Note Guarantees, as applicable, incurred under an
indenture pursuant to Section 4.10; provided that the encumbrances and
restrictions are no more restrictive, taken as a whole, than those contained in
this Indenture;
 
(3)    applicable law or regulation;
 
(4)    any agreements or instruments governing Indebtedness or Capital Stock of
a Person acquired by the Issuer or any of its Restricted Subsidiaries as in
effect at the time of such acquisition (except to the extent such Indebtedness
or Capital Stock was incurred or issued, as the case may be, in connection with
or in contemplation of such acquisition), which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person, or the property or assets of the Person, so acquired; provided
that, in the case of Indebtedness, such Indebtedness was permitted by the terms
of this Indenture to be incurred;
 
(5)    customary non-assignment provisions in leases, licenses and other
agreements entered into in the ordinary course of business;
 
(6)    purchase money obligations for property acquired in the ordinary course
of business that impose restrictions on the property so acquired of the nature
described in Section 4.15(a)(3);
 
(7)    an agreement entered into for the sale or disposition of Capital Stock or
assets of a Restricted

 

--------------------------------------------------------------------------------

 

Subsidiary or an agreement entered into for the sale of specified assets or the
granting of an option to purchase specified assets (in either case, so long as
such encumbrance or restriction, by its terms, terminates on the earlier of the
termination of such agreement or the consummation of such agreement and so long
as such restriction applies only to the Capital Stock or assets to be sold);
 
(8)    Permitted Refinancing Indebtedness; provided that the encumbrances and
restrictions contained in the agreements governing such Permitted Refinancing
Indebtedness are no more restrictive, taken as a whole, than those contained in
the agreements governing the Indebtedness being refinanced;
 
(9)    Permitted Liens securing Indebtedness that limit the right of the debtor
to dispose of the assets subject to such Lien;
 
(10)    customary limitations on the disposition or distribution of assets or
property in joint venture agreements and other similar agreements entered into
in the ordinary course of business;
 
(11)    any Purchase Money Note, or other Indebtedness or contractual
requirements of a Receivables Subsidiary in connection with a Qualified
Receivables Transaction; provided that such restrictions only apply to such
Receivables Subsidiary;
 
(12)    cash or other deposits or net worth imposed by customers or agreements
entered into in the ordinary course of business;
 
(13)    customary provisions in joint venture agreements;
 
(14)    Indebtedness of a Foreign Restricted Subsidiary permitted to be incurred
under this Indenture; and
 
(15)    any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the agreements, contracts, instruments or
obligations referred to in clauses (1) through (14) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Issuer's Board of Directors, not materially more restrictive, taken as a whole,
with respect to such dividend and other payment restrictions than the dividend
or other payment restrictions contained in the contracts, agreements,
instruments or obligations referred to in clauses (1) through (14) above prior
to such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing; provided, further, however, that with
respect to contracts, agreements, instruments or obligations existing on the
Issue Date, any such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings contain, in the
good faith judgment of the Issuer's Board of Directors, dividend and other
payment restrictions that are not materially more restrictive, taken as a whole,
than such restrictions contained in such contracts, instruments or obligations
as in effect on the Issue Date.
 
SECTION 4.16.    Limitations on Issuances of Guarantees of Indebtedness.
 
(a)    The Issuer shall not permit any of its Restricted Subsidiaries, directly
or indirectly, to Guarantee any other Indebtedness of the Issuer or any other
Restricted Subsidiary (other than a Guarantee by a Foreign Restricted Subsidiary
securing the payment of Indebtedness of another Foreign Restricted Subsidiary)
unless either (1) such Restricted Subsidiary is a Guarantor or (2) such
Restricted Subsidiary simultaneously executes and delivers a supplemental
indenture (in the form set forth in Exhibit D providing for the Guarantee of the
payment of the Notes by such Restricted Subsidiary, which Guarantee shall be
senior to or pari passu with such Subsidiary's Guarantee of such other
Indebtedness).
 
(b)    Notwithstanding Section 4.16(a), any Note Guarantee will provide by its
terms that it will be automatically and unconditionally released and discharged
under the circumstances described in Section 10.04.
 
SECTION 4.17.    Reports.
 
(a)    Whether or not required by the Commission, so long as any Notes are
outstanding the Issuer will furnish to the Trustee and Cede & Co., as the
nominee of the DTC, on behalf of the Holders of Notes, within the time periods
specified in the Commission's rules and regulations for a non-accelerated filer:
 
(1)    all quarterly and annual financial information that would be required to
be contained in a filing with

 

--------------------------------------------------------------------------------

 

the Commission on Forms 10-Q and 10-K if the Issuer were required to file such
Forms, including a “Management's Discussion and Analysis of Financial Condition
and Results of Operations” and, with respect to the annual information only, a
report on the annual financial statements by the Issuer's certified independent
accountants; and
 
(2)    all current reports that would be required to be filed with the
Commission on Form 8-K if the Issuer were required to file such reports;
 
provided, that if the Issuer files such reports electronically with the
Commission's Electronic Data Gathering Analysis and Retrieval System (or any
successor system) within such time periods, the Issuer shall not be required
under this Indenture to furnish such reports as specified above.
(b)    In addition, following the date by which the Issuer is required to
consummate the exchange offer contemplated by the Registration Rights Agreement,
whether or not required by the Commission, the Issuer will file a copy of all of
the information and reports referred to in Sections 4.17(a)(1) and (2) with the
Commission for public availability within the time periods specified in the
Commission's rules and regulations (unless the Commission will not accept such a
filing) and make such information available to securities analysts and
prospective investors upon request. In addition, the Issuer and the Guarantors
have agreed that, for so long as any Notes (but not the Exchange Notes) remain
outstanding, they will furnish to the Holders and to securities analysts and
prospective investors, upon their request, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.
 
(c)    In addition, if at any time any Parent becomes a Guarantor (there being
no obligation of any Parent to do so), holds no material assets other than cash,
Cash Equivalents and the Capital Stock of the Issuer or any direct or indirect
parent of the Issuer (and performs only the related incidental activities
associated with such ownership) and complies with the requirements of Rule 3-10
of Regulation S-X promulgated by the Commission (or any successor provision),
the reports, information and other documents required to be filed and furnished
to holders of the Notes pursuant to this Section 4.17 may, at the option of the
Issuer, be filed by and be those of such Parent rather than the Issuer.
 
(d)    To the extent any such information is not so filed or furnished, as
applicable, within the time periods specified above and such information is
subsequently filed or furnished, as applicable, the Issuer will be deemed to
have satisfied its obligations with respect thereto at such time and any Default
with respect thereto shall be deemed to have been cured; provided that such cure
shall not otherwise affect the rights of the Holders under Section 6.01 if
Holders of at least 25% in principal amount of the then total outstanding Notes
have declared the principal, premium, if any, interest and any other monetary
obligations on all the then outstanding Notes to be due and payable immediately
and such declaration shall not have been rescinded or cancelled prior to such
cure.
 
The Trustee shall not be under a duty to review or evaluate any report or
information delivered to the Trustee pursuant to the provisions of this
Section 4.17 for the purposes of making such reports available to it and to the
Holders of the Notes who may request such information. Delivery of such reports,
information and documents to the Trustee as may be required under this
Section 4.17 is for informational purposes only and the Trustee's receipt of
such shall not constitute constructive notice of any information contained
therein or determinable from information contained therein, including the
Issuer's compliance with any of its covenants hereunder (as to which the Trustee
is entitled to rely exclusively on an Officers' Certificate).
SECTION 4.18.    Payments for Consent.
 
The Issuer shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, pay or cause to be paid any consideration to or for
the benefit of any Holder of Notes for or as an inducement to any consent,
waiver or amendment of any of the terms or provisions of this Indenture or the
Notes unless such consideration is offered to be paid and is paid to all Holders
of the Notes that consent, waive or agree to amend in the time frame set forth
in the solicitation documents relating to such consent, waiver or agreement.
SECTION 4.19.    Additional Note Guarantees.
 
If on or after the date of this Indenture the Issuer or any of its Restricted
Subsidiaries acquires or creates another Domestic Subsidiary (other than a
Receivables Subsidiary, an Immaterial Subsidiary or a non-Wholly Owned
Subsidiary unless such non-Wholly Owned Subsidiary guarantees any Credit
Facilities or any capital markets debt securities of the Issuer or any
Guarantor) that Guarantees any Indebtedness of the Issuer or any Restricted
Subsidiary, then that newly acquired or created Domestic Subsidiary must become
a Guarantor and execute a supplemental indenture (in the form set forth in
Exhibit D hereto) and deliver an Opinion of Counsel to the Trustee within 20
Business Days of the date on which it was acquired or created. At

 

--------------------------------------------------------------------------------

 

the Issuer's option, the Issuer may cause any Foreign Restricted Subsidiary to
Guarantee and provide security for the Notes. Each Guarantee by a Restricted
Subsidiary may be released pursuant to Section 10.04 of this Indenture.
SECTION 4.20.    Designation of Restricted and Unrestricted Subsidiaries.
 
The Board of Directors of the Issuer may designate any Restricted Subsidiary to
be an Unrestricted Subsidiary if that designation would not cause a Default;
provided that in no event shall there be any Unrestricted Subsidiaries on or
immediately following the date of this Indenture. If a Restricted Subsidiary is
designated as an Unrestricted Subsidiary, the aggregate fair market value of all
outstanding Investments owned by the Issuer and its Restricted Subsidiaries in
the Subsidiary so designated (after giving effect to any sale of Equity
Interests of such Subsidiary in connection with such designation) will be deemed
to be an Investment made as of the time of such designation and will either
reduce the amount available for Restricted Payments under Section 4.11(a) or
reduce the amount available for future Investments under one or more clauses of
the definition of “Permitted Investments.” That designation shall only be
permitted if such Investment would be permitted at that time and if such
Restricted Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary. The Board of Directors of the Issuer may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that such
designation shall be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of the Issuer of any outstanding Indebtedness of such Unrestricted
Subsidiary and such designation shall only be permitted if (1) such Indebtedness
is permitted under Section 4.10, calculated on a pro forma basis as if such
designation had occurred at the beginning of the four-quarter reference period;
and (2) no Default or Event of Default would be in existence following such
designation.
SECTION 4.21.    Business Activities.
 
The Issuer shall not, and shall not permit any Restricted Subsidiary to, engage
in any business other than Permitted Businesses, except as would not be material
to the Issuer and its Restricted Subsidiaries, taken as a whole.
 
ARTICLE V
SUCCESSOR CORPORATION
 
SECTION 5.01.    Merger, Consolidation, or Sale of Assets.
 
(a)    The Issuer shall not, directly or indirectly, consolidate or merge with
or into another Person (whether or not the Issuer is the surviving corporation),
and the Issuer will not sell, assign, transfer, convey or otherwise dispose of
all or substantially all of the properties or assets of the Issuer and its
Restricted Subsidiaries taken as a whole, in one or more related transactions,
to another Person (including by way of consolidation or merger), unless:
 
(1)    either: (A) the Issuer is the surviving corporation or (B) the Person
formed by or surviving any such consolidation or merger (if other than the
Issuer) or to which such sale, assignment, transfer, conveyance or other
disposition shall have been made is a corporation, partnership or limited
liability company organized or existing under the laws of the United States, any
state thereof or the District of Columbia; provided that, in the case such
Person is a limited liability company or a partnership, such Person will form a
Wholly Owned Subsidiary that is a corporation and cause such Subsidiary to
become a co-issuer of the Notes;
 
(2)    the Person formed by or surviving any such consolidation or merger (if
other than the Issuer) or the Person to which such sale, assignment, transfer,
conveyance or other disposition shall have been made assumes all the obligations
of the Issuer, as the case may be, under the Notes, this Indenture and the
Registration Rights Agreement pursuant to agreements reasonably satisfactory to
the Trustee;
 
(3)    immediately after such transaction and any related financing
transactions, no Default or Event of Default exists; and
 
(4)    the Issuer or the Person formed by or surviving any such consolidation or
merger (if other than the Issuer), or to which such sale, assignment, transfer,
conveyance or other disposition shall have been made, on the date of such
transaction after giving pro forma effect thereto and any related financing
transactions as if the same had occurred at the beginning of the applicable
four-quarter period either (A) would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 4.10(a), or (B) would have a Fixed Charge Coverage Ratio on
such basis higher than the Fixed Charge Coverage Ratio immediately prior to such
transactions.
 

 

--------------------------------------------------------------------------------

 

(b)    Notwithstanding clauses (3) and (4) of Section 5.01(a), the Issuer may
merge or consolidate with a Restricted Subsidiary incorporated solely for the
purposes of organizing the Issuer in another jurisdiction.
 
(c)    The Issuer shall not, directly or indirectly, lease all or substantially
all of its properties or assets, in one or more related transactions, to any
other Person.
 
(d)    This Section 5.01 will not apply to a sale, assignment, transfer,
conveyance or other disposition of assets between or among the Issuer and any of
its Restricted Subsidiaries that are Guarantors.
 
(e)    In connection with any such consolidation, merger, sale, assignment,
transfer, conveyance or other disposition, the Issuer shall deliver, or cause to
be delivered, to the Trustee, in form and substance reasonably satisfactory to
the Trustee, an Officers' Certificate and an Opinion of Counsel, each stating
that such consolidation, merger, sale, assignment, transfer, conveyance or other
disposition and the supplemental indenture in respect thereto comply with this
Indenture and that all conditions precedent therein provided for relating to
such transactions have been complied with.
 
(f)    Upon any such consolidation, merger, sale, assignment, transfer,
conveyance or other disposition, the successor Person formed by such
consolidation or into which the Issuer is merged or the successor Person to
which such transfer is made shall succeed to, and be substituted for, and may
exercise every right and power of, the Issuer under this Indenture with the same
effect as if such successor Person had been named as the Issuer in this
Indenture, and when a successor Person assumes all the obligations of its
predecessor under this Indenture or the Notes, the predecessor shall be released
from those obligations; provided, however, that in the case of a transfer by
lease, the predecessor shall not be released from the payment of principal of,
premium, if any, and interest on the Notes.
 
ARTICLE VI
DEFAULT AND REMEDIES
 
SECTION 6.01    Events of Default.
 
Each of the following constitutes an “Event of Default”:
(1)    the Issuer defaults for 30 days in the payment when due of interest on,
or Additional Interest with respect to, the Notes;
 
(2)    the Issuer defaults in payment when due of the principal of, or premium,
if any, on the Notes;
 
(3)    failure by the Issuer or any of its Restricted Subsidiaries to comply
with Section 4.09, Section 4.13 or Section 5.01;
 
(4)    failure by the Issuer or any of its Restricted Subsidiaries for 60 days
after notice by the Trustee or by Holders of at least 25% in principal amount of
the then outstanding Notes to comply with any of the other agreements in this
Indenture;
 
(5)    default by the Issuer or any Restricted Subsidiary under any mortgage,
indenture or instrument under which there may be issued or by which there may be
secured or evidenced any Indebtedness for money borrowed by the Issuer or any of
its Restricted Subsidiaries (or the payment of which is Guaranteed by the Issuer
or any of its Restricted Subsidiaries) whether such Indebtedness or Guarantee
now exists, or is created after the date of this Indenture, if that default:
 
(a)    is caused by a failure to make any payment when due at the final maturity
(after any applicable grace period) of such Indebtedness (a “Payment Default”);
or
 
(b)    results in the acceleration of such Indebtedness prior to its express
maturity;
and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$50.0 million or more;
(6)    failure by the Issuer or any of its Restricted Subsidiaries to pay final
judgments aggregating in excess of $50.0 million (net of any amount covered by
insurance), which judgments are not paid, discharged or stayed for a period of
60 days after such judgments have become final and non-appealable and, in the
event such judgment is

 

--------------------------------------------------------------------------------

 

covered by insurance, an enforcement proceeding has been commenced by any
creditor upon such judgment or decree that is not promptly stayed;
 
(7)    except as permitted by this Indenture, any Note Guarantee of a Guarantor
that is a Significant Subsidiary, or the Note Guarantees of any group of
Guarantors that, taken together, would constitute a Significant Subsidiary,
shall be held in any judicial proceeding to be unenforceable or invalid or shall
cease for any reason to be in full force and effect or any such Guarantor or
group of Guarantors, or any Person acting on behalf of any such Guarantor or
group of Guarantors, shall deny or disaffirm its obligations under its Note
Guarantee;
 
(8)    the Issuer or any of its Significant Subsidiaries or any group of
Restricted Subsidiaries that, taken together, would constitute a Significant
Subsidiary, pursuant to or within the meaning of Bankruptcy Law:
 
(i)    commences a voluntary case; or
 
(ii)    consents to entry of an order for relief against it in an involuntary
case; or
 
(iii)    consents to the appointment of a custodian of it or for all or
substantially all of its property; or
 
(iv)    makes a general assignment for the benefit of its creditors; or
 
(v)    generally is not paying its debts as they become due; or
 
(9)a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
 
(i)is for relief against the Issuer or any of its Restricted Subsidiaries that
is a Significant Subsidiary or any group of Restricted Subsidiaries that, taken
as a whole, would constitute a Significant Subsidiary in an involuntary case;
 
(ii)appoints a custodian of the Issuer or any of its Restricted Subsidiaries
that is a Significant Subsidiary or any group of Restricted Subsidiaries that,
taken as a whole, would constitute a Significant Subsidiary or for all or
substantially all of the property of the Issuer or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, take as a whole, would constitute a Significant Subsidiary;
or
 
(iii)orders the liquidation of the Issuer or any of its Restricted Subsidiaries
that is a Significant Subsidiary or any group of Restricted Subsidiaries that,
taken as a whole, would constitute a Significant Subsidiary;
 
and the order or decree remains unstayed and in effect for 60 consecutive days.
In the event of a declaration of acceleration of the Notes because an Event of
Default has occurred and is continuing as a result of the acceleration of any
Indebtedness described in clause (5) of this Section 6.01, the declaration of
acceleration of the Notes shall be automatically annulled if the holders of any
Indebtedness described in clause (5) of this Section 6.01 have rescinded the
declaration of acceleration in respect of such Indebtedness within 30 days of
the date of such declaration and if (i) the annulment of the acceleration of
Notes would not conflict with any judgment or decree of a court of competent
jurisdiction and (ii) all existing Events of Default, except nonpayment of
principal or interest on the Notes that became due solely because of the
acceleration of the Notes have been cured or waived.
SECTION 6.02.    Acceleration.
 
In the case of any Event of Default specified in Section 6.01(8) or (9) that
occurs and is continuing, then all unpaid principal of, premium, if any, and
accrued and unpaid interest, if any, on all of the outstanding Notes shall ipso
facto become due and payable immediately without further action or notice on the
part of the Trustee or any Holder.
If any Event of Default (other than an Event of Default specified in
Section 6.01(8) or (9)) occurs and is continuing, the Trustee or the Holders of
at least 25% in principal amount of the then outstanding Notes may declare all
unpaid principal of, premium, if any, and accrued interest on the Notes to be
due and payable immediately by notice in writing in writing to the Issuer
specifying the respective Event of Default.

 

--------------------------------------------------------------------------------

 

 
SECTION 6.03.    Other Remedies.
 
(a)    If an Event of Default occurs and is continuing, the Trustee may pursue
any available remedy by proceeding at law or in equity to collect the payment of
principal of, premium, if any, or interest on the Notes or to enforce the
performance of any provision of the Notes or this Indenture.
 
(b)    The Trustee may maintain a proceeding even if it does not possess any of
the Notes or does not produce any of them in the proceeding. A delay or omission
by the Trustee or any Noteholder in exercising any right or remedy accruing upon
an Event of Default shall not impair the right or remedy or constitute a waiver
of or acquiescence in the Event of Default. No remedy is exclusive of any other
remedy. All available remedies are cumulative to the extent permitted by law.
 
(c)    Holders may not enforce this Indenture or the Notes except as provided in
this Indenture and under the TIA. Subject to the provisions of this Indenture
relating to the duties of the Trustee, the Trustee is under no obligation to
exercise any of its rights or powers under this Indenture at the request, order
or direction of any of the Holders, unless such Holders have offered to the
Trustee reasonable indemnity. The Trustee may withhold from Holders of the Notes
notice of any continuing Default or Event of Default (except a Default or Event
of Default relating to the payment of principal, premium, if any, or interest)
if it determines that withholding notice is in their interest. Subject to all
provisions of this Indenture and applicable law, the Holders of a majority in
aggregate principal amount of the then outstanding Notes issued under this
Indenture have the right to direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee or exercising any trust or
power conferred on the Trustee.
 
SECTION 6.04.    Waiver of Defaults.
 
Provided the Notes are not then due and payable by reason of a declaration of
acceleration, the Holders of a majority in aggregate principal amount of the
Notes at the time outstanding may on behalf of the Holders of all the Notes
waive any Default with respect to such Notes and its consequences by providing
written notice thereof to the Issuer and the Trustee, except a Default (1) in
the payment of the principal of, premium, if any, or interest on any Note or
(2) in respect of a covenant or provision hereof which under this Indenture
cannot be modified or amended without the consent of the Holder of each
outstanding Note affected. In the case of any such waiver, the Issuer, the
Trustee and the Holders will be restored to their former positions and rights
under this Indenture, respectively; provided that no such waiver shall extend to
any subsequent or other Default or impair any right consequent thereto.
 
SECTION 6.05    Control by Majority.
 
The Holders of not less than a majority in principal amount of the outstanding
Notes may direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee or exercising any trust or power conferred on
it. Subject to Section 7.01, however, the Trustee may refuse to follow any
direction that conflicts with any law or this Indenture, that the Trustee
determines may be unduly prejudicial to the rights of another Noteholder, or
that may involve the Trustee in personal liability; provided that the Trustee
may take any other action deemed proper by the Trustee which is not inconsistent
with such direction.
In the event the Trustee takes any action or follows any direction pursuant to
this Indenture, the Trustee shall be entitled to indemnification against any
loss or expense caused by taking such action or following such direction.
SECTION 6.06.    Limitation on Suits.
 
A Holder may not pursue any remedy with respect to this Indenture or the Notes
unless:
(1)    the Holder gives to the Trustee written notice of a continuing Event of
Default;
 
(2)    the Holder or Holders of at least 25% in principal amount of the
outstanding Notes make a written request to the Trustee to pursue the remedy;
 
(3)    such Holder or Holders offer and provide to the Trustee reasonable
indemnity or security against any loss, liability or expense satisfactory to the
Trustee;
 
(4)    the Trustee does not comply with the request within 30 days after receipt
of the request and the offer

 

--------------------------------------------------------------------------------

 

of indemnity and security; and
 
(5)    during such 30-day period the Holder or Holders of a majority in
principal amount of the outstanding Notes do not give the Trustee a direction
which, in the opinion of the Trustee, is inconsistent with the request.
 
A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over such other Holder.
SECTION 6.07.    Rights of Holders To Receive Payment.
 
Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of the principal of, premium, if any, and interest on a Note,
on or after the respective due dates expressed in such Note, or to bring suit
for the enforcement of any such payment on or after such respective dates, shall
not be impaired or affected without the consent of the Holder.
SECTION 6.08.    Collection Suit by Trustee.
 
If an Event of Default in payment of principal or interest specified in
Section 6.01(1) occurs and is continuing, the Trustee may recover judgment in
its own name and as trustee of an express trust against the Issuer or any other
obligor on the Notes for the whole amount of the principal of, premium, if any,
and accrued interest on the Notes and fees remaining unpaid, together with
interest on overdue principal and premium, if any, and, to the extent that
payment of such interest is lawful, interest on overdue installments of
interest, in each case at the rate per annum borne by the Notes and such further
amount as shall be sufficient to cover the costs and expenses of collection,
including the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel.
SECTION 6.09.    Trustee May File Proofs of Claim.
 
The Trustee may file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee (including
any claim for the compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel) and the Holders allowed in any judicial
proceedings relating to the Issuer, its creditors or its property and shall be
entitled and empowered to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same, and any
Custodian in any such judicial proceedings is hereby authorized by each Holder
to make such payments to the Trustee and, in the event that the Trustee shall
consent to the making of such payments directly to the Holders, to pay to the
Trustee any amount due to it for the compensation, expenses, disbursements and
advances of the Trustee, its agent and counsel, and any other amounts due the
Trustee under Section 7.07. Nothing herein contained shall be deemed to
authorize the Trustee to authorize or consent to or accept or adopt on behalf of
any Holder any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder thereof, or to authorize the
Trustee to vote in respect of the claim of any Holder in any such proceeding.
The Trustee shall be entitled to participate as a member of any officer
committee of creditors in the matters as it deems necessary or advisable.
SECTION 6.10.    Priorities.
 
If the Trustee collects any money or property pursuant to this Article VI, it
shall pay out the money or property in the following order:
FIRST: to the Trustee for amounts due under Section 7.07;
SECOND: to Holders for interest accrued on the Notes, ratably, without
preference or priority of any kind, according to the amounts due and payable on
the Notes for interest;
THIRD: to Holders for the principal and premium, if any, due and unpaid on the
Notes, ratably, without preference or priority of any kind, according to the
amounts due and payable on the Notes for principal; and
FOURTH: to the Issuer.
The Trustee, upon prior notice to the Issuer, may fix a Record Date and payment
date for any payment to Holders

 

--------------------------------------------------------------------------------

 

pursuant to this Section 6.10.
SECTION 6.11.    Undertaking for Costs.
 
In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys' fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. This
Section 6.11 does not apply to a suit by the Trustee, a suit by a Holder
pursuant to Section 6.07, or a suit by a Holder or Holders of more than 10% in
principal amount of the outstanding Notes.
 
ARTICLE VII
TRUSTEE
 
SECTION 7.01.    Duties of Trustee.
 
(a)    If an Event of Default known to the Trustee has occurred and is
continuing, the Trustee shall exercise such of the rights and powers vested in
it by this Indenture and use the same degree of care and skill in their exercise
as a prudent person would exercise or use under the circumstances in the conduct
of his or her own affairs.
 
(b)    Except during the continuance of an Event of Default known to the
Trustee:
 
(1)    The Trustee need perform only those duties as are specifically set forth
herein and no duties, covenants, responsibilities or obligations shall be
implied in this Indenture against the Trustee.
 
(2)    In the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates (including Officers' Certificates) or
opinions (including Opinions of Counsel) furnished to the Trustee and conforming
to the requirements of this Indenture. However, in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall examine the certificates and
opinions to determine whether or not they conform to the requirements of this
Indenture.
 
(c)    Notwithstanding anything to the contrary herein, the Trustee may not be
relieved from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:
 
(1)    This clause (c) does not limit the effect of clause (b) of this
Section 7.01.
 
(2)    The Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts.
 
(3)    The Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05.
 
(d)    No provision of this Indenture shall require the Trustee to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder or to take or omit to take any action under this
Indenture or take any action at the request or direction of Holders if it shall
have reasonable grounds for believing that repayment of such funds is not
assured to it.
 
(e)    Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to this
Section 7.01.
 
(f)    The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuer. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.
 
(g)    In the absence of bad faith, negligence or willful misconduct on the part
of the Trustee, the Trustee shall not be responsible for the application of any
money by any Paying Agent other than the Trustee.
 

 

--------------------------------------------------------------------------------

 

SECTION 7.02.    Rights of Trustee.
 
Subject to Section 7.01:
(a)    The Trustee may rely conclusively on any document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee
need not investigate any fact or matter stated in the document.
 
(b)    Before the Trustee acts or refrains from acting, it may require an
Officers' Certificate and an Opinion of Counsel, which shall conform to the
provisions of Section 11.05. The Trustee shall not be liable for any action it
takes or omits to take in good faith in reliance on such certificate or opinion.
 
(c)    The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent (other than an agent
who is an employee of the Trustee) appointed with due care.
(d)    The Trustee shall not be liable for any action it takes or omits to take
in good faith which it reasonably believes to be authorized or within its rights
or powers.
 
(e)    The Trustee may consult with counsel of its selection and the advice or
opinion of such counsel as to matters of law shall be full and complete
authorization and protection from liability in respect of any action taken,
omitted or suffered by it hereunder in good faith and in accordance with the
advice or opinion of such counsel.
 
(f)    The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request, order or direction of any
of the Holders pursuant to the provisions of this Indenture, unless such Holders
shall have offered to the Trustee reasonable security or indemnity satisfactory
to it against the costs, expenses and liabilities which may be incurred therein
or thereby.
 
(g)    The Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate (including any Officers'
Certificate), statement, instrument, opinion (including any Opinion of Counsel),
notice, request, direction, consent, order, bond, debenture, or other paper or
document.
 
(h)    The Trustee shall not be required to give any bond or surety in respect
of the performance of its powers and duties hereunder.
 
(i)    The permissive rights of the Trustee to do things enumerated in this
Indenture shall not be construed as duties.
 
(j)    The Trustee shall not be deemed to have notice of any Default unless a
Responsible Officer of the Trustee has actual knowledge thereof or unless
written notice of any event which is in fact such a default is received by the
Trustee at the Corporate Trust Office of the Trustee, and such notice references
the Notes and this Indenture.
 
(k)    The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and to each agent, custodian and other Person employed to act
hereunder.
 
SECTION 7.03.    Individual Rights of Trustee.
 
The Trustee in its individual or any other capacity may become the owner or
pledgee of the Notes and may otherwise deal with the Issuer, its Subsidiaries or
their respective Affiliates with the same rights it would have if it were not
Trustee. Any Agent may do the same with like rights. However, the Trustee must
comply with Sections 7.10 and 7.11.
SECTION 7.04.    Trustee's Disclaimer.
 
The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Issuer's use of the proceeds from the Notes, and it shall not be
responsible for any statement of the Issuer in this Indenture or any document
issued in connection with the sale of the Notes or any statement in the Notes
other than the Trustee's certificate of authentication. The Trustee makes no
representations with respect to the effectiveness or adequacy of this Indenture.
SECTION 7.05.    Notice of Default.
 

 

--------------------------------------------------------------------------------

 

If a Default occurs and is continuing and the Trustee receives actual notice of
such Default, the Trustee shall mail to each Holder notice of the uncured
Default within 60 days after such notice is received. Except in the case of a
Default in payment of the principal of, premium, if any, or interest on, any
Note, including an accelerated payment and the failure to make payment on the
Change of Control Payment Date pursuant to a Change of Control Offer or the
Offer Payment Date pursuant to an Asset Sale Offer or Note Collateral Asset Sale
Offer, as applicable, the Trustee may withhold the notice if and so long as the
Board of Directors, the executive committee, or a trust committee of directors
and/or Responsible Officers, of the Trustee in good faith determines that
withholding the notice is in the interest of the Holders.
SECTION 7.06.    Reports by Trustee to Holders.
 
Within 60 days after each May 15, beginning with May 15, 2012, the Trustee
shall, to the extent that any of the events described in TIA § 313(a) occurred
within the previous twelve months, but not otherwise, mail to each Holder a
brief report dated as of such date that complies with TIA § 313(a). The Trustee
also shall comply with TIA §§ 313(b), 313(c) and 313(d).
A copy of each report at the time of its mailing to Holders shall be mailed to
the Issuer and filed with the Commission and each securities exchange, if any,
on which the Notes are listed.
The Issuer shall notify the Trustee if the Notes become listed on any securities
exchange or of any delisting thereof and the Trustee shall comply with TIA §
313(d).
SECTION 7.07.    Compensation and Indemnity.
 
For purposes of this Section 7.07, the Trustee is referred to as the
“Indemnified Party”. The Issuer shall pay to the Indemnified Party from time to
time such compensation as the Issuer and the Indemnified Party shall from time
to time agree in writing for its services hereunder. The Indemnified Party's
compensation shall not be limited by any law on compensation of a trustee of an
express trust. The Issuer shall reimburse the Indemnified Party upon request for
all reasonable disbursements, expenses and advances (including reasonable fees
and expenses of counsel) incurred or made by it in addition to the compensation
for its services, except any such disbursements, expenses and advances as may be
attributable to the Indemnified Party's negligence, bad faith or willful
misconduct. Such expenses shall include the reasonable fees and expenses of the
Indemnified Party's agents and counsel.
The Issuer shall indemnify the Indemnified Party or any predecessor Indemnified
Party and its respective agents, employees, officers, stockholders and directors
for, and hold them harmless against, any and all loss, damage, claims including
taxes (other than franchise taxes and taxes based upon, measured by or
determined by the income of the Indemnified Party), liability or expense
incurred by them except for such actions to the extent caused by any negligence,
bad faith or willful misconduct on their part, arising out of or in connection
with the acceptance or administration of this trust including the reasonable
costs and expenses of defending themselves against or investigating any claim or
liability in connection with the exercise or performance of any of the
Indemnified Party's rights, powers or duties hereunder. The Indemnified Party
shall notify the Issuer promptly of any claim asserted against such Indemnified
Party or any of its agents, employees, officers, stockholders and directors for
which it may seek indemnity. The Issuer may, subject to the approval of the
Indemnified Party (which approval shall not be unreasonably withheld), defend
the claim and the Indemnified Party shall cooperate in the defense. The
Indemnified Party and its agents, employees, officers, stockholders and
directors subject to the claim may have separate counsel and the Issuer shall
pay the reasonable fees and expenses of such counsel; provided, however, that
the Issuer will not be required to pay such fees and expenses if, subject to the
approval of the such Indemnified Party (which approval shall not be unreasonably
withheld), it assumes the Indemnified Party's defense and there is no conflict
of interest between the Issuer and the Indemnified Party and its agents,
employees, officers, stockholders and directors subject to the claim in
connection with such defense as reasonably determined by the Indemnified Party.
The Issuer need not pay for any settlement made without its written consent. The
Issuer need not reimburse any expense or indemnify against any loss or liability
to the extent incurred by an Indemnified Party through its negligence, bad faith
or willful misconduct.
To secure the Issuer's payment obligations in this Section 7.07, the Indemnified
Party shall have an equal and ratable senior lien prior to the Notes against all
money or property held or collected by Trustee.
Without prejudice to its rights hereunder, when the Indemnified Party incurs
expenses or renders services after an Event of Default specified in
Section 6.01(8) or (9) occurs, such expenses and the compensation for such
services (including the reasonable fees and expenses of its agent and counsel)
shall constitute expenses of administration under the Bankruptcy Law.
Notwithstanding any other provision in this Indenture, the foregoing provisions
of this Section 7.07 shall survive the

 

--------------------------------------------------------------------------------

 

satisfaction and discharge of this Indenture or the appointment of a successor
Trustee.
SECTION 7.08.    Replacement of Trustee.
 
The Trustee may resign at any time by providing thirty days prior written notice
to the Issuer. The Holders of a majority in principal amount of the outstanding
Notes may remove the Trustee by so notifying the Issuer and the Trustee and may
appoint a successor Trustee. The Issuer may remove the Trustee if:
(1)    the Trustee fails to comply with Section 7.10;
 
(2)    the Trustee is adjudged a bankrupt or an insolvent;
 
(3)    a receiver or other public officer takes charge of the Trustee or its
property; or
 
(4)    the Trustee becomes incapable of acting.
 
If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuer shall notify each Holder of such event and
shall promptly appoint a successor Trustee. Within one year after the successor
Trustee takes office, the Holders of a majority in principal amount of the Notes
may appoint a successor Trustee to replace the successor Trustee appointed by
the Issuer.
A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuer. Immediately after that, the retiring Trustee
shall transfer, after payment of all sums then owing to the Trustee pursuant to
Section 7.07, all property held by it as Trustee to the successor Trustee,
subject to the Lien provided in Section 7.07, the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. A
successor Trustee shall mail notice of its succession to each Holder. A
resignation of the Trustee shall not be effective until a successor trustee
delivers a written acceptance of its appointment in accordance with this
Section 7.08.
If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Issuer or the Holders
of at least 10% in principal amount of the outstanding Notes may petition any
court of competent jurisdiction for the appointment of a successor Trustee at
the expense of the Issuer.
If the Trustee fails to comply with Section 7.10, any Holder may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.
Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Issuer's obligations under Section 7.07 shall continue for the benefit of the
retiring Trustee.
SECTION 7.09.    Successor Trustee by Merger, Etc.
 
If the Trustee consolidates with, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
resulting, surviving or transferee corporation without any further act shall, if
such resulting, surviving or transferee corporation is otherwise eligible
hereunder, be the successor Trustee; provided that such corporation shall be
otherwise qualified and eligible under this Article VII.
SECTION 7.10.    Eligibility; Disqualification.
 
This Indenture shall always have a Trustee who satisfies the requirement of TIA
§§ 310(a)(1), 310(a)(2) and 310(a)(5). The Trustee shall have a combined capital
and surplus of at least $150,000,000 as set forth in its most recent published
annual report of condition. In addition, if the Trustee is a corporation
included in a bank holding company system, the Trustee, independently of the
bank holding company, shall meet the capital requirements of TIA § 310(a)(2).
The Trustee shall comply with TIA § 310(b); provided, however, that there shall
be excluded from the operation of TIA § 310(b)(1) any indenture or indentures
under which other securities, or certificates of interest or participation in
other securities, of the Issuer are outstanding, if the requirements for such
exclusion set forth in TIA § 310(b)(1) are met. The provisions of TIA § 310
shall apply to the Issuer and any other obligor of the Notes.
SECTION 7.11.    Preferential Collection of Claims Against the Issuer.
 

 

--------------------------------------------------------------------------------

 

The Trustee, in its capacity as Trustee hereunder, shall comply with TIA §
311(a), excluding any creditor relationship listed in TIA § 311(b). A Trustee
who has resigned or been removed shall be subject to TIA § 311(a) to the extent
indicated.
 
ARTICLE VIII
DISCHARGE OF INDENTURE; DEFEASANCE
 
SECTION 8.01.    Termination of the Issuer's Obligations.
 
(a)    This Indenture and the Note Guarantees will be discharged and will cease
to be of further effect as to all Notes issued thereunder, except those
obligations referred to in the penultimate paragraph of this Section 8.01, when
the Issuer or any Guarantor has paid or caused to be paid all sums payable by it
under this Indenture and, either:
 
(1)    all Notes that have been authenticated (except lost, stolen or destroyed
Notes that have been replaced or paid and Notes for whose payment money has
theretofore been deposited in trust and thereafter repaid to the Issuer) have
been delivered to the Trustee for cancellation; or
 
(2)    (A) all Notes that have not been delivered to the Trustee for
cancellation have become due and payable by reason of the making of a notice of
redemption or otherwise or will become due and payable within one year,
including as a result of a redemption notice properly given pursuant to this
Indenture, and the Issuer or any Guarantor has irrevocably deposited or caused
to be deposited with the Trustee as trust funds in trust solely for the benefit
of the Holders, cash in U.S. Legal Tender, non-callable Government Securities,
or a combination thereof, in such amounts as will be sufficient without
consideration of any reinvestment of interest, to pay and discharge the entire
indebtedness on the Notes not delivered to the Trustee for cancellation for
principal, premium, if any, and accrued interest to the date of maturity or
redemption; (B) no Default or Event of Default shall have occurred and be
continuing on the date of such deposit or shall occur as a result of such
deposit and such deposit will not result in a breach or violation of, or
constitute a default under, any other instrument to which the Issuer or any
Guarantor is a party or by which the Issuer or any Guarantor is bound; and
(C) the Issuer has delivered irrevocable instructions to the Trustee under this
Indenture to apply the deposited money toward the payment of the Notes at
maturity or on the Redemption Date, as the case may be.
 
(b)    In addition, the Issuer shall deliver to the Trustee an Officers'
Certificate and an Opinion of Counsel, each stating that all conditions
precedent providing for or relating to the termination of the Issuer's
obligations under the Notes and this Indenture have been complied with.
 
Subject to the next sentence and notwithstanding Section 8.01(b) hereof, the
Issuer's obligations in Sections 2.06, 2.07, 2.08, 2.09, 4.02, 7.07, 8.05 and
8.06 shall survive until the Notes are no longer outstanding pursuant to the
last paragraph of Section 2.09. After the Notes are no longer outstanding, the
Issuer's obligations in Sections 7.07, 8.05 and 8.06 shall survive.
After such delivery or irrevocable deposit, the Trustee upon request shall
acknowledge in writing the discharge of the Issuer's and the Guarantor's
obligations under the Notes, this Indenture and the Note Guarantees except for
those surviving obligations specified above.
SECTION 8.02.    Legal Defeasance and Covenant Defeasance.
 
(a)    The Issuer may, at its option and at any time, elect to have either
clause (b) or (c) below be applied to all outstanding Notes upon compliance with
the conditions set forth in Section 8.03.
 
(b)    Upon the Issuer's exercise under clause (a) hereof of the option
applicable to this clause (b), the Issuer and Guarantors shall, subject to the
satisfaction of the conditions set forth in Section 8.03, be deemed to have been
discharged from their respective obligations with respect to all outstanding
Notes and Note Guarantees on the date the conditions set forth below are
satisfied (hereinafter, “Legal Defeasance”). For this purpose, Legal Defeasance
means that the Issuer shall be deemed to have paid and discharged the entire
Indebtedness represented by the outstanding Notes, which shall thereafter be
deemed to be “outstanding” only for the purposes of Section 8.04 hereof and to
have satisfied all its other obligations under such Notes, this Indenture and
the Note Guarantees (and the Trustee, on demand of and at the expense of the
Issuer, shall execute proper instruments acknowledging the same), except for the
following provisions which shall survive until otherwise terminated or
discharged hereunder:
 
(1)    the rights of Holders of outstanding Notes to receive payments in respect
of the principal of, or

 

--------------------------------------------------------------------------------

 

interest or premium, if any, on such Notes when such payments are due from the
trust referred to below;
 
(2)    the Issuer's obligations under Sections 2.06, 2.07, 2.08, 2.09 and 4.02;
 
(3)    the rights, powers, trusts, duties and immunities of the Trustee and the
Issuer's and the Guarantors' obligations in connection therewith; and
 
(4)    this Article VIII.
 
Subject to compliance with this Article VIII, the Issuer may exercise its option
under this Section 8.02(b) notwithstanding the prior exercise of its option
under Section 8.02(c) hereof.
(c)    Upon the Issuer's exercise under clause (a) hereof of the option
applicable to this clause (c), the Issuer shall, subject to the satisfaction of
the conditions set forth in Section 8.03 hereof, be released from its
obligations under the covenants contained in Sections 4.04, 4.05, 4.07, 4.09
through 4.21 and clauses (3) and (4) of Section 5.01(a) hereof with respect to
the outstanding Notes on and after the date the conditions set forth in
Section 8.03 are satisfied (hereinafter, “Covenant Defeasance”), and the Notes
shall thereafter be deemed not “outstanding” for the purposes of any direction,
waiver, consent or declaration or act of Holders (and the consequences of any
thereof) in connection with such covenants, but shall continue to be deemed
“outstanding” for all other purposes hereunder (it being understood that such
Notes shall not be deemed outstanding for accounting purposes). For this
purpose, Covenant Defeasance means that, with respect to the outstanding Notes,
the Issuer may omit to comply with and shall have no liability in respect of any
term, condition or limitation set forth in any such covenant, whether directly
or indirectly, by reason of any reference elsewhere herein to any such covenant
or by reason of any reference in any such covenant to any other provision herein
or in any other document and such omission to comply shall not constitute an
Event of Default under Section 6.01 hereof, but, except as specified above, the
remainder of this Indenture and such Notes shall be unaffected thereby. In
addition, upon the Issuer's exercise under clause (a) hereof of the option
applicable to this clause (c), subject to the satisfaction of the conditions set
forth in Section 8.03 hereof, clauses (3), (5), and (6) of Section 6.01 hereof
shall not constitute Events of Default.
 
SECTION 8.03.    Conditions to Legal Defeasance or Covenant Defeasance.
 
The following shall be the conditions to the application of either
Section 8.02(b) or 8.02(c) hereof to the outstanding Notes:
In order to exercise either Legal Defeasance or Covenant Defeasance:
(1)    the Issuer must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders of the Notes, cash in U.S. Legal Tender, non-callable
Government Securities, or a combination thereof, in such amounts as will be
sufficient, in the opinion of a nationally recognized firm of independent public
accountants, to pay the principal of, or interest and premium and Additional
Interest, if any, on the outstanding Notes on the Stated Maturity or on the
applicable Redemption Date, as the case may be, and the Issuer must specify
whether the Notes are being defeased to maturity or to a particular Redemption
Date;
 
(2)    in the case of Legal Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel reasonably acceptable to the Trustee confirming
that (a) the Issuer has received from, or there has been published by, the
Internal Revenue Service a ruling or (b) since the date of this Indenture, there
has been a change in the applicable federal income tax law, in either case, to
the effect that, and based thereon such Opinion of Counsel shall confirm that,
the Holders of the outstanding Notes will not recognize income, gain or loss for
federal income tax purposes as a result of such Legal Defeasance and will be
subject to federal income tax on the same amounts, in the same manner and at the
same times as would have been the case if such Legal Defeasance had not
occurred;
 
(3)    in the case of Covenant Defeasance, the Issuer shall have delivered to
the Trustee an Opinion of Counsel reasonably acceptable to the Trustee
confirming that the Holders of the outstanding Notes will not recognize income,
gain or loss for federal income tax purposes as a result of such Covenant
Defeasance and will be subject to federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such Covenant
Defeasance had not occurred;
    
(4)    no Default or Event of Default shall have occurred and be continuing on
the date of such deposit (other than a Default or Event of Default resulting
from the borrowing of funds to be applied to such deposit and the grant of any
Lien securing such borrowing);

 

--------------------------------------------------------------------------------

 

 
(5)    such Legal Defeasance or Covenant Defeasance will not result in a breach
or violation of, or constitute a default under any material agreement or
instrument to which the Issuer or any of its Subsidiaries is a party or by which
the Issuer or any of its Subsidiaries is bound;
 
(6)    the Issuer must deliver to the Trustee an Officers' Certificate stating
that the deposit was not made by the Issuer with the intent of preferring the
Holders of Notes over the other creditors of the Issuer with the intent of
defeating, hindering, delaying or defrauding creditors of the Issuer or others;
and
 
(7)    the Issuer must deliver to the Trustee an Officers' Certificate and an
Opinion of Counsel, each stating that all conditions precedent relating to the
Legal Defeasance or the Covenant Defeasance have been complied with.
 
SECTION 8.04.    Application of Trust Money.
 
The Trustee or Paying Agent shall hold in trust U.S. Legal Tender and Government
Securities deposited with it pursuant to this Article VIII, and shall apply the
deposited U.S. Legal Tender and the money from Government Securities in
accordance with this Indenture to the payment of the principal of, premium, if
any, and interest, on the Notes. The Trustee shall be under no obligation to
invest said U.S. Legal Tender and Government Securities except as it may agree
with the Issuer.
The Issuer shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the U.S. Legal Tender and Government
Securities deposited pursuant to Section 8.03 or the principal, premium, if any,
and interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.
Anything in this Article VIII to the contrary notwithstanding, the Trustee shall
deliver or pay to the Issuer from time to time upon the Issuer's request any
U.S. Legal Tender and Government Securities held by it as provided in
Section 8.03 which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee, are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.
SECTION 8.05.    Repayment to the Issuer.
 
Subject to this Article VIII, the Trustee and the Paying Agent shall promptly
pay to the Issuer upon request any excess U.S. Legal Tender and Government
Securities held by them at any time and thereupon shall be relieved from all
liability with respect to such money. The Trustee and the Paying Agent shall pay
to the Issuer upon request any money held by them for the payment of the
principal of, premium, if any, or interest that remains unclaimed for two years;
provided that the Trustee or such Paying Agent, before being required to make
any payment, may at the expense of the Issuer cause to be published once in a
newspaper of general circulation in the City of New York or mail to each Holder
entitled to such money notice that such money remains unclaimed and that after a
date specified therein which shall be at least 30 days from the date of such
publication or mailing any unclaimed balance of such money then remaining will
be repaid to the Issuer. After payment to the Issuer, Holders entitled to such
money must look to the Issuer for payment as general creditors unless an
applicable law designates another Person.
SECTION 8.06.    Reinstatement.
 
If the Trustee or Paying Agent is unable to apply any U.S. Legal Tender and
Government Securities in accordance with this Article VIII by reason of any
legal proceeding or by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, the Issuer's and Guarantor's obligations under this Indenture, the
Notes and the Note Guarantees shall be revived and reinstated as though no
deposit had occurred pursuant to this Article VIII until such time as the
Trustee or Paying Agent is permitted to apply all such U.S. Legal Tender and
Government Securities in accordance with this Article VIII; provided that if the
Issuer has made any payment of interest on or principal of any Notes because of
the reinstatement of its obligations, the Issuer shall be subrogated to the
rights of the Holders of such Notes to receive such payment from the U.S. Legal
Tender and Government Securities held by the Trustee or Paying Agent.
 
ARTICLE IX
AMENDMENTS, SUPPLEMENTS AND WAIVERS
 

 

--------------------------------------------------------------------------------

 

SECTION 9.01.    Without Consent of Holders.
 
Notwithstanding Section 9.02 hereof, without the consent of any Holder of Notes,
the Issuer, the Guarantors and the Trustee may amend or supplement this
Indenture, the Notes or the Note Guarantees:
(1)    to cure any ambiguity, defect or inconsistency;
 
(2)    to provide for uncertificated Notes in addition to or in place of
certificated Notes;
 
(3)    to provide for the assumption of the Issuer's or any Guarantor's
obligations to Holders of Notes in the case of a merger or consolidation or sale
of all or substantially all of the Issuer's or such Guarantor's assets;
 
(4)    to make any change that would provide any additional rights or benefits
to the Holders of Notes or that does not adversely affect in any material
respect the legal rights under this Indenture of any such Holder;
 
(5)    to comply with requirements of the Commission in order to effect or
maintain the qualification of this Indenture under the TIA;
 
(6)    to provide for the issuance of Additional Notes in accordance with this
Indenture;
 
(7)    to add Guarantors with respect to the Notes or to secure the Notes;
 
(8)    to comply with the rules of any applicable securities depositary; or
 
(9)    to provide for a successor trustee in accordance with the terms of this
Indenture or to otherwise comply with any requirement of this Indenture;
 
provided that the Issuer has delivered to the Trustee an Opinion of Counsel and
an Officers' Certificate, each stating that such amendment or supplement
complies with the provisions of this Section 9.01.
SECTION 9.02.    With Consent of Holders.
 
(a)    Subject to Sections 6.04 and 6.07, the Issuer and the Trustee, together,
with the written consent of the Holder or Holders of at least a majority in
aggregate principal amount of the outstanding Notes (which may include, without
limitation, consents obtained in connection with a tender offer or exchange
offer for the Notes), may amend or supplement this Indenture, the Notes, and the
Note Guarantees or may waive compliance by the Issuer or any Subsidiary
Guarantor with any provision of this Indenture, the Notes or such Subsidiary
Guarantor's Subsidiary Guaranty.
 
Section 2.08 hereof shall determine which Notes are considered to be
“outstanding” for purposes of this Section 9.02.
(b)    Notwithstanding Section 9.02(a), without the consent of each Holder
affected, an amendment, supplement or waiver, including a waiver pursuant to
Section 6.04, may not (with respect to any Notes held by a non-consenting
Holder):
 
(1)    reduce the percentage of principal amount of Notes whose Holders must
consent to an amendment, supplement or waiver;
 
(2)    reduce the principal of or change the Stated Maturity of any Note or
alter the provisions relating to the Redemption Price of any Note at any time;
 
(3)    reduce the rate of or change the time for payment of interest on any
Note;
 
(4)    waive a Default or Event of Default in the payment of principal of, or
interest or premium, or Additional Interest, if any, on the Notes (except a
rescission of acceleration of the Notes by the Holders of at least a majority in
aggregate principal amount of the Notes and a waiver of the payment default that
resulted from such acceleration);
 
(5)    make any Note payable in money other than U.S. Legal Tender;
 
(6)    make any change in the provisions of this Indenture relating to waivers
of past Defaults or the rights

 

--------------------------------------------------------------------------------

 

of Holders of Notes to receive payments of principal of, or interest or premium
or Additional Interest, if any, on the Notes;
 
(7)    make any change in Section 6.04 or 6.07 hereof or this Section 9.02; or
 
(8)    expressly subordinate such Note or any Note Guarantee to any other
Indebtedness of the Issuer or any Guarantor or make any other change in the
ranking or priority of any Note that would adversely affect the Holders.
 
(c)    It shall not be necessary for the consent of the Holders under this
Section 9.02 to approve the particular form of any proposed amendment,
supplement or waiver but it shall be sufficient if such consent approves the
substance thereof.
 
(d)    After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuer shall mail to the Holders affected thereby a notice
briefly describing the amendment, supplement or waiver. Any failure of the
Issuer to mail such notice, or any defect therein, shall not, however, in any
way impair or affect the validity of any such amendment, supplement or waiver.
 
(e)    The Trustee shall be entitled to rely upon an Opinion of Counsel or
Officers' Certificate delivered pursuant to Section 11.04 hereof as the basis
for any determination that a proposed change or amendment does not adversely
affect the Holders.
 
SECTION 9.03.    Compliance with TIA.
 
From the date on which this Indenture is qualified under the TIA, every
amendment, waiver or supplement of this Indenture or the Notes shall comply with
the TIA as then in effect.
SECTION 9.04.     Revocation and Effect of Consents.
 
(a)    Until an amendment, waiver or supplement becomes effective, a consent to
it by a Holder is a continuing consent by the Holder and every subsequent Holder
of a Note or portion of a Note that evidences the same debt as the consenting
Holder's Note, even if notation of the consent is not made on any Note. However,
any such Holder or subsequent Holder may revoke the consent as to his Note or
portion of his Note by notice to the Trustee or the Issuer received before the
date on which the Trustee receives an Officers' Certificate certifying that the
Holders of the requisite principal amount of the Notes have consented (and not
theretofore revoked such consent) to the amendment, supplement or waiver.
 
(b)    The Issuer may, but shall not be obligated to, fix a Record Date for the
purpose of determining the Holders entitled to consent to any amendment,
supplement or waiver which Record Date shall be at least 30 days prior to the
first solicitation of such consent. If a Record Date is fixed, then
notwithstanding the last sentence of Section 9.04(a) hereof, those Persons who
were Noteholders at such Record Date (or their duly designated proxies), and
only those Persons, shall be entitled to revoke any consent previously given,
whether or not such Persons continue to be Holders after such Record Date. No
such consent shall be valid or effective for more than 90 days after such Record
Date. The Issuer shall inform the Trustee in writing of the fixed Record Date if
applicable.
 
(c)    After an amendment, supplement or waiver becomes effective, it shall bind
every Noteholder, unless it makes any change described in Section 9.02(b), in
which case, the amendment, supplement or waiver shall bind only each Holder of a
Note who has consented to it and every subsequent Holder of a Note or portion of
a Note that evidences the same debt as the consenting Holder's Note; provided
that any such waiver shall not impair or affect the right of any Holder to
receive payment of principal of and interest and premium and Additional
Interest, if any, on a Note, on or after the respective due dates expressed in
such Note, or to bring suit for the enforcement of any such payment on or after
such respective dates without the consent of such Holder.
 
SECTION 9.05.    Notation on or Exchange of Notes.
 
If an amendment, supplement or waiver changes the terms of a Note, the Issuer
may require the Holder of the Note to deliver it to the Trustee. The Issuer
shall provide the Trustee with an appropriate notation on the Note about the
changed terms and cause the Trustee to return it to the Holder at the Issuer's
expense. Alternatively, if the Issuer or the Trustee so determines, the Issuer
in exchange for the Note shall issue and the Trustee shall authenticate a new
Note that reflects the changed terms. Failure to make the appropriate notation
or issue a new Note shall not affect the validity and effect of such amendment,
supplement or waiver.

 

--------------------------------------------------------------------------------

 

SECTION 9.06.    Trustee To Sign Amendments, Etc.
 
The Trustee shall execute any amendment, supplement or waiver authorized
pursuant to this Article IX; provided that the Trustee, but shall not be
obligated to, execute any such amendment, supplement or waiver which affects
such Person's own rights, duties or immunities under this Indenture. The Trustee
shall be entitled to receive, and shall be fully protected in relying upon, an
Opinion of Counsel and an Officers' Certificate each stating that the execution
of any amendment, supplement or waiver authorized pursuant to this Article IX is
authorized or permitted by this Indenture and constituted the legal, valid and
binding obligations of the Issuer enforceable in accordance with its terms. Such
Opinion of Counsel shall be at the expense of the Issuer.
 
ARTICLE X
GUARANTY OF NOTES
 
SECTION 10.01.    Guaranty.
 
(a)    Subject to the provisions of this Article X, each of the Guarantors
hereby, jointly and severally, unconditionally Guarantees to each Holder of a
Note authenticated and delivered by the Trustee and to the Trustee and its
successors and assigns that: (i) the principal of, premium, if any, and interest
on with respect to the Notes will be duly and punctually paid in full when due,
whether at maturity, by acceleration or otherwise, and interest on the overdue
principal and (to the extent permitted by law) interest, on the Notes and all
other obligations of the Issuer or the Guarantors to the Holders or the Trustee
hereunder or thereunder (including fees and expenses) will be promptly paid in
full or performed, all in accordance with the terms hereof and thereof; and
(ii) in case of any extension of time of payment or renewal of any Notes or any
such obligations with respect to the Notes, the same will be promptly paid in
full when due or performed in accordance with the terms of the extension or
renewal, whether at the extended Stated Maturity, by acceleration or otherwise.
This Note Guarantee is a present and continuing guaranty of payment and
performance, and not of collectibility. Accordingly, failing payment when due of
any amount so Guaranteed, or failing performance of any other obligation of the
Issuer to the Holders under this Indenture or the Notes, for whatever reason,
each Guarantor shall be obligated to pay, or to perform or cause the performance
of, the same immediately.
 
(b)    Each Guarantor hereby agrees that its obligations under its Note
Guarantee shall be absolute and unconditional, irrespective of any invalidity,
irregularity or unenforceability of the Notes or this Indenture, the absence of
any action to enforce the same, any waiver or consent by any Holder of the Notes
with respect to any provisions hereof or thereof, any release of any other
Guarantor or any other obligor under the Notes, the recovery of any judgment
against the Issuer, any action to enforce the same, whether or not a Note
Guarantee is affixed to any particular Note, or, to the fullest extent permitted
by law, any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of a guarantor. Each Guarantor hereby waives, to
the fullest extent permitted by law, the benefit of diligence, presentment,
demand of payment, filing of claims with a court in the event of insolvency or
bankruptcy of the Issuer or any other obligor under the Notes, any right to
require a proceeding first against the Issuer or any such obligor, protest,
notice and all demands whatsoever and covenants that its Note Guarantee will not
be discharged except by complete performance the obligations contained in the
Notes, this Indenture and its Note Guarantee. If any Holder or the Trustee is
required by any court or otherwise to return to the Issuer or to any other
Guarantor, or any custodian, trustee, liquidator or other similar official
acting in relation to the Issuer or such Guarantor, any amount paid by the
Issuer or such Guarantor to the Trustee or such Holder, each Note Guarantee, to
the extent theretofore discharged, shall be reinstated in full force and effect.
Each Guarantor further agrees that, as between it, on the one hand, and the
Holders of Notes and the Trustee, on the other hand, (i) subject to this
Article X, the maturity of the obligations Guaranteed hereby may be accelerated
as provided in Article VI hereof for the purposes of each Note Guarantee,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the obligations Guaranteed by this Note Guarantee,
and (ii) in the event of any acceleration of such obligations as provided in
Article VI hereof, such obligations (whether or not due and payable) shall
forthwith become due and payable by each Guarantor for the purpose of its Note
Guarantee. Upon the effectiveness of any acceleration of the obligations
Guaranteed by this Note Guarantee, the Trustee shall promptly make a demand for
payment of such obligations by each Guarantor under this Note Guarantee. The
obligations of the Guarantors under this Note Guarantee shall be joint and
several.
 
(c)    Each Note Guarantee shall remain in full force and effect and continue to
be effective should any petition be filed by or against the Issuer for
liquidation or reorganization, should the Issuer become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of the Issuer's assets, and shall, to
the fullest extent permitted by law, continue to be effective or be reinstated,
as the case may be, if at any time payment and performance of the Notes are,
pursuant to applicable law, rescinded, or reduced in amount, or must otherwise
be restored or returned by any obligee on the Notes, whether as a “voidable
preference,” “fraudulent transfer” or otherwise, all as though such

 

--------------------------------------------------------------------------------

 

payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Notes shall, to
the fullest extent permitted by law, be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
 
(d)    The Guarantors shall have the right to seek contribution from any
non-paying Guarantor so long as the exercise of such right does not impair the
rights of the Holders under any Note Guarantee.
 
SECTION 10.02.    Execution Delivery of Note Guarantee.
 
To evidence its Note Guarantee set forth in Section 10.01, each Guarantor hereby
agrees that a notation of such Note Guarantee substantially in the form included
in Exhibit E shall be endorsed by an Officer of such Guarantor on each Note
authenticated and delivered by the Trustee and that this Indenture shall be
executed on behalf of such Guarantor by an Officer of such Guarantor.
Each Guarantor hereby agrees that its Note Guarantee shall remain in full force
and effect notwithstanding any failure to endorse on each Note a notation of
such Note Guarantee.
If an Officer whose signature is on this Indenture or on the Note Guarantee no
longer holds that office at the time the Trustee authenticates the Note on which
a Note Guarantee is endorsed, the Note Guarantee shall be valid nevertheless.
The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Note Guarantee set forth in this
Indenture on behalf of the Guarantors.
In the event that the Issuer creates or acquires any new Subsidiaries subsequent
to the date of this Indenture, if required by Section 4.19, the Issuer shall
cause such Subsidiaries to execute supplemental indentures to this Indenture and
Note Guarantees in accordance with Section 4.19 and this Article X, to the
extent applicable.
SECTION 10.03.    Additional Guarantors.
 
Any Person may become a guarantor of the Notes by executing and delivering to
the Trustee (i) a supplemental indenture in form and substance satisfactory to
the Trustee, which subjects such Person to the provisions of this Indenture as a
guarantor of the Notes, and (ii)  an Opinion of Counsel to the effect that such
supplemental indenture has been duly authorized and executed by such Person and
constitutes the legal, valid, binding and enforceable obligation of such person
(subject to such customary exceptions concerning fraudulent conveyance laws,
creditors' rights and equitable principles as may be acceptable to the Trustee
in its discretion).
SECTION 10.04.    Release of Guarantor.
 
Any Guarantor will be released and relieved of any obligations under its Note
Guarantee:
(a)    in connection with any sale or other disposition of all or substantially
all of the assets of that Guarantor (including by way of merger or
consolidation) to a Person that is not (either before or after giving effect to
such transaction) the Issuer or a Restricted Subsidiary of the Issuer, if the
sale or other disposition of all or substantially all of the assets of that
Guarantor complies with Section 4.13, including the application of the Net
Proceeds therefrom; provided, however, that such Guarantor is released from its
guarantees, if any, of, and all pledges and security, if any, granted in
connection with, the ABL Facility, the Term Loan Facility, the 2018 Notes and
any other Indebtedness of the Issuer or any Restricted Subsidiary of the Issuer;
 
(b)    in connection with any sale of all of the Capital Stock of a Guarantor to
a Person that is not (either before or after giving effect to such transaction)
the Issuer or a Restricted Subsidiary of the Issuer, if the sale of all such
Capital Stock of that Guarantor complies with Section 4.13, including the
application of the Net Proceeds therefrom; provided, however, that such
Guarantor is released from its guarantees, if any, of, and all pledges and
security, if any, granted in connection with, the ABL Facility, the Term Loan
Facility, the 2018 Notes and any other Indebtedness of the Issuer or any
Restricted Subsidiary of the Issuer;
 
(c)    if the Issuer properly designates any Restricted Subsidiary that is a
Guarantor as an Unrestricted Subsidiary;
 
(d)    in connection with any sale of Capital Stock of a Guarantor to a Person
that results in the Guarantor

 

--------------------------------------------------------------------------------

 

no longer being a Subsidiary of the Issuer, if the sale of such Capital Stock of
that Guarantor complies with Section 4.13, including the application of the Net
Proceeds therefrom;
 
(e)    if the Issuer exercises its Legal Defeasance option or its Covenant
Defeasance option as described in Section 8.02 or if its obligations under this
Indenture are discharged in accordance with the terms of this Indenture; or
 
(f)    if the Guarantee by such Guarantor, if any, granted by such Guarantor in
connection with all Indebtedness of the Issuer or any Restricted Subsidiary the
Guarantee of which by such Guarantor would have required such Guarantor to
Guarantee the Notes pursuant to Section 4.16 (including, without limitation, the
ABL Facility, the Term Loan Facility and the 2018 Notes Indenture), have been
released.
 
SECTION 10.05.    Guarantors May Consolidate, etc., on Certain Terms.
 
(a)    Except as otherwise provided in Section 10.04, a Guarantor shall not sell
or otherwise dispose of all or substantially all of its assets to, directly or
indirectly, consolidate with or merge with or into another Person (whether or
not the Guarantor is the surviving corporation), and the Guarantor will not
sell, assign, transfer, convey or otherwise dispose of all or substantially all
of the properties or assets of the Guarantor in one or more related
transactions, to another Person (including by way of consolidation or merger)
other than the Issuer or another Guarantor, unless:
 
(1)    immediately after giving effect to such transaction, no Default or Event
of Default exists; and
 
(2)    either: (i) the Person acquiring the property in such sale or disposition
or the Person formed by or surviving any such consolidation or merger is a
corporation, partnership or limited liability company, organized or existing
under (A) the laws of the United States, any state thereof or the District of
Columbia or (B) the laws of the same jurisdiction as that Guarantor and, in each
case, assumes all the obligations of that Guarantor under this Indenture, its
Note Guarantee and the Registration Rights Agreement pursuant to a supplemental
indenture in the form set forth in Exhibit H and satisfactory to the Trustee, or
(ii) such sale or other disposition complies with Section 4.13, including the
application of the Net Proceeds therefrom.
 
(b)    No Guarantor may, directly or indirectly, lease all or substantially all
of its properties or assets, in one or more related transactions, to any other
Person.
 
(c)    In case of any such consolidation, merger, sale or conveyance and upon
the assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the Note
Guarantee endorsed upon the Notes and the due and punctual performance of all of
the covenants and conditions of this Indenture to be performed by a Guarantor,
such successor Person shall succeed to and be substituted for a Guarantor with
the same effect as if it had been named herein as a Guarantor. Such successor
Person thereupon may cause to be signed any or all of the Note Guarantees to be
endorsed upon all of the Notes issuable hereunder which theretofore shall not
have been signed by the Issuer and delivered to the Trustee. All the Note
Guarantees so issued shall in all respects have the same legal rank and benefit
under this Indenture as the Note Guarantees theretofore and thereafter issued in
accordance with the terms of this Indenture as though all of such Note
Guarantees had been issued at the date of the execution hereof.
 
(d)    In connection with any such consolidation, merger, sale, assignment,
transfer, conveyance or other disposition, such Guarantor shall deliver, or
cause to be delivered, to the Trustee, in form and substance satisfactory to the
Trustee, an Officers' Certificate and an Opinion of Counsel, each stating that
such consolidation, merger, sale, assignment, transfer, conveyance or other
disposition and the supplemental indenture in respect thereto comply with this
Indenture and that all conditions precedent therein provided for relating to
such transactions have been complied with.
 
(e)    Except as set forth in Articles IV and V hereof, nothing contained in
this Indenture or in any of the Notes shall prevent any consolidation or merger
of a Guarantor with or into the Issuer or another Guarantor, or shall prevent
any sale or conveyance of the property of a Guarantor as an entirety or
substantially as an entirety to the Issuer or another Guarantor.
 
SECTION 10.06.    Limitation on Guarantor Liability.
 
Each Guarantor, and by its acceptance of Notes, each Holder, hereby confirms
that it is the intention of all such parties that the Guarantee of such
Guarantor not constitute a fraudulent transfer or conveyance for purposes of any
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law to the extent any of the
foregoing are applicable to any Guarantee. To effectuate the foregoing
intention, the Trustee, the Holders and the Guarantors hereby irrevocably agree
that the obligations of each Guarantor shall be limited to the maximum amount as
will,

 

--------------------------------------------------------------------------------

 

after giving effect to such maximum amount and all other contingent and fixed
liabilities of such Guarantor that are relevant under such laws and after giving
effect to any collections from, rights to receive contribution from or payments
made by or on behalf of any other Guarantor in respect of the obligations of
such other Guarantor under this Article X, result in the obligations of such
Guarantor under its Guarantee not constituting a fraudulent conveyance or
fraudulent transfer under applicable law. Each Guarantor that makes a payment
under its Guarantee shall be entitled upon payment in full of all guaranteed
obligations under this Indenture to a contribution from each other Guarantor in
an amount equal to such other Guarantor's pro rata portion of such payment based
on the respective net assets of all the Guarantors at the time of such payment
determined in accordance with GAAP.
 
ARTICLE XI
MISCELLANEOUS
 
SECTION 11.01.    TIA Controls.
If any provision of this Indenture limits, qualifies, or conflicts with another
provision which is required or deemed to be included in this Indenture by the
TIA, such required or deemed provision shall control.
SECTION 11.02.    Notices.
Any notices or other communications required or permitted hereunder shall be in
writing, and shall be sufficiently given if made by hand delivery, by telex, by
nationally recognized overnight courier service, by telecopier or registered or
certified mail, postage prepaid, return receipt requested, addressed as follows:
if to the Issuer:
c/o Nortek, Inc.
50 Kennedy Plaza
Providence, RI 02903-2603
Attention: Almon C. Hall
Telephone: (401) 751-1600
Facsimile: (401) 751-9844
 
with a copy to:
 
Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, Massachusetts 02199
Attention: John B. Ayer, Esq.
Telephone: (617) 951-7000
Facsimile: (617) 951-7050
 
if to the Trustee:
 
U.S. Bank National Association
One Federal Street, 3rd Floor
Boston, MA 02110
Attention: Corporate Trust Services
Telephone: (617) 603-6573
Facsimile: (617) 603-6667
 
Each of the Issuer and the Trustee, by written notice to each other such Person,
may designate additional or different addresses or notices to such Person. Any
notice or communication to the Issuer and the Trustee shall be deemed to have
been given or made as of the date so delivered if personally delivered; when
answered back; when receipt is acknowledged, if telecopied; five (5) calendar
days after mailing if sent by registered or certified mail, postage prepaid
(except that a notice of change of address shall not be deemed to have been
given until actually received by the addressee); and next Business Day if by
nationally recognized overnight courier service.
Any notice or communication mailed to a Noteholder shall be mailed to him by
first class mail or other equivalent

 

--------------------------------------------------------------------------------

 

means at his address as it appears on the registration books of the Registrar
and shall be sufficiently given to him if so mailed within the time prescribed.
Failure to mail a notice or communication to a Noteholder or any defect in it
shall not affect its sufficiency with respect to other Noteholders. If a notice
or communication is mailed in the manner provided above, it is duly given,
whether or not the addressee receives it.
SECTION 11.03.    Communications by Holders with Other Holders.
 
Noteholders may communicate pursuant to TIA § 312(b) with other Noteholders with
respect to their rights under this Indenture or the Notes. The Issuer, the
Trustee, the Registrar and any other Person shall have the protection of TIA §
312(c).
SECTION 11.04.    Certificate and Opinion as to Conditions Precedent.
 
Upon any request or application by the Issuer to the Trustee to take any action
under this Indenture, the Issuer shall furnish to the Trustee at the request of
the Trustee:
(1)    an Officers' Certificate, in form and substance reasonably satisfactory
to the Trustee, stating that, in the opinion of the signers, all conditions
precedent to be performed or effected by the Issuer, if any, provided for in
this Indenture relating to the proposed action have been complied with; and
 
(2)    an Opinion of Counsel stating that, in the opinion of such counsel, any
and all such conditions precedent have been complied with.
 
SECTION 11.05.    Statements Required in Certificate or Opinion.
 
Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture, other than the Officers' Certificate
required by Section 4.06, shall include:
(1)    a statement that the Person making such certificate or opinion has read
such covenant or condition;
 
(2)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
 
(3)    a statement that, in the opinion of such Person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with or satisfied; and
 
(4)    a statement as to whether or not, in the opinion of each such Person,
such condition or covenant has been complied with; provided, however, that with
respect to matters of fact an Opinion of Counsel may rely on an Officers'
Certificate or certificates of public officials.
 
SECTION 11.06.    Rules by Trustee, Paying Agent and Registrar.
 
The Trustee, Paying Agent or Registrar may make reasonable rules for its
functions.
SECTION 11.07.    Legal Holidays.
 
If a payment date is not a Business Day, payment may be made on the next
succeeding day that is a Business Day.
SECTION 11.08.    Governing Law.
 
This Indenture, the Notes and the Note Guarantees shall be governed by, and
construed in accordance with, the laws of the State of New York.
SECTION 11.09.    No Adverse Interpretation of Other Agreements.
 
This Indenture may not be used to interpret another indenture, loan or debt
agreement of the Issuer or any of its Subsidiaries. Any such indenture, loan or
debt agreement may not be used to interpret this Indenture.

 

--------------------------------------------------------------------------------

 

SECTION 11.10.    No Personal Liability of Directors, Officers, Employees and
Stockholders.
 
No director, officer, employee, incorporator, member, partner, or stockholder of
the Issuer, any Guarantor, any Subsidiary or any Parent shall have any liability
for any obligations of the Issuer or the Guarantors under the Notes, this
Indenture, the Note Guarantees or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder of Notes by accepting
a Note waives and releases all such liability. The waiver and release are part
of the consideration for issuance of the Notes.
SECTION 11.11.    Successors.
 
All agreements of the Issuer in this Indenture and the Notes shall bind its
successors. All agreements of the Trustee in this Indenture shall bind its
successor.
SECTION 11.12.    Duplicate Originals.
 
All parties may sign any number of copies of this Indenture. Each signed copy or
counterpart shall be an original, but all of them together shall represent the
same agreement.
SECTION 11.13.    Severability.
 
In case any one or more of the provisions in this Indenture or in the Notes
shall be held invalid, illegal or unenforceable, in any respect for any reason,
the validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions shall not in any way be affected or
impaired thereby, it being intended that all of the provisions hereof shall be
enforceable to the full extent permitted by law.
 

 

--------------------------------------------------------------------------------

 

 
 
 
 
SIGNATURES
IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed all as of the date first written above.
NORTEK, INC.
By:    /s/ Kevin W. Donnelly         
Name:    Kevin W. Donnelly
Title:    VP, General Counsel and Secretary

 

--------------------------------------------------------------------------------

 

AIGIS MECHTRONICS, INC.
BROAN-MEXICO HOLDINGS, INC.
BROAN-NUTONE LLC
BROAN-NUTONE STORAGE SOLUTIONS LP
CES GROUP, LLC
CES INTERNATIONAL LTD
CLPK, LLC
ELAN HOME SYSTEMS, L.L.C.
ERGOTRON, INC.
GATES THAT OPEN, LLC
GEFEN, LLC
GOVERNAIR LLC
HUNTAIR, INC.
HUNTAIR MIDDLE EAST HOLDINGS, INC.
LINEAR LLC
LITE TOUCH, INC.
MAGENTA RESEARCH LTD.
MAMMOTH, INC.
NILES AUDIO CORPORATION
NORDYNE INTERNATIONAL, INC.
NORDYNE LLC
NORTEK INTERNATIONAL, INC.
NUTONE LLC
OMNIMOUNT SYSTEMS, INC.
OPERATOR SPECIALTY COMPANY, INC.
PACIFIC ZEPHYR RANGE HOOD INC.
PANAMAX LLC
RANGAIRE GP, INC.
RANGAIRE LP, INC.
SECURE WIRELESS, INC.
SPEAKERCRAFT, LLC
TEMTROL, LLC
THE AVC GROUP, LLC
XANTECH LLC
ZEPHYR VENTILATION, LLC
By:    /s/ Kevin W. Donnelly         
Name:    Kevin W. Donnelly
Title:    VP and Secretary
 
(of entity listed or as an officer of the managing member,
   sole member or general partner)
 

 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,
as Trustee
 
 
 
By:    /s/ Todd R. DiNezza
Name:    Todd R. DiNezza
Title:     Assistant Vice President
 

 

--------------------------------------------------------------------------------

 

 
 
 
 
 
EXHIBIT A
NORTEK, INC.
[RULE 144A GLOBAL NOTE][REGULATION S GLOBAL NOTE]
representing up to $
8.50% Senior Notes due 2021
 
CUSIP No.
No.    Principal Amount: $            
NORTEK, INC., a Delaware corporation (the “Issuer,” which term includes any
successor corporation), for value received, promises to pay to CEDE & CO. or its
registered assigns, the principal sum of ($    ) on April 15, 2021.
Interest Payment Dates: April 15 and October 15, commencing October 15, 2011.
Record Dates: April 1 and October 1.
Reference is made to the further provisions of this Note contained herein, which
will for all purposes have the same effect as if set forth at this place.
IN WITNESS WHEREOF, the Issuer has caused this Note to be signed manually or by
facsimile by its duly authorized officers.
NORTEK, INC.
By:    __________________________________
Name:    
Title:    

 

--------------------------------------------------------------------------------

 

CERTIFICATE OF AUTHENTICATION
This is one of the 8.50% Senior Notes due 2021 described in the within-mentioned
Indenture.
Dated:
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
By:    __________________________________
Authorized Signatory

 

--------------------------------------------------------------------------------

 

(Reverse of Note)
 
Nortek, Inc.
8.50% Senior Notes due 2021
 
[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]
[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]
Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.
SECTION 1. Interest. Nortek, Inc., a Delaware corporation (the “Issuer”),
promises to pay interest on the principal amount of this Note at 8.50% per
annum. The Issuer will pay cash interest semi-annually in arrears on April 15
and October 15, commencing on October 15, 2011. The Issuer will make each
interest payment to the Holders of record on the immediately preceding April 1
and October 1. Interest will be computed on the basis of a 360-day year
comprised of twelve 30-day months.
SECTION 2. Method of Payment. The Issuer will pay interest on the Notes (except
defaulted interest) to the Persons who are registered Holders of Notes at the
close of business on the April 1 or October 1 next preceding the Interest
Payment Date, even if such Notes are canceled after such record date and on or
before such Interest Payment Date, except as provided in Section 2.13 of the
Indenture with respect to defaulted interest. The Notes will be issued in
denominations of $2,000 and integral multiples of $1,000 in excess thereof.
Issuer shall pay principal, premium, if any and interest on the Notes in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts (“U.S. Legal Tender”).
Principal, premium, if any, and interest on the Notes will be payable at the
office or agency of the Issuer maintained for such purpose or, at the option of
the Issuer, payment of interest may be made by check mailed to the Holders at
their respective addresses set forth in the register of Holders; provided that
all payments of principal, premium and interest with respect to Notes the
Holders of which have given wire transfer instructions to the Issuer prior to
the Record Date will be required to be made by wire transfer of immediately
available funds to the accounts specified by the Holders thereof. Until
otherwise designated by the Issuer, the Issuer's office or agency in New York
will be the office of the Trustee maintained for such purpose.
SECTION 3. Paying Agent and Registrar. Initially, U.S. Bank National
Association, the Trustee under the Indenture, will act as Paying Agent and
Registrar. The Issuer may change any Paying Agent or Registrar without notice to
any Holder. The Issuer or any of its Subsidiaries may act in any such capacity.
SECTION 4. Indenture. The Issuer issued the Notes under an Indenture dated as of
April 26, 2011 (the “Indenture”) among the Issuer, the Guarantors and the
Trustee. The terms of the Notes include those stated in the Indenture and those
made part of the Indenture by reference to the Trust Indenture Act of 1939, as
amended (15 U.S. Code §§ 77aaa-77bbbb) (the “TIA”). The Notes are subject to all
such terms, and Holders are referred to the Indenture and the TIA for a
statement of such terms. To the extent any provision of this Note conflicts with
the express provisions of the Indenture, the provisions of the Indenture shall
govern and be controlling.
SECTION 5. Optional Redemption.
(a)    At any time prior to April 15, 2014, the Issuer shall be entitled on any
one or more occasions to redeem up to 35% of the aggregate principal amount of
Notes issued under the Indenture (which includes any Additional Notes) at a
Redemption Price of 108.500% of the principal amount thereof, plus accrued and
unpaid interest thereon, to the Redemption Date, with the net cash proceeds of
one or more Designated Offerings of the Issuer (or of any Parent to the extent
such proceeds are contributed to the equity capital of the Issuer, other than in
the form of Disqualified Stock); provided that (1) at least 65% of the aggregate
principal amount of Notes issued under the Indenture (which includes any
Additional Notes) remains outstanding immediately after the occurrence of such
redemption (excluding Notes held by the Issuer and its Subsidiaries) and
(2) such redemption occurs within 90 days of the date of the closing of such
Designated Offering. Notice of any redemption upon any Designated Offering may
be given prior to such redemption, and any such redemption or notice may, at the
Issuer's discretion, be subject to one or more conditions precedent, including,
but not limited to, completion of the related Designated Offering.
(b)    On or after April 15, 2016, the Issuer shall be entitled to redeem all or
part of the Notes, at the Redemption Prices (expressed as percentages of
principal amount) set forth below plus accrued and unpaid interest and
Additional Interest, if any, thereon, to the applicable Redemption Date, if
redeemed during the twelve-month period beginning on April 15 of the years
indicated below:

 

--------------------------------------------------------------------------------

 

Year
Percentage
2016
104.25%
2017
102.125%
2018
101.063%
2019 and thereafter
100%

 
(c)    In addition, at any time and from time to time prior to April 15, 2016,
the Company may redeem all or any portion of the Notes outstanding at a
redemption price equal to (i) 100% of the aggregate principal amount of the
Notes to be redeemed, together with accrued and unpaid interest and Additional
Interest, if any, thereon to such redemption date, plus (ii) the Make Whole
Amount.
SECTION 6. Offers to Purchase. The Indenture provides that upon the occurrence
of a Change of Control or an Asset Sale and subject to further limitations
contained therein, the Issuer shall make an offer to purchase outstanding Notes
in accordance with the procedures set forth in the Indenture.
SECTION 7. Notice of Redemption. Notice of redemption will be mailed by first
class mail at least 30 days but not more than 60 days before the Redemption Date
to each Holder of the Notes to be redeemed at its registered address. No Notes
of $2,000 or less shall be redeemed in part. If any Note is to be redeemed in
part only, the notice of redemption that relates to such Note shall state the
portion of the principal amount thereof to be redeemed. A new Note in principal
amount equal to the unredeemed portion of the original Note will be issued in
the name of the Holder thereof upon cancellation of the original Note. On and
after the Redemption Date, interest ceases to accrue on Notes or portions of
them called for redemption.
SECTION 8. Denominations, Transfer, Exchange. The Notes are in registered form
without coupons in denominations of $2,000 principal amount and integral
multiples of $1,000 in excess thereof. The transfer of the Notes may be
registered and the Notes may be exchanged as provided in the Indenture. The
Registrar and the Trustee may require a Holder, among other things, to furnish
appropriate endorsements and transfer documents and the Issuer may require a
Holder to pay any taxes and fees required by law or permitted by the Indenture.
The Issuer or the Registrar is not required to transfer or exchange any Note
selected for redemption. Also, the Issuer or the Registrar is not required to
transfer or exchange any Notes for a period of 15 days before a selection of the
Notes to be redeemed.
SECTION 9. Persons Deemed Owners. The registered Holder of a Note may be treated
as its owner for all purposes.
SECTION 10. Amendment, Supplement and Waiver. Subject to certain exceptions, the
Indenture may be amended or supplemented with the written consent of the Holders
of at least a majority in aggregate principal amount of the Notes then
outstanding, and any existing Default or compliance with any provision may be
waived with the consent of the Holders of a majority in aggregate principal
amount of the Notes then outstanding. Without notice to or consent of any
Holder, the parties thereto may amend or supplement the Indenture, to, among
other things, cure any ambiguity, defect or inconsistency in the Indenture,
provide for uncertificated Notes in addition to certificated Notes, comply with
any requirements of the Commission in connection with the qualification of the
Indenture under the TIA, or make any change that does not adversely affect the
rights of any Holder of a Note.
SECTION 11. Defaults and Remedies. If a Default occurs and is continuing, the
Trustee or the Holders of at least 25% in aggregate principal amount of the then
outstanding Notes generally may declare the principal of and accrued interest,
if any, on such Notes to be due and payable immediately. Notwithstanding the
foregoing, in the case of a Default arising from certain events of bankruptcy or
insolvency as set forth in the Indenture all outstanding Notes will become due
and payable without further action or notice. Holders of the Notes may not
enforce the Indenture or the Notes except as provided in the Indenture. Subject
to certain limitations, Holders of a majority in aggregate principal amount of
the then outstanding Notes may direct the Trustee in its exercise of any trust
or power. The Trustee may withhold from Holders notice of any continuing Default
(except a Default relating to the payment of principal or interest) if it
determines that withholding notice is in their interest. The Holders of a
majority in aggregate principal amount of the Notes then outstanding by notice
to the Trustee may on behalf of the Holders of all of the Notes waive any
Default and its consequences under the Indenture except a continuing Default in
the payment of interest on, or the principal of the Notes or in respect of
certain covenants set forth in the Indenture.
SECTION 12. Restrictive Covenants. The Indenture contains certain covenants
that, among other things, limit the ability of the Issuer and its Restricted
Subsidiaries to make restricted payments, to incur indebtedness, to create
liens, to sell assets, to permit restrictions on dividends and other payments by
Restricted Subsidiaries of the Issuer, to consolidate, merge or sell all or
substantially all of its assets or to engage in transactions with affiliates.
The limitations are subject to a number of

 

--------------------------------------------------------------------------------

 

important qualifications and exceptions. The Issuer must annually report to the
Trustee on compliance with such limitations.
SECTION 13. No Recourse Against Others. No director, officer, employee,
incorporator, member, partner or stockholder of the Issuer, any Guarantor, any
Subsidiary, or any Parent shall have any liability for any obligations of the
Issuer or the Guarantors under the Notes, the Indenture or the Note Guarantees
or for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder of the Notes by accepting a Note waives and releases
all such liability. The waiver and release are part of the consideration for
issuance of the Notes.
SECTION 14. Trustee Dealings with the Issuer. The Trustee under the Indenture,
in its individual or any other capacity, may become the owner or pledgee of the
Notes and may otherwise deal with the Issuer, its Subsidiaries or their
respective Affiliates as if it were not the Trustee.
SECTION 15. Authentication. This Note shall not be valid until authenticated by
the manual signature of the Trustee or an authenticating agent.
SECTION 16. Abbreviations. Customary abbreviations may be used in the name of a
Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT (=
tenants by the entirety), JT TEN (= joint tenants with right of survivorship and
not as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to
Minors Act).
SECTION 17. CUSIP Numbers. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Issuer has caused
CUSIP numbers to be printed on the Notes and the Trustee may use CUSIP numbers
in notices of redemption as a convenience to Holders. No representation is made
as to the accuracy of such numbers either as printed on the Notes or as
contained in any notice of redemption and reliance may be placed only on the
other identification numbers placed thereon.
SECTION 18. Guarantees. The Note will be entitled to the benefits of certain
Guarantees made for the benefit of the Holders. Reference is hereby made to the
Indenture for a statement of the respective rights, limitations of rights,
duties and obligations thereunder of the Guarantors, the Trustee and the
Holders.
SECTION 19. Governing Law. This Note shall be governed by, and construed in
accordance with, the laws of the State of New York.
The Issuer will furnish to any Holder upon written request and without charge a
copy of the Indenture.

 

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM
I or we assign and transfer this Note to:
___________________________________________________________________________________________
(Insert assignee's social security or tax I.D. number)
___________________________________________________________________________________________
(Print or type name, address and zip code of assignee)
and irrevocably appoint:
Agent to transfer this Note on the books of the Issuer. The Agent may substitute
another to act for him.
Date: ________________    Your Signature:    ____________________________    
(Sign exactly as your name appears on the other side of this Note)
Signature Guarantee: _____________________________________
SIGNATURE GUARANTEE
Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guaranty program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

 

OPTION OF HOLDER TO ELECT PURCHASE
If you want to elect to have this Note purchased by the Issuer pursuant to
Section 4.09 or Section 4.13 of the Indenture, check the appropriate box:
Section 4.09 __ __     Section 4.13 __
If you want to elect to have only part of this Note purchased by the Issuer
pursuant to Section 4.09 or Section 4.13 of the Indenture, state the amount: $
Dated: ________________    Your Signature:    ____________________________    
(Sign exactly as your name appears on the other side of this Note)
Signature Guarantee: _________________________________________
Participant in a recognized Signature Guarantee
Medallion Program (or other signature guarantor
program reasonably acceptable to the Trustee)
 

 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT B
[FORM OF LEGEND FOR 144A NOTES
AND OTHER NOTES THAT ARE RESTRICTED NOTES]
[THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.]     
 
[THE HOLDER OF THE SECURITY EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE
COMPANY THAT (A) SUCH SECURITY MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY (i)(a) TO A PERSON WHO IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (b) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144 UNDER THE
SECURITIES ACT, (c) OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 904 UNDER THE SECURITIES ACT, OR
(d) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL IF THE COMPANY SO
REQUESTS), (ii) TO THE COMPANY, OR (iii) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT AND, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF
ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION, AND (B) THE
HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
FROM IT OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN
CLAUSE (A) ABOVE. NO REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE
EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.]1
 
[THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION AND MAY NOT BE
SOLD, OFFERED FOR SALE OR OTHERWISE TRANSFERRED UNLESS REGISTERED OR QUALIFIED
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR UNLESS NORTEK, INC.
RECEIVES AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH
REGISTRATION OR QUALIFICATION IS NOT REQUIRED.]    
 
 
 
 
 
 
_________________________________
For use on 144A Notes that are Restricted Notes.
For use on Other Notes that are Restricted Notes.
 

 

--------------------------------------------------------------------------------

 

[FORM OF ASSIGNMENT FOR 144A NOTES AND OTHER NOTES THAT ARE
RESTRICTED NOTES]
I or we assign and transfer this Note to:
________________________________________________________________________________
(Insert assignee's social security or tax I.D. number)
________________________________________________________________________________
(Print or type name, address and zip code of assignee)
and irrevocably appoint:
Agent to transfer this Note on the books of the Issuer. The Agent may substitute
another to act for him.
[Check One]
___ ___ (a) this Note is being transferred in compliance with the exemption from
registration under the Securities Act provided by Rule 144A thereunder.
or
___ (b) this Note is being transferred other than in accordance with (a) above
and documents are being furnished which comply with the conditions of transfer
set forth in this Note and the Indenture.
If none of the foregoing boxes is checked, the Trustee or Registrar shall not be
obligated to register this Note in the name of any person other than the Holder
hereof unless and until the conditions to any such transfer of registration set
forth herein and in Sections 2.16 and 2.17 of the Indenture shall have been
satisfied.
Date: ________________    Your Signature:    _____________________________    
(Sign exactly as your name appears on the other side of this Note)
Signature Guarantee:     _________________________________
SIGNATURE GUARANTEE
Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guaranty program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

 

TO BE COMPLETED BY TRANSFEROR IF (a) ABOVE IS CHECKED
The Transfer is being effected pursuant to and in accordance with Rule 144A
under the Securities Act, and, accordingly, the Transferor hereby further
certifies that the beneficial interest or certificated Note is being Transferred
to a Person that the Transferor reasonably believed and believes is purchasing
the beneficial interest or certificated Note for its own account, or for one or
more accounts with respect to which such Person exercises sole investment
discretion, and such Person and each such account is a “qualified institutional
buyer” within the meaning of Rule 144A in a transaction meeting the requirements
of Rule 144A and such Transfer is in compliance with any applicable securities
laws of any state of the United States. Upon consummation of the proposed
Transfer in accordance with the terms of the Indenture, the Transferred
beneficial interest or certificated Note will be subject to the restrictions on
transfer enumerated on the Rule 144A Notes and/or the certificated Note and in
the Indenture and the Securities Act.
Dated:
NOTICE: To be executed by an executive officer

 

--------------------------------------------------------------------------------

 

 
 
 
EXHIBIT C-1
[FORM OF LEGEND FOR REGULATION S NOTES]
THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES OR TO, OR FOR
THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ALL
APPLICABLE STATE SECURITIES LAWS. TERMS USED ABOVE HAVE THE MEANINGS GIVEN TO
THEM IN REGULATION S UNDER THE SECURITIES ACT.
 

 

--------------------------------------------------------------------------------

 

EXHIBIT C-2
[FORM OF LEGEND FOR REGULATION S TEMPORARY GLOBAL NOTE]
THE RIGHTS ATTACHING TO THIS REGULATION S TEMPORARY GLOBAL NOTE, AND THE
CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE FOR CERTIFICATED NOTES, ARE AS
SPECIFIED IN THE INDENTURE (AS DEFINED HEREIN).
 
 

 

--------------------------------------------------------------------------------

 

 
[FORM OF ASSIGNMENT FOR REGULATION S NOTE]
I or we assign and transfer this Note to:
______________________________________________________________________________
(Insert assignee's social security or tax I.D. number)
______________________________________________________________________________
(Print or type name, address and zip code of assignee)
and irrevocably appoint:
Agent to transfer this Note on the books of the Issuer. The Agent may substitute
another to act for him.
[Check One]
___ (a) this Note is being transferred in compliance with the exemption from
registration under the Securities Act provided by Regulation S thereunder.
or
___ (b) this Note is being transferred other than in accordance with (a) above
and documents are being furnished which comply with the conditions of transfer
set forth in this Note and the Indenture.
If none of the foregoing boxes is checked, the Trustee or Registrar shall not be
obligated to register this Note in the name of any person other than the Holder
hereof unless and until the conditions to any such transfer of registration set
forth herein and in Sections 2.16 and 2.17 of the Indenture shall have been
satisfied.
 
Date: ________________    Your Signature:    _____________________________    
(Sign exactly as your name appears on the other side of this Note)
Signature Guarantee: _______________________________
Date: ________________    Your Signature:    _____________________________
(Sign exactly as your name appears on the other side of this Note)
Signature Guarantee: _______________________________
SIGNATURE GUARANTEE
Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guaranty program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

 

TO BE COMPLETED BY TRANSFEROR IF (a) ABOVE IS CHECKED
The Transfer is being effected pursuant to and in accordance with Rule 903 or
Rule 904 under the Securities Act and, accordingly, the Transferor hereby
further certifies that (i) the Transfer is not being made to a person in the
United States and (x) at the time the buy order was originated, the Transferee
was outside the United States or such Transferor and any Person acting on its
behalf reasonably believed and believes that the Transferee was outside the
United States or (y) the transaction was executed in, on or through the
facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S under the Securities Act, (iii) the transaction is not
part of a plan or scheme to evade the registration requirements of the
Securities Act and (iv) if the proposed Transfer is being made prior to the
expiration of the restricted period under Regulation S, the Transfer is not
being made to a U.S. Person or for the account or benefit of a U.S. Person
(other than an initial purchaser). Upon consummation of the proposed Transfer in
accordance with the terms of the Indenture, the Transferred beneficial interest
or certificated Note will be subject to the restrictions on Transfer enumerated
on the Regulation S Notes and/or the certificated Note and in the Indenture and
the Securities Act.
Dated:
NOTICE: To be executed by an executive officer
 
 
 

 

--------------------------------------------------------------------------------

 

EXHIBIT D
[FORM OF LEGEND FOR GLOBAL NOTE]
Any Global Note authenticated and delivered hereunder shall bear a legend (which
would be in addition to any other legends required in the case of a Restricted
Security) in substantially the following form:
THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A
DEPOSITARY. THIS NOTE IS NOT EXCHANGEABLE FOR NOTES REGISTERED IN THE NAME OF A
PERSON OTHER THAN THE DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE, AND NO TRANSFER OF THIS NOTE (OTHER
THAN A TRANSFER OF THIS NOTE AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE
DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER
NOMINEE OF THE DEPOSITARY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES
DESCRIBED IN THE INDENTURE.
Unless this Certificate is presented by an authorized representative of The
Depository Trust Company (a New York corporation) (“DTC”) to the Issuer or its
agent for registration of transfer, exchange, or payment, and any Certificate
issued is registered in the name of Cede & Co. or in such other name as is
requested by an authorized representative of DTC (and any payment is made to
Cede & Co. or such other entity as is requested by an authorized representative
of DTC), any transfer, pledge or other use hereof for value or otherwise by or
to any person is wrongful inasmuch as the registered owner hereof, Cede & Co.,
has an interest herein.

 

--------------------------------------------------------------------------------

 

 
 
 
EXHIBIT E
Form of Certificate To Be
Delivered in Connection with
Transfers to Non-QIB Accredited Investors
 
[               ], [   ]
 
 
U.S. BANK NATIONAL ASSOCIATION
Corporate Trust Services
One Federal Street, 3rd Floor
Boston, MA 02110
 
Ladies and Gentlemen:
 
In connection with our proposed purchase of 8.50% Senior Notes due 2021 (the
“Notes”) of NORTEK, INC., a Delaware corporation (the “Issuer”), we confirm
that:
1.    We understand that any subsequent transfer of the Notes is subject to
certain restrictions and conditions set forth in the Indenture relating to the
Notes (the “Indenture”) and the undersigned agrees to be bound by, and not to
resell, pledge or otherwise transfer the Notes except in compliance with, such
restrictions and conditions and the Securities Act of 1933, as amended (the
“Securities Act”), and all applicable State securities laws.
2.    We understand that the offer and sale of the Notes have not been
registered under the Securities Act, and that the Notes may not be offered or
sold except as permitted in the following sentence. We agree, on our own behalf
and on behalf of any accounts for which we are acting as hereinafter stated,
that if we should sell any Notes, we will do so only (i) to the Issuer or any of
its subsidiaries, (ii) inside the United States in accordance with Rule 144A
under the Securities Act to a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act), (iii) inside the United States to an
institutional “accredited investor” (as defined below) that, prior to such
transfer, furnishes (or has furnished on its behalf by a U.S. broker-dealer) to
the Trustee (as defined in the Indenture) a signed letter containing certain
representations and agreements relating to the restrictions on transfer of the
Notes (the form of which letter can be obtained from the Trustee), (iv) outside
the United States in accordance with Regulation S promulgated under the
Securities Act to non-U.S. persons, (v) pursuant to the exemption from
registration provided by Rule 144 under the Securities Act (if available),
(vi) in accordance with another exemption from the registration requirements of
the Securities Act (and based upon an opinion of counsel if the Issuer so
requests) or (vii) pursuant to an effective registration statement under the
Securities Act, and we further agree to provide to any person purchasing any of
the Notes from us a notice advising such purchaser that resales of the Notes are
restricted as stated herein.
3.    We are not acquiring the Notes for or on behalf of, and will not transfer
the Notes to, any pension or welfare plan (as defined in Section 3 of the
Employee Retirement Income Security Act of 1974, as amended) or plan (as defined
in Section 4975 of the Internal Revenue Code of 1986, as amended).
4.    We understand that, on any proposed resale of any Notes, we will be
required to furnish to the Trustee and the Issuer such certification, legal
opinions and other information as the Trustee and the Issuer may reasonably
require to confirm that the proposed sale complies with the foregoing
restrictions. We further understand that the Notes purchased by us will bear a
legend to the foregoing effect.
5.    We are an institutional “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) and
have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of our investment in the Notes, and
we and any accounts for which we are acting are each able to bear the economic
risk of our or their investment, as the case may be.
6.    We are acquiring the Notes purchased by us for our account or for one or
more accounts (each of which is an institutional “accredited investor”) as to
each of which we exercise sole investment discretion.

 

--------------------------------------------------------------------------------

 

You, the Issuer, the Trustee and others are entitled to rely upon this letter
and are irrevocably authorized to produce this letter or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.
Very truly yours,
[Name of Transferee]
By:    _____________________________    
Name:    
Title:    

 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT F
Form of Certificate To Be Delivered
in Connection with Transfers
Pursuant to Regulation S
 
U.S. BANK NATIONAL ASSOCIATION
Corporate Trust Services
One Federal Street, 3rd Floor
Boston, MA 02110
 
Re:    Nortek, Inc. (the “Issuer”)
8.50% Senior Notes due 2021 (the “Notes”)
 
Ladies and Gentlemen:
In connection with our proposed sale of $[ ] aggregate principal amount of the
Notes, we confirm that such sale has been effected pursuant to and in accordance
with Regulation S under the U.S. Securities Act of 1933, as amended (the
“Securities Act”), and, accordingly, we represent that:
(1)    the offer of the Notes was not made to a person in the United States;
(2)    either (a) at the time the buy offer was originated, the transferee was
outside the United States or we and any person acting on our behalf reasonably
believed that the transferee was outside the United States, or (b) the
transaction was executed in, on or through the facilities of a designated
offshore securities market and neither we nor any person acting on our behalf
knows that the transaction has been prearranged with a buyer in the United
States;
(3)    no directed selling efforts have been made in the United States in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S,
as applicable;
(4)    the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act; and
(5)    we have advised the transferee of the transfer restrictions applicable to
the Notes.
You, the Issuer and counsel for the Issuer are entitled to rely upon this letter
and are irrevocably authorized to produce this letter or a copy hereof to any
interested party in any administrative or legal proceedings or official inquiry
with respect to the matters covered hereby. Terms used in this certificate have
the meanings set forth in Regulation S.
Very truly yours,
[Name of Transferee]
By:    ________________________________    
Authorized Signature
 

 

--------------------------------------------------------------------------------

 

 
 
 
EXHIBIT G
FORM OF NOTATION OF GUARANTEE
For value received, each Guarantor (which term includes any successor Person
under the Indenture) has, jointly and severally, unconditionally guaranteed, to
the extent set forth in the Indenture and subject to the provisions in the
Indenture dated as of April 26, 2011 (the “Indenture”) among Nortek, Inc., the
Guarantors party thereto and U.S. Bank National Association, as trustee (the
“Trustee”), (a) the due and punctual payment of the principal of, premium, if
any, and interest on the Notes (as defined in the Indenture), whether at
maturity, by acceleration, redemption or otherwise, the due and punctual payment
of interest on overdue principal and premium, and, to the extent permitted by
law, interest, and the due and punctual performance of all other obligations of
the Issuer to the Holders or the Trustee all in accordance with the terms of the
Indenture and (b) in case of any extension of time of payment or renewal of any
Notes or any of such other obligations, that the same will be promptly paid in
full when due or performed in accordance with the terms of the extension or
renewal, whether at Stated Maturity, by acceleration or otherwise. The
obligations of the Guarantors to the Holders of Notes and to the Trustee
pursuant to the Note Guarantee and the Indenture are expressly set forth in
Article X of the Indenture and reference is hereby made to the Indenture for the
precise terms of the Note Guarantee. Each Holder of a Note, by accepting the
same, (a) agrees to and shall be bound by such provisions, (b) authorizes and
directs the Trustee, on behalf of such Holder, to take such action as may be
necessary or appropriate to effectuate the subordination as provided in the
Indenture and (c) appoints the Trustee attorney-in-fact of such Holder for such
purpose; provided, however, that the Indebtedness evidenced by this Notation of
Guarantee shall cease to be so subordinated and subject in right of payment upon
any defeasance of this Note in accordance with the provisions of the Indenture.
[Signatures on following pages]
 

 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, each of the Guarantors has caused this Notation of Guarantee
to be signed by a duly authorized officer.
[Name of Guarantor]
By:    _______________________________    
Name:    
Title:    
 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT H
FORM OF SUPPLEMENTAL INDENTURE
TO BE DELIVERED BY SUBSEQUENT GUARANTORS
Supplemental Indenture (this “ Supplemental Indenture”), dated as of
[             ], 20___, among (the “Guaranteeing Subsidiary”), a subsidiary of
Nortek, Inc. (or its permitted successor), a Delaware corporation (the
“Issuer”), the Issuer and U.S. Bank National Association, as trustee under the
Indenture referred to below (the “Trustee”).
WITNESSETH
WHEREAS, the Issuer has heretofore executed and delivered to the Trustee an
indenture (the “Indenture”), dated as of April 26, 2011 providing for the
issuance of its 8.50% Senior Notes due 2021 (the “Notes”);
WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Issuer's Obligations under the Notes and the Indenture on
the terms and conditions set forth herein (the “Note Guarantee”); and
WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:
1.    Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.
2.    Agreement to Guarantee. The Guaranteeing Subsidiary hereby agrees to
provide an unconditional Guarantee on the terms and subject to the conditions
set forth in the Note Guarantee and in the Indenture including but not limited
to Article X thereof.
3.    No Recourse Against Others. No director, officer, employee, incorporator,
member, partner or stockholder of the Guaranteeing Subsidiary or any Parent,
shall have any liability for any obligations of the Issuer or any Guaranteeing
Subsidiary under the Notes, any Note Guarantees, the Indenture or this
Supplemental Indenture or for any claim based on, in respect of, or by reason
of, such obligations or their creation. Each Holder of the Notes by accepting a
Note waives and releases all such liability. The waiver and release are part of
the consideration for issuance of the Notes.
4.    NEW YORK LAW TO GOVERN. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
5.    Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
6.    Effect of Headings. The Section headings herein are for convenience only
and shall not affect the construction hereof.
7.    The Trustee. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guaranteeing Subsidiary and the Issuer.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.
Dated: _______________, 20__
[Guaranteeing Subsidiary]
By:    ________________________________        
Name:    
Title:    
By:    ________________________________        
Name:    
Title:    
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
By:    ________________________________        
Authorized Signatory
 
 

 

--------------------------------------------------------------------------------

 

 
 
 
EXHIBIT I
FORM OF CERTIFICATE IN CONNECTION WITH TRANSFER OR EXCHANGE
OF BENEFICIAL INTERESTS IN A RESTRICTED GLOBAL NOTE FOR A
BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL NOTE
 
Nortek, Inc.
50 Kennedy Plaza
Providence, RI 02903
Attn: Almon C. Hall
Re:    8.50% Senior Notes due 2021
(CUSIP ___________)
Reference is hereby made to the Indenture, dated as of April 26, 2011 (the
“Indenture”), among Nortek, Inc. a Delaware corporation, as issuer (the
“Issuer”), the Guarantors party thereto and U.S. Bank National Association, as
trustee. Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.
____________________ (the “Owner”) owns and proposes to [exchange] / [transfer]
the Note[s] or interest in such Note[s] specified herein, in the principal
amount of $ [ ] in such Note[s] or interests (the [“Exchange”]/ [“Transfer ”]).
In connection with the [Exchange]/[Transfer], the Owner hereby certifies that:
1. Check if Exchange is from beneficial interest in a Restricted Global Note to
beneficial interest in an Unrestricted Global Note. In connection with the
Exchange of the Owner's beneficial interest in a Restricted Global Note for a
beneficial interest in an Unrestricted Global Note in an equal principal amount,
the Owner hereby certifies (i) the beneficial interest is being acquired for the
Owner's own account without transfer, (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to the Global Notes and
pursuant to and in accordance with the Securities Act of 1933, as amended (the
“Securities Act”), (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest in an
Unrestricted Global Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.
2. Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Note.
(a) ___ Check if Transfer is Pursuant to Rule 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest will no longer
be subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the Restricted Global Notes and in the Indenture.
(b) ___ Check if Transfer is Pursuant to Regulation S. (i) The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest will no
longer be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Global Notes and in the Indenture.
(c) ___ Check if Transfer is Pursuant to Other Exemption. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any State of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer

 

--------------------------------------------------------------------------------

 

in accordance with the terms of the Indenture, the transferred beneficial
interest will not be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes and in the
Indenture.
This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.
[Insert Name of Transferor]
By:    ________________________________        
 
Name:    
Title:    
Dated: _______________
 
 

 